AGREEMENT OF PURCHASE AND SALE
among
THE SELLERS NAMED HEREIN
and
BRE/CENTRAL OFFICE HOLDINGS L.L.C.


Dated as of October 20, 2011




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
Exhibits
iii

ARTICLE I DEFINITIONS
1

Section 1.1
Defined Terms    1

ARTICLE II SALE, CONSIDERATION AND CLOSING
10

Section 2.1
Sale of Assets    10

Section 2.2
Gross Asset Value; Earnest Money.    11

Section 2.3
Earnest Money    12

Section 2.4
The Closing    13

Section 2.5
Allocated Asset Value.    13

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS 13
Section 3.1
General Seller Representations and Warranties    13

Section 3.2
Representations and Warranties of the Sellers as to the Assets    15

Section 3.3
Operations Prior to Closing    18

Section 3.4
Tenant Estoppels     24

Section 3.5
Owners’ Associations.    25

Section 3.6
Inaccurate Representation or Warranty.    26

Section 3.7
Transition Services.    26

Section 3.8
Easements.    27

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
28

Section 4.1
Representations and Warranties of the Buyer    28

ARTICLE V CONDITIONS PRECEDENT TO CLOSING
29

Section 5.1
Conditions Precedent to Sellers’ Obligations    29

Section 5.2
Conditions Precedent to the Buyer’s Obligations    30

ARTICLE VI CLOSING DELIVERIES
31

Section 6.1
Buyer Deliveries.    31

Section 6.2
Sellers Deliveries.    33

ARTICLE VII INSPECTION
36

Section 7.1
General Right of Inspection    36

Section 7.2
Document Inspection    38

Section 7.3
Formal Inspection Period.    38

Section 7.4
Confidentiality    38

Section 7.5
Examination    38

Section 7.6
Effect and Survival of Disclaimer and Release    39


--------------------------------------------------------------------------------


ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS
40

Section 8.1
Permitted Exceptions    40

Section 8.2
Title Report.    40

Section 8.3
Use of Cash Consideration Amount to Discharge Title Exceptions    40

Section 8.4
Inability to Convey    40

Section 8.5
Rights in Respect of Inability to Convey    40

Section 8.6
Voluntary Title Exceptions; Monetary Title Exceptions    41

Section 8.7
Buyer’s Right to Accept Title    42

Section 8.8
Cooperation    42

ARTICLE IX TRANSACTION COSTS; RISK OF LOSS
43

Section 9.1
Transaction Costs    43

Section 9.2
Risk of Loss.    43

ARTICLE X ADJUSTMENTS PROPOSED
44

Section 10.1
Taxes.    44

Section 10.2
Fixed Rents, Additional Rents and Security Deposits.    45

Section 10.3
Water and Sewer Charges    47

Section 10.4
Utility Charges    47

Section 10.5
Contracts    47

Section 10.6
Miscellaneous Revenues    47

Section 10.7
Leasing Costs.    47

Section 10.8
Owner’s Association Assessments.    48

Section 10.9
Other    48

Section 10.10
Third Party Loans    49

Section 10.11
Intentionally Omitted.    49

Section 10.12
General.    49

Section 10.13
Re-Adjustment    49

ARTICLE XI SURVIVAL OF OBLIGATIONS; LIABILITY
49

Section 11.1
Survival of Obligations; Liability of Sellers    49

Section 11.2
Liability of Buyer    50

Section 11.3
Cap on Liability.    50

Section 11.4
Survival    50

ARTICLE XII TAX CERTIORARI PROCEEDINGS
50

Section 12.1
Prosecution and Settlement of Proceedings    50

Section 12.2
Application of Refunds or Savings    51

Section 12.3
Survival    51

ARTICLE XIII DEFAULT
51

Section 13.1
Buyer Default.    51

Section 13.2
Seller Default.    52

Section 13.3
Material Defects Arising Prior to the Closing.    53

Section 13.4
Non-Assumption of Third Party Loans.    53

Section 13.5
Limitation on Liability.    54


--------------------------------------------------------------------------------


ARTICLE XIV MISCELLANEOUS
54

Section 14.1
Use of Duke Name    54

Section 14.2
Joint and Several Liability.    55

Section 14.3
Brokers    55

Section 14.4
Confidentiality; Press Release; IRS Reporting Requirements    56

Section 14.5
Escrow Provisions    56

Section 14.6
Successors and Assigns; No Third-Party Beneficiaries    57

Section 14.7
Assignment    57

Section 14.8
Further Assurances    57

Section 14.9
Notices    58

Section 14.10
Entire Agreement    59

Section 14.11
Amendments    59

Section 14.12
No Waiver    59

Section 14.13
Governing Law    59

Section 14.14
Submission to Jurisdiction    59

Section 14.15
Severability    60

Section 14.16
Section Headings    60

Section 14.17
Counterparts    60

Section 14.18
Construction    60

Section 14.19
Recordation    60

Section 14.20
Intentionally Omitted    60

Section 14.21
Exclusivity.    60

Section 14.22
Attorney’s Fees.    61

Section 14.23
Like Kind Exchange.    61

Section 14.24
Disclosure.    61

Section 14.25
Waiver of Trial by Jury.    61

Section 14.26
Date for Performance.    61

Section 14.27
Time of the Essence.    62

Section 14.28
Right to File Easements.    62

Section 14.29
Failure to Obtain Waivers.    62



Exhibits
Exhibit A    -    Form of Tenant Estoppel
Exhibit B    -    Form of Assignment of Leases
Exhibit C    -    Form of Assignment of Contracts
Exhibit D    -    Form of Tenant Notice
Exhibit E    -    Form of Ground Lease Assignments
Exhibit F    -    Buyer’s Closing Certificate
Exhibit G    -    Form of Deed
Exhibit H    -    Form of Bill of Sale
Exhibit I     -    Form of Broker Lien Waiver
Exhibit J    -    Form of Assignment of Asset-Related Property
Exhibit K    -    Seller’s Closing Certificate
Exhibit L    -    Form of FIRPTA Certificate



--------------------------------------------------------------------------------


Exhibit M     -    Intentionally Omitted
Exhibit N     -    Non-Compete Agreement Term Sheet
Exhibit O    -    Form of Georgia Certificate of Exemption from Withholding
Exhibit P    -    Form of Title Affidavit
Exhibit Q    -    Easton Way III Easement/Subdivision Documents
Exhibit R    -    CBS-1 Notice of Sale, Purchase or Transfer of Business
(Illinois Assets)



Schedules
Schedule A    -    Sellers and Properties
Schedule B    -    Third Party Loans
Schedule C    -    Terminated Contracts
Schedule D     -    Knowledge Parties
Schedule 2.1(b)(ii)    -    Personal Property
Schedule 2.5    -    Allocated Asset Value
Schedule 3.1(c)    -    Consents
Schedule 3.1(d)     -    Conflicts
Schedule 3.2(b)    -    Material Contracts
Schedule 3.2(c)    -    Leases
Schedule 3.2(c)(i)    -    Tenant Improvements and Other Construction Work
Schedule 3.2(c)(ii)    -    Tenant Defaults
Schedule 3.2(d)    -    Leasing and Brokerage Commissions and Agreements
Schedule 3.2(e)    -    Casualties and Condemnations
Schedule 3.2(j)    -    Violations
Schedule 3.2(r)    -    TPL Documents
Schedule 3.2(u)    -    Security Deposits Held by the Sellers
Schedule 3.2(v)    -    Delinquency Report
Schedule 3.3(h)(ii)    -    October 14, 2011 Through Closing Date Lease
Agreements
Schedule 3.5(b)(ii)    -    Owner’s Association Officer and Director Assignment
Properties
Schedule 3.5(b)(iii)    -    Owner’s Association Declarant/Developer Assignment
        Properties
Schedule 7.1    -    Designated Employees
Schedule 7.1(a)    -    Environmental Properties
Schedule 10.7     -    Proposed New Leases




--------------------------------------------------------------------------------


AGREEMENT OF PURCHASE AND SALE
AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the 20th day of
October, 2011 by and between each of the entities listed in the column entitled
“Sellers” on Schedule A attached hereto and made a part hereof (individually, a
“Seller”; collectively, the “Sellers”) and BRE/CENTRAL OFFICE HOLDINGS L.L.C., a
Delaware limited liability company (the “Buyer”).
Background
A.The applicable Sellers are the owners of the land, buildings and other
improvements constituting the properties listed opposite their names on Schedule
A attached hereto and made a part hereof (individually a “Property”;
collectively, the “Properties”).
B.The Properties listed on Schedule A (collectively, the “Asset Schedule”),
together with the Asset-Related Property (as defined below) with respect to each
Property shall be referred to herein, collectively, as the “Assets”.
C.The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Assets on the terms and conditions hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Defined Terms. The capitalized terms used herein will have the
following meanings.
“Additional Rent(s)” shall have the meaning assigned thereto in
subsection 10.2(a).
“Adjusted Gross Asset Value” shall have the meaning assigned thereto in
subsection 2.2(a).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by


--------------------------------------------------------------------------------


contract or otherwise.
“Affiliate Leasing and Brokerage Agreements” shall have the meaning given
thereto in Section 3.2(d) hereof.
“Agreement” shall mean this Agreement of Purchase and Sale and all amendments
hereto, together with the exhibits and schedules attached hereto, as the same
may be amended, restated, supplemented or otherwise modified, from time to time.
“Allianz Loan” shall mean that certain loan made by Allianz Life Insurance
Company of North America to Duke Secured Financing 2009-1ALZ, LLC dated February
26, 2009.
“Allocated Asset Value” shall have the meaning assigned thereto in Section 2.5.
“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning assigned
thereto in Section 3.1(f)(i).
“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.
“Asset-Related Property” shall have the meaning assigned thereto in
subsection 2.1(b).
“Asset Schedule” shall have the meaning assigned thereto in “Background”
paragraph B.
"Asset Specific Default" shall have the meaning assigned thereto in subsection
13.3(a).
“Assets” shall have the meaning assigned thereto in “Background” paragraph B.
“Assignment of Asset-Related Property” shall have the meaning assigned thereto
in subparagraph 6.2(c)(iv).
“Assignment of Contracts” shall have the meaning assigned thereto in
subparagraph 6.1(a)(ii).
“Assignment of Leases” shall have the meaning assigned thereto in
subparagraph 6.1(a)(i).
“Assumed Contracts” shall mean all Contracts other than the Terminated
Contracts.


--------------------------------------------------------------------------------


“Bill of Sale” shall have the meaning assigned thereto in subparagraph
6.2(c)(ii).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.
“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Buyer Exclusion Notice” shall have the meaning assigned thereto in subsection
13.3(a).
"Buyer's Consultant" shall have the meaning assigned thereto in subsection
14.3(b).
“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.
“Buyer Surviving Representations and Warranties” shall have the meaning assigned
thereto in Section 11.2
“Cash Basis” shall have the meaning assigned thereto in Section 10.1.
“Cash Consideration Amount” shall have the meaning assigned thereto in
subsection 2.2(a).
“Closing Documents” shall mean any, certificate, instrument or other document
delivered pursuant to Article VI of this Agreement.
“Closing” shall have the meaning assigned thereto in subsection 2.4(a).
“Closing Date” shall have the meaning assigned thereto in subsection 2.4(a).
“Closing Statement” shall have the meaning assigned thereto in subparagraph
6.1(d)(i).
“Closing Year” shall have the meaning assigned thereto in subsection 10.2(a).
“Conditions” shall mean (a) the New Lease has been fully executed and
unconditionally delivered by all parties thereto (or, if delivered
conditionally, all conditions subsequent shall have been satisfied or waived in
writing by the applicable party) during the Post Termination Period (b) the
Tenant under the New Lease shall have deposited such security as may be required
by the terms of the New Lease and paid the first month’s fixed rent payable at
the time of execution of the New Lease (if required pursuant to the terms of the
New Lease and (c) all approvals, consents and agreements required by Buyer or
the Tenant in order for the New Lease to be effective shall have been obtained.
“Confidentiality Agreement” shall mean that Confidentiality Letter Agreement


--------------------------------------------------------------------------------


dated as of February 17, 2010, as amended on September 7, 2011, made by and
between Blackstone Real Estate Advisors L.P. and Duke Realty Limited
Partnership.
“Contracts” shall mean, collectively, all agreements or contracts of any Seller
relating to the ownership, operation, maintenance and management of the relevant
Property and the buildings and other improvements located thereon, or any
portion thereof, including all amendments, modifications, additions or
supplements thereto.
“Deed” shall have the meaning assigned thereto in subsection 6.2(a).
“Delinquency Report” shall mean that report attached hereto as Schedule 3.2(v).
“Designated Employees” shall have the meaning assigned thereto in Section 7.1.
“Duke Lease” shall have the meaning assigned thereto in subparagraph
6.1(d)(viii).
“Duke Leased Space” shall mean the space leased by Seller pursuant to a Duke
Lease.
“Earnest Money” shall have the meaning assigned thereto in Section 2.3.
“Earnest Money Escrow Agent” shall have the meaning assigned thereto in Section
2.3.
“Environmental Claims” means any claim for reimbursement or remediation expense,
contribution, personal injury, property damage or damage to natural resources
made by any Governmental Authority or other Person arising from or in connection
with the presence or release of any Hazardous Substances over, on, in or under
any Property, or the violation of any Environmental Laws with respect to any
Property.
“Environmental Laws” means any Applicable Laws which regulate or control (i)
Hazardous Substances, pollution, contamination, noise, radiation, water, soil,
sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous
Substances or other materials, substances or waste into water, soil, sediment,
air or any other environmental media, including, without limitation, (A) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”), (B) the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq. (“RCRA”), (C) the Federal Water Pollution Control Act, 33
U.S.C. § 2601 et seq., (D) the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., (E) the Clean Water Act, 33 U.S.C. § 1251 et seq., (F) the Clean Air Act,
42 U.S.C. § 7401 et seq., and (G) the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq. and similar state and local Applicable Law, as amended
from time to time, and all regulations and rules issued pursuant thereto.
“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on any Seller pursuant to any Environmental Laws, including,
without limitation,


--------------------------------------------------------------------------------


any (i) obligations to manage, control, contain, remove, remedy, respond to,
clean up or abate any actual release of Hazardous Substances or other pollution
or contamination of any water, soil, sediment, air or other environmental media,
located on or originating from any Property, and (ii) liabilities or obligations
with respect to the manufacture, generation, formulation, processing, use,
treatment, handling, storage, disposal, distribution or transportation of any
Hazardous Substances by any Seller.
“Escrow Account” shall have the meaning assigned thereto in subsection 14.5(a).
“Escrow Agent” shall mean Chicago Title Insurance Company.
“Escrow Period” shall have the meaning assigned thereto in Section 10.7.
“Executive Order” shall have the meaning assigned thereto in subsection
3.1(f)(i).
“Existing Lease” shall have the meaning assigned thereto in Section 10.7.
“Fixed Rents” shall have the meaning assigned thereto in subsection 10.2(a).
“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including, without limitation, any agency
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or Property in question.
“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).
“Gross Asset Value” shall have the meaning assigned thereto in
subsection 2.2(a).
“Ground Lease” shall mean that certain Ground Lease, dated as of January 4, 1994
made by LaSalle National Bank, as landlord, to Comdisco, Inc., as tenant which
such Ground Lease (i) was assigned by LaSalle National Bank to Riverway
Holdings, LLC by Assignment and Assumption of Leases dated as of July 25, 2001,
(ii) was further assigned by Riverway Holdings LLC to Ground Lessor by
Assignment of Leases dated June 1, 2005 and (iii) was further assigned by
Comdisco, Inc. to Ground Lessee by Assignment of Ground Lease dated as of March
30, 2007, which such Ground Lease relates to that certain property presently
known as Riverway Child Care.
“Ground Lease Assignments” shall have the meaning assigned thereto in subsection
6.1(b)
“Ground Lessee” shall mean Riverway Midwest II, LLC, a Delaware limited
liability company.


--------------------------------------------------------------------------------


“Ground Lessor” shall mean Riverway Midwest, LLC, a Delaware limited liability
company.
“GSA” shall mean the General Services Administration.
“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including, without
limitation, asbestos, polychlorinated biphenyls, petroleum or petroleum
by-products, radioactive materials, radon gas and any other material or
substance which is defined as or included in the definition of a “hazardous
substance”, “hazardous waste”, “toxic waste”, “hazardous material”, “toxic
pollutant”, “contaminant”, “pollutant” or “toxic substance” or words of similar
import, under any Environmental Law or that could result in the imposition of
liability under any Environmental Laws.
“Inspection Date” means 5:00 p.m. Eastern Time on October 20, 2011.
“Inspection Period” means the period of time commencing as of the date of the
letter of intent and ending on the Inspection Date.
“Intangible Property” shall have the meaning assigned thereto in subparagraph
2.1(b)(v).
“IRS” shall mean the Internal Revenue Service.
“IRS Reporting Requirements” shall have the meaning assigned thereto in
subsection 14.4(c).
“Lease Options” shall have the meaning assigned thereto in subsection 3.2(c).
“Lease Required Estoppel” shall have the meaning assigned thereto in subsection
3.4(b).
“Leases” shall mean all leases (other than the Ground Lease), licenses and other
occupancy agreements, for all or any portion of the Properties and all
amendments, modifications, extensions and other agreements pertaining thereto.
“Lease Termination Payments” means all payments received by or on behalf of
Seller (a) with respect to a Lease from and after the date hereof with respect
to any terminations, surrenders, modifications, renewals or amendments of any
such Lease and (b) any termination, surrender, modification payment with respect
to that certain Lease between Duke Realty Limited Partnership and Alcatel/Lucent
USA Inc. with respect to the Property known as 800 and 900 Northpoint located in
Atlanta, Georgia in the amount of $1,700,000.00 whether receive prior to or
after the date hereof.
“Leasing and Brokerage Agreements” shall mean, collectively, the Affiliate
Leasing and Brokerage Agreements and the Third Party Leasing and Brokerage
Agreements.


--------------------------------------------------------------------------------


“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.
“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
security interests, encumbrances, title retention agreements, adverse claims or
restrictions.
“Losses” shall have the meaning assigned thereto in subsection 11.1.
“Major Tenants” shall mean those certain Tenants representing or leasing 50,000
square feet or more in any one Property excluding the GSA.
“Material Contracts” shall mean all assignable Contracts, other than those
assignable Contracts which are terminable on 30 days’ notice without cost or
penalty and require the payment of no more than $25,000 in any calendar year or
are a part of a master contract.
“Monetary Title Exceptions” shall mean title exceptions affecting any Property
which are not Permitted Exceptions and which can be removed by the payment of a
liquidated amount.
“New Lease” shall have the meaning assigned thereto in subsection 3.3(d).
“Non-Compete Agreement” shall have the meaning assigned thereto in Section 3.9.
“Notice of Inaccuracy” shall have the meaning assigned thereto in Section 3.6.
“Objection Notice” shall have the meaning assigned thereto in Section 8.2.
“Owned Properties” shall have the meaning assigned thereto in “Background”
paragraph A.
“Owner’s Association” shall mean any association or organization created
pursuant to the Owner’s Association Documents.
“Owner’s Association Documents” shall have the meaning assigned thereto in
Section 3.2(g).
“Permitted Exceptions” shall mean (i) liens for current real estate taxes or


--------------------------------------------------------------------------------


assesments which are not yet due and payable or are due and payable but not yet
delinquent (ii) liens securing the Third Party Loans to the extent assumed in
accordance with Section 13.4 hereto, (iii) any exceptions to title approved or
waived by the Buyer in accordance with this Agreement, (iv) customary utility
easements which (A) do not encroach any buildings or other improvements located
at the applicable Property, (B) are within and do not violate any setback
requirements or restrictions and (C) do not materially and adversely impact the
current use or value of the applicable Property, (v) the rights of Tenants, as
tenants only, pursuant to Leases, and (vi) any matters created or caused by
Buyer.
“Personal Property” shall have the meaning assigned thereto in subparagraph
2.1(b)(ii).
“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.
“Post Termination Period” shall have the meaning assigned thereto in subsection
3.3(h)(ii).
“Properties” and “Property” shall have the meanings assigned thereto in
“Background” paragraph A.
“Rents” shall have the meaning assigned thereto in subsection 10.2(a).
“Reporting Person” shall have the meaning assigned thereto in subsection
14.4(c).
“Tenant Estoppel Certificate” shall have the meaning assigned thereto in
subsection 3.4(a).
“SD Letters of Credit” shall have the meaning assigned thereto in subsection
10.2(a).
“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.
“Sellers’ Actual Reimbursable Tenant Expenses” shall have the meaning assigned
thereto in subsection 10.2(c).
“Sellers’ Actual Tenant Reimbursements” shall have the meaning assigned thereto
in subsection 10.2(c).
“Sellers’ Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of (i) with respect to all of the Assets, (a) Nick Anthony,
(b) the Vice Presidents of Asset Management in the markets where the Properties
are located and (c) the Senior Vice Presidents, Business Unit Heads in the
markets where the Properties are located, each as more particularly set forth on
Schedule D attached hereto and (ii) with respect to each


--------------------------------------------------------------------------------


particular Asset, the person identified as the “Asset Manager” with respect to
such Asset on Schedule D.
“Seller’s Other Loans” shall mean, with respect to the applicable Seller, all
indebtedness, financings and loans related to or encumbering the Seller’s
Property or the Seller’s Assets other than the Third Party Loans.
“Seller’s Property” shall mean, with respect to each Seller, the Property owned
(or leased) by such Seller, as set forth in the Asset Schedule.
“Sellers’ Reconciliation Statement” shall have the meaning assigned thereto in
subsection 10.2(c).
“Sellers’ Related Entities” shall mean Sellers, their affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing.
“Sellers’ Surviving Representations and Warranties” shall have the meaning
assigned thereto in Section 11.1.
“Statement of Lease” shall mean with respect to any Lease with the GSA as Tenant
a “Statement of Lease” in the form required by the GSA.
“Taxes” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees) and taxes (including,
without limitation, net income, alternative, unitary, alternative minimum,
minimum franchise, value added, ad valorem, income, receipts, capital, social
security, service, license, excise, sales, payroll, worker’s compensation,
unemployment or compensation taxes, duty or custom taxes, franchise, use,
leasing, fuel, excess profits, turnover, occupation, property (personal and
real, tangible and intangible), transfer, recording and stamp taxes, levies,
imposts, duties, charges, fees, assessments, or withholdings of any nature
whatsoever, general or special, ordinary or extraordinary, and any transaction
privileges or similar taxes) imposed by or on behalf of a Governmental
Authority, together with any and all penalties, fines, additions to tax and
interest thereon, whether disputed or not.
“Tenants” shall mean the tenants under the Leases.
“Tenant Notices” shall have the meaning assigned thereto in subparagraph
6.1(a)(iii).
“Terminated Contracts” shall mean those certain contracts set forth on Schedule
C hereto.
“Third Party Leasing and Brokerage Agreements” shall have the meaning given
thereto in Section 3.2(d) hereof.


--------------------------------------------------------------------------------


“Third Party Loans” shall mean the loans described on Schedule B attached hereto
that Buyer expressly agrees to assume pursuant to the terms and subject to the
conditions of Section 13.4 of this Agreement.
“Title Company” shall mean Chicago Title Insurance Company, as the lead title
company with National Land Tenure Company and First American Title Insurance
Company participating as agreed upon by Buyer and Seller.
“Title Objection” shall have the meaning assigned thereto in Section 8.5.
“Title Policy” shall mean an owner’s policy of title insurance with respect to
each Property in the standard form used in the state in which such Property is
located, insuring as of the Closing Date, in an amount equal to the Allocated
Asset Value for such Property, that the Buyer owns fee simple (or leasehold)
title to such Property free and clear of all liens and encumbrances other than
the Permitted Exceptions, and with such endorsements as may be required by the
Buyer, including, without limitation, an ALTA form of zoning endorsement,
without standard exceptions for parties in possession except pursuant to written
leases, mechanics’ liens, and matters of survey, to the extent available or
permitted in the states in which such Property is located.
“TPL Assumption Amount” shall mean as of the Closing Date, the aggregate
outstanding principal balance of the Third Party Loans the Buyer assumes
pursuant to the terms and subject to the conditions of Section 13.4 hereto
together with all accrued interest thereon.
“TPL Documents” shall mean all documents evidencing, securing or otherwise
relating to the Third Party Loans.
“Transition Period” shall mean the period beginning on the Closing Date through
and including December 31, 2011.
“Transition Services Agreement” shall have the meaning given thereto in Section
3.7.
“UCC” shall mean the Uniform Commercial Code.
“Voluntary Title Exceptions” shall mean with respect to each Property (i) the
lien of any mortgage affecting such Property, whenever created, other than the
lien of any mortgage securing a Third Party Loan and (ii) title exceptions
affecting such Property that are knowingly and intentionally created by the
Sellers after the date of this Agreement; provided, however, that the term
“Voluntary Title Exceptions” as used in this Agreement shall not include the
following: (a) any Permitted Exceptions; (b) any title exception created by a
Tenant that is not otherwise prohibited by the applicable Lease for such Tenant
thereunder; and (c) any title exceptions that are approved, waived or deemed to
have been approved or waived by the Buyer or that are created in accordance with
the provisions of this Agreement.




--------------------------------------------------------------------------------


ARTICLE II    
SALE, CONSIDERATION AND CLOSING
Section 2.1    Sale of Assets. (a) On the Closing Date and pursuant to the terms
and subject to the conditions set forth in this Agreement, the Sellers shall
sell to the Buyer, and the Buyer shall purchase from each of the Sellers, all of
the Assets. It is understood and agreed that the closing of the purchases of the
Assets shall occur contemporaneously and, except as explicitly set forth in this
Agreement, none of the purchases of the Assets shall close unless the purchase
of all of the Assets closes contemporaneously.
(a)    The transfer of the Assets to the Buyer shall include the transfer of all
Asset-Related Property with respect to such Asset. For purposes of this
Agreement, “Asset-Related Property” shall mean the following:
(i)    all of the relevant Seller’s right, title and interest in and to all
easements, covenants and other rights appurtenant to said Property and all
right, title and interest of the relevant Seller, if any, in and to any land
lying in the bed of any street, road, avenue or alley, open or closed, in front
of or adjoining said Property and to the center line thereof,
(ii)    all personal property listed on the attached Schedule 2.1(b)(ii) and
furniture, fixtures, equipment, tools, supplies and other personal property
(collectively, the “Personal Property”) (except items owned or leased by Tenants
or which are leased by the relevant Seller) which are now, or may hereafter
prior to the Closing Date be, placed in or attached to the Property;
(iii)    to the extent they may be transferred under Applicable Law and without
cost to Seller, all licenses, permits, consents, certificates, approvals, orders
and authorizations presently issued in connection with the operation of all or
any part of the Property as it is presently being operated;
(iv)    to the extent assignable and without cost to Seller, all warranties and
guaranties, issued to the relevant Seller by any manufacturer or contractor in
connection with construction or installation of equipment or any component of
the improvements included as part of the Property;
(v)    to the extent assignable and without cost to Seller, all other
intangibles associated with the Properties, including, without limitation,
goodwill, all logos, designs, trade names, building names, trademarks related to
the property and other general intangibles relating to the Property, all
telephone exchange numbers specifically dedicated and identified with the
Properties and any URL designations and domain names containing the name of any
Property but specifically excluding the names “Duke”, “Duke Realty” or
derivatives therefrom or combinations thereof (collectively the “Intangible
Property”);
(vi)    all Leases and Assumed Contracts and all security and escrow deposits
held by the relevant Seller in connection with any such Lease or


--------------------------------------------------------------------------------


Assumed Contract;
(vii)    all books and records, tenant files, tenant lists and tenant marketing
information relating to the Properties; and
(viii)    to the extent assignable the plans and specifications, engineering
drawings and prints with respect to the improvements, all operating manuals, and
all books, data and records regarding the physical components systems of the
improvements at the Properties, each to the extent in the Sellers' or a Sellers’
Affiliate’s possession (or reasonably obtainable by the Sellers without cost).
Section 2.2    Gross Asset Value; Earnest Money.
(a)    The purchase price for the Assets shall be equal to the aggregate gross
asset value (the “Gross Asset Value”) of the Assets of $1,080,000,000.00 as
adjusted pursuant to the terms of this Agreement. The Gross Asset Value shall be
adjusted to reflect net prorations and other adjustments provided for in this
Agreement (as adjusted, the “Adjusted Gross Asset Value”). For purposes of this
Agreement, the difference between (x) the Adjusted Gross Asset Value and (y) the
TPL Assumption Amount shall be the “Cash Consideration Amount”.
(b)    At the Closing:
(i)    the Buyer shall deliver the Cash Consideration Amount, less the Earnest
Money (unless such Earnest Money is in the form of a letter of credit in which
case the Earnest Money shall not be deducted and the Escrow Agent shall return
the undrawn letter of credit to the Buyer promptly upon the Closing), to the
Sellers in immediately available funds by wire transfer to such account or
accounts that the Sellers shall designate to the Buyer;
(ii)    the Escrow Agent shall deliver the Earnest Money (unless such Earnest
Money is in the form of a letter of credit in which case the Escrow Agent shall
return the undrawn letter of credit to Buyer promptly upon the Closing) to the
Sellers to such account or accounts the Sellers shall designate to the Escrow
Agent; and
(iii)    Subject to the provisions of Section 13.4 hereto, the Buyer shall
assume the Third Party Loans.
(c)    No adjustment shall be made to the Gross Asset Value except as explicitly
set forth in this Agreement.
(d)    In connection with the assumption of such Third Party Loans by the Buyer
or the Buyer's designee the Buyer agrees to pay all fees (including assumption
fees) provided for in the TPL Documents and such other reasonable costs and
expenses payable to holders of the Third Party Loans including third-party out
of pocket costs and reasonable attorney’s fees of such holders in connection
with the assumption of such Third Party Loans or, subject to cap set


--------------------------------------------------------------------------------


forth in Section 13.4, in the event the Third Party Loans are not assumed. The
Seller agrees to be responsible for all costs and expenses associated with the
Seller’s Other Loans including, without limitation, prepayment fees and
defeasance costs as well as those the costs and expenses associated with
obtaining any consents or releases from the holders of the Seller’s Other Loans
in connection with the transfer of the Assets (including legal fees of the
lenders or financing sources associated with obtaining such consents).
Section 2.3    Earnest Money. Within one (1) Business Day after the date Buyer
delivers an affirmative notice (or fails to deliver an affirmative notice and is
deemed not to terminate this Agreement) pursuant to the provisions of Section
7.3 hereof, the Buyer shall deposit with First American Title Insurance Company
National Commercial Services, Chicago, Illinois, as escrow agent (in such
capacity, “Earnest Money Escrow Agent”), an amount equal to $40,000,000
(together with all accrued interest thereon, the “Earnest Money”) which shall be
in the form of either (i) immediately available funds by wire transfer to such
account as Earnest Money Escrow Agent shall designate to the Buyer or (ii) in
the form of a letter of credit reasonably acceptable to Seller and issued by
such issuing bank as is reasonably approved by Seller naming Duke Realty Limited
Partnership as beneficiary and having a face amount equal to $40,000,000.00. To
the extent the Earnest Money is in the form of immediately available funds by
wire transfer, upon delivery of such Earnest Money by the Buyer to Earnest Money
Escrow Agent the Earnest Money will be deposited by Earnest Money Escrow Agent
in an interest-bearing account acceptable to the Buyer and the Sellers and shall
be held in escrow in accordance with the provisions of Section 14.5. All
interest earned on the Earnest Money while held by Earnest Money Escrow Agent
shall be paid to the party to whom the Earnest Money is paid, except that if the
Closing occurs, the Buyer shall receive a credit for such interest in accordance
with subsection 2.2(b).
Section 2.4    The Closing. (b) The closing of the sale and purchase of the
Assets (the “Closing”) shall take place no later than December 2, 2011 (as such
date may be extended pursuant to this Agreement, the “Closing Date”).
(a)    The Closing shall be held on the Closing Date at 10:00 A.M. at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York, or at such other location agreed upon by the parties hereto and will be in
escrow through the Escrow Agent.
Section 2.5    Allocated Asset Value. The Sellers and the Buyer hereby agree
that the Gross Asset Value shall be allocated among the Properties as set forth
on Schedule 2.5 (the “Allocated Asset Value”) for federal, state, local and
foreign tax purposes in accordance with applicable U.S. federal tax laws and
analogous provisions of state, local and foreign tax laws. On or prior to the
Closing Date, the Buyer shall have the right to reallocate the Purchase Price
among the Assets provided that any such reallocations shall be subject to the
prior reasonable approval of the Sellers. The Sellers and the Buyer shall file
all Tax Returns and related tax documents consistent with the allocations set
forth on Schedule 2.5, as such allocations may be reallocated pursuant to the
provision of this Section or otherwise adjusted by agreement of the Parties.




--------------------------------------------------------------------------------


ARTICLE III    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS
Section 3.1    General Seller Representations and Warranties. Each Seller, for
itself solely as it relates to such Seller’s Assets, hereby represents, warrants
and covenants to the Buyer as of the date hereof and as of the Closing Date as
follows:
(a)    Formation; Existence. It is a limited partnership, general partnership,
limited liability company or corporation, as applicable, duly formed, validly
existing and in good standing (if applicable) under the laws of the State of its
formation And the state in which the applicable Properties owned by such Seller
are located.
(b)    Power and Authority. It has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Such Seller is authorized to do business in,
and is in good standing under, the state in which the Property such Seller owns
or leases pursuant to Schedule A is located. The execution, delivery and
performance of this Agreement and the consummation of the transactions provided
for in this Agreement have been duly authorized by all necessary action on its
part. This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity).
(c)    No Consents. Except as set forth on Schedule 3.1(c), no consent or
authorization of, or registration, filing or declaration with, any court or
other Governmental Authority is required to be obtained by Seller in connection
with any Seller’s execution, delivery and performance of this Agreement.
(d)    No Conflicts. Except as set forth on Schedule 3.1(d) and as specifically
set forth herein, the consummation of the transaction herein contemplated and
the compliance by Seller with the terms of this Agreement do not and will not
(i) conflict with or result in any violation of any Seller’s organizational
documents, (ii) conflict with or result in a breach of any of the terms and
conditions of, or constitute a default under, any agreement, arrangement,
understanding, accord, document or instrument by which any Seller is bound, or
(iii) violate any existing term or provision of any order, writ, judgment,
injunction, decree, law, or regulation applicable to the Seller’s Assets except
for any conflict or violation that will not adversely affect any Seller’s
ability to consummate the transaction contemplated by this Agreement.
(e)    Foreign Person. Such Seller is not a “foreign person” as defined in
Internal Revenue Code Section 1445 and the regulations issued thereunder.
(f)    Anti-Terrorism.


(i)    None of the Sellers or, to Sellers’ Knowledge, its Affiliates, is in
violation of any laws relating to terrorism, money laundering or the Uniting and


--------------------------------------------------------------------------------


Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive Order No.
13224 (Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) (the “Executive Order”) (collectively,
the “Anti-Money Laundering and Anti-Terrorism Laws”).
(ii)    None of the Seller or, to Sellers’ Knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii)    None of the Seller or, to Sellers’ Knowledge, its Affiliates (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists set forth in the preceding paragraph, (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    The Sellers understand and acknowledge that the Seller or its Affiliates
may become subject to further anti-money laundering regulations, and agrees to
execute instruments, provide information, or perform any other acts as may be
required for compliance with such anti-money laundering regulations for the
purpose of: (A) carrying out due diligence as may be required by applicable law
to establish the Seller’s identity and source of funds; (B) maintaining records
of such identities and sources of funds, or verifications or certifications as
to the same; and (C) taking any other actions as may be required to comply with
and remain in compliance with anti-money laundering regulations applicable to
the Seller.
(v)    Neither the Sellers, nor any person controlling or controlled by the
Sellers, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).


Section 3.2    Representations and Warranties of the Sellers as to the Assets.
Each Seller, for itself solely as it relates to such Seller’s Assets, hereby
represents, warrants and


--------------------------------------------------------------------------------


covenants to the Buyer as of the date hereof and as of the Closing Date as
follows:
(a)    Ownership of Property.
Other than this Agreement, the transfer of the Morgan Stanley Parcel, as
hereinafter defined, and the options to purchase referenced in Sections
6.2(d)(xii) and (xiii) no Seller has entered into an agreement to sell such
Seller’s Asset.


(b)    Material Contracts. All Material Contracts affecting such Seller’s Assets
are set forth on Schedule 3.2(b) attached hereto and the same have not been
amended, supplemented or otherwise modified, except as shown in such Schedule
3.2(b). Such Material Contracts contain the entire agreement between such Seller
and the contract vendors, licensors and lessors named therein. Each of the
Material Contracts is in full force and effect and such Seller has not given or
received any written notice of any breach or default under any Material Contract
which has not been cured. Seller is not in default of any of its obligations
under such Material Contracts and to Sellers’ Knowledge, the applicable contract
vendors, licensors and lessor named therein are not in default of their
respective obligations under the applicable Material Contracts. Such Seller has
delivered or made available to Buyer true and complete copies of all of such
Material Contracts.
(c)    Leases. Seller has made available to Buyer the leases and occupancy
agreements (including all amendments, modifications and supplements thereto)
with respect to the Properties as described in Schedule 3.2(c) attached hereto.
There are no leases or other occupancy agreements to which Seller is a party
other than the Leases for all or any portion of such Seller’s Property. Such
Leases (i) have not been amended, supplemented or otherwise modified except as
disclosed in the documents referenced on Schedule 3.2(c) or stated in Schedule
3.2(v), and (ii) contain the entire agreement between the relevant landlord and
the tenants named therein with respect to the applicable leasehold interest.
Except as set forth in the Delinquency Report, to the Knowledge of Sellers’ as
of the date of this Agreement, fixed rent and additional rent are currently
being collected under such Leases without offset, counterclaim or deduction.
Seller has made available to Buyer true and complete copies of the Leases.
Except as set forth on Schedule 3.2(c)(i), all tenant improvements and other
construction work to be performed by such Seller under such Leases have been
completed. There are no tenant inducement costs with respect to the Leases of
such Seller’s Assets or any renewal thereof except as may be set forth in the
Leases. No party has any purchase option, right of first refusal, right of first
offer or similar right under such Leases (collectively, “Lease Options”), except
those Tenants relating to the Lease Options referenced in Section 14.29 below,
relating to the purchase of all or a portion of such Seller’s Property. Except
as set forth on Schedule 3.2(c)(ii) or in the Delinquency Report, as of the date
of this Agreement, (i) Seller has not received any written notice from any
tenant under a Lease claiming landlord is in default in its obligations as
landlord under such Lease and (ii) to Seller’s Knowledge and except as set forth
in the Delinquency Report, there exists no default by any tenant under such any
Lease.
(d)    Brokerage Commissions. There are no brokerage commissions, tenant
inducement costs or finders’ fees payable by such Seller with respect to the
current term of the Leases, other than those set forth on Schedule 3.2(d)
attached hereto. Seller does not have any


--------------------------------------------------------------------------------


agreement with any Affiliate broker which will survive the Closing Date with
respect to the current term or any renewal, extended or amended term, except as
set forth on Schedule 3.2(d) (the “Affiliate Leasing and Brokerage Agreements”)
and, to such Seller’s knowledge, such Seller does not have any agreement with
any third party broker with respect to the current term or any renewal, extended
or amended term, except as set forth in Schedule 3.2(d) (the “Third Party
Leasing and Brokerage Agreements”).
(e)    Casualty; Condemnation. There is no unrepaired casualty damage to any of
such Seller’s Properties and there is no pending condemnation or similar
proceedings affecting any Property and to Sellers’ Knowledge no action is
threatened or contemplated except as set forth on Schedule 3.2(e).
(f)    Litigation. There are no actions, suits or proceedings pending against or
to Sellers’ Knowledge threatened against any Seller in any court or before or by
an arbitration tribunal or regulatory commission, department or agency which, if
adversely determined, would materially adversely affect (i) such Sellers’
ability to consummate the transactions contemplated by this Agreement, (ii) the
ownership of an Asset or (iii) the operation of a Property.
(g)    Owner’s Associations. To the Seller’s knowledge, Seller has made
available to Seller true, correct and complete owner’s association documents and
all by-laws in connection with the foregoing relating to the Properties to the
extent such are in Seller’s possession (the “Owner’s Association Documents”).
Seller has not received any written notice that it is in default of any monetary
or other payment amounts owed by such Seller with respect to any Owner’s
Associations. Other than as provided in the Owner’s Association Documents,
Sellers have no other obligations relating to the Owner’s Associations.
(h)    INTENTIONALLY OMITTED.
(i)    Ownership of the Personal Property. Such Seller has good and valid title
to the Personal Property, which in each case shall be free and clear of all
Liens as of the Closing Date, except for possible security interests in
connection with the Third Party Loans assumed by the Buyer. Seller has not
pledged, assigned, hypothecated or transferred any of its right, title or
interest in any of the Personal Property other than in connection with the Third
Party Loans.
(j)    Compliance with Law. Such Seller has not received any written notice of a
material violation of any applicable fire, health, building, use, occupancy or
zoning laws, regulations, ordinances and codes with respect to such Seller’s
Property which has not been cured or dismissed or would impact Buyer’s use of
the Property except for those set forth on Schedule 3.2(j) hereto, provided,
however that nothing in this Section 3.2(j) shall limit the right of Buyer to
object to any matter or issue set forth on such Schedule 3.2(j) pursuant to
Article VIII of this Agreement.
(k)    Morgan Stanley Parcel Easement. Following the recordation of the lot line
adjustment and the easement contemplated in Section 14.28(c), parking at Easton
Way III will be in compliance with all applicable zoning regulations and
ordinances.


--------------------------------------------------------------------------------


(l)    Environmental Matters. Except as (i) contained in any environmental
assessment report made available by Seller to Buyer, (ii) expressly disclosed in
writing to Buyer prior to the Inspection Date or (iii) as contained in any
report prepared by Buyer or its environmental engineers or consultants, Seller
has not received any written notice from any Governmental Authority or other
Person of any Environmental Claims, Environmental Liabilities or violations of
any Environmental Laws with respect to such Seller’s Property.
(m)    INTENTIONALLY OMITTED.
(n)    INTENTIONALLY OMITTED.
(o)    Bankruptcy. No insolvency proceeding of any character (including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors (including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to such Seller or such Seller’s Property is pending, or,
to such Sellers’ Knowledge, is being threatened against such Seller by any
Person.
(p)    INTENTIONALLY OMITTED.
(q)    Labor and Employee Matters. Seller is not a party to any employment or
collective bargaining or similar agreements with the Designated Employees.
(r)    Third Party Loans. Schedule 3.2(r) contains a true and complete list of
all of the Third Party Loans of such Seller, together with all of the TPL
Documents for such Third Party Loans. Such TPL Documents have not been amended,
supplemented or otherwise modified except as shown on such Schedule 3.2(r). Such
Seller has no obligations or liabilities to the holder of such Third Party Loan
or any other party with respect to such Third Party Loan except as set forth in
such TPL Documents. The outstanding principal amount of such Third Party Loans
and the amount of any cash reserves or escrow accounts held by the holders of
such Third Party Loans in connection with such Third Party Loans as of the date
hereof is set forth on Schedule 3.2(r). Seller shall update Schedule 3.2(r) as
of the Closing Date. All interest and other amounts due and payable on such
Third Party Loans have been paid in full, and such Seller is not in default of
any of its other obligations with respect to such Third Party Loans. To such
Sellers’ Knowledge, no lender is in default under its obligations with respect
to such Third Party Loans. Such Seller has delivered or made available to Buyer
true and complete copies of the TPL Documents.
(s)    Intentionally Omitted.
(t)    Ground Lease. (i) the Ground Lease has not been amended, modified or
supplemented, (ii) the Ground Lease contains the entire agreement between the
Ground Lessor and Ground Lessee, (iii) neither the Ground Lessee nor the Ground
Lessor, is in default in the performance of its obligations under the Ground
Lease, and (iv) the Ground Lease is in full force and effect in accordance with
its terms. A true and complete copy of the Ground Lease has been delivered to
the Buyer.


--------------------------------------------------------------------------------


(u)    Security Deposits. Attached hereto as Schedule 3.2(u) is a true and
complete list of the security deposits (whether in the form of cash, letter of
credit or otherwise) under the Leases being held by the Sellers.
(v)    Delinquency Report. Attached hereto as Schedule 3.2(v) is a true and
complete report setting forth as of the date of this Agreement, all arrearages
in excess of 30 days under the Leases. Seller shall provide an update of
Schedule 3.2(v) at and as of Closing.
Section 3.3    Operations Prior to Closing. From the date hereof until Closing,
each of the Sellers shall:
(a)    Insurance. Keep such Seller’s Assets insured against fire and other
hazards covered by the insurance policies maintained by such Seller on the date
of this Agreement.
(b)    Operation. Operate and maintain such Seller’s Property in a businesslike
manner and in accordance with such Seller’s past practices with respect to such
Seller’s Property, but subject to normal wear and tear.
(c)    New Contracts. Not enter into any new third party contracts relating to
such Seller’s Assets, nor amend, supplement, terminate or otherwise modify any
Contract (except as set forth in subsection 3.3(h)), without the prior written
consent of the Buyer, which consent may be granted or withheld in the Buyer’s
reasonable discretion unless (i) such contract contains a thirty (30) day
termination provision and provides for total payments which are in no event
greater than $50,000 or (ii) is necessary to preserve the safety of the Tenants
or the Property, provided that in the case of clause (ii), (A) such contract is
entered into at no cost to Buyer and (B) Seller shall provide Buyer with prompt
written notice of any such contract, along with a copy thereto, which such
notice shall in no event be more than two (2) days after such contract has been
executed by all parties thereto. Notwithstanding anything to the contrary in
this Section 3.3(c), in no event shall Seller enter in any leasing or brokerage
agreement without Buyer’s prior written consent, which consent may be granted or
withheld in Buyer’s reasonable discretion.
If a Seller enters into any third party contract after the date of this
Agreement with the approval of the Buyer or as permitted in clause (i) through
(ii) above, then such contract shall be included in the definition of “Contract”
herein and added to Schedule 3.2(b). If the Buyer does not reject or approve a
new contract or Contract amendment within five (5) Business Days after receipt
of a copy thereof, then the Buyer shall be deemed to have approved such contract
or Contract amendment.
(d)    New Leases. Continue its present rental program and efforts at such
Seller’s Property to rent vacant space in accordance with past practices;
provided, that without the prior consent of the Buyer, which consent may be
granted or withheld in the Buyer’s sole discretion, no Seller shall (i) execute
any new lease, license or other occupancy agreement, (ii) amend, supplement,
terminate, accept the surrender of, renew or otherwise modify any existing Lease
or (iii) approve any assignment or sublease of any existing Lease; provided,
however, in the case of any amendment, supplement, termination, surrender,
renewal or modification of any existing Lease as set forth in (ii) above, if
such existing Lease expressly and specifically sets


--------------------------------------------------------------------------------


forth the terms of any such amendment, supplement, termination, surrender,
renewal or modification and requires the landlord under the Lease to acknowledge
or counter-sign same, in which case, Buyer’s consent shall not be required, but
Seller shall provide Buyer of notice of (and to the extent such amendment,
supplement or modification modifies the rental terms of such Lease which rental
amount is not specifically stated in such Lease, an opportunity to review and
comment upon) such amendment, supplement, termination, surrender, renewal or
modification at least three (3) Business Days prior to the date of execution).
If a Seller enters into any new leases, license or other occupancy agreement, or
renews any existing Lease (each such new lease, license, occupancy agreement and
renewal, a “New Lease”) after October 14, 2011 in accordance with the terms of
this Section 3.2(d), then each such lease, license, occupancy agreement and
renewal shall be included in the definition of “Leases” herein and added to
Schedule 3.2(c), shall be assigned to and assumed by the Buyer at the Closing in
accordance with this Agreement and Buyer shall thereafter assume the obligation
to pay (i) all capital expenses disclosed in such Lease or otherwise approved by
Buyer and (ii) commissions disclosed in such Lease or otherwise expressly
approved by Buyer. If the Buyer does not reject or approve a new lease, license,
occupancy agreement, renewal or a Lease amendment within five (5) Business Days
after receipt of a copy thereof, then the Buyer shall be deemed to have approved
such new lease, license, occupancy agreement, renewal or Lease amendment.
(e)    Litigation; Violations. Advise the Buyer promptly of any receipt of
written notice of any litigation, arbitration proceeding or administrative
hearing (including condemnation) before any Governmental Authority which affects
any Property or any Seller’s ability to consummate the transaction as
contemplated by this Agreement and is instituted after the date of this
Agreement. Deliver to the Buyer, promptly after receipt thereof, copies of any
written notices of violations or other notices regarding the Property received
by the Sellers. Seller may not settle any claim or compromise any litigation or
proceeding affecting any Asset without the prior approval of the Buyer which
approval shall not be unreasonably withheld, conditioned or delayed provided
that any such settlement shall not have any material adverse affect upon (1) any
Seller’s ability to consummate the transactions contemplated by this Agreement,
(2) the ownership of any Asset or any Property or (3) the operation or value of
any Property or Asset.
(f)    Performance Under Leases and Ground Leases. Perform, or cause their
agents to perform, all obligations of landlord or lessor under the Leases of
such Seller’s Property and all obligations of Ground Lessee and Ground Lessor
under the Ground Lease.
(g)    Third Party Loans. (i) Not amend, supplement, or otherwise modify any of
such Seller’s Third Party Loans or the TPL Documents related to such Third Party
Loans without the prior written consent of Buyer, which consent may be granted
or withheld in the Buyer’s sole discretion.
(i)    Within three (3) Business Days following the execution of this Agreement,
each Seller shall request that the holders of such Seller’s Third Party Loans
consent to the assumption of such Third Party Loans by the Buyer or an affiliate
of the Buyer to be designated by the Buyer pursuant to Section 14.7 of this
Agreement. Such consent request shall be in such form as approved by the
applicable Lender, provided such consent shall be acceptable to Buyer in its


--------------------------------------------------------------------------------


reasonable discretion and shall not increase Buyer’s obligations or liabilities
with respect to such Loan or include any guarantees of the Buyer’s obligations
under such Loan, except as may be specifically provided for in Section
3.3(g)(ii) below. Each Seller shall use its commercially reasonable efforts (but
shall not be required to pursue litigation against the holder of any Third Party
Loan) to obtain such consents prior to the Closing Date and any extensions
thereof in accordance with this Agreement.
(ii)    The Buyer will not be required to provide any recourse guarantee
(including non-recourse carve-out guarantees) or other credit enhancement in
connection with obtaining any consent to the assumption of any of the Third
Party Loan and notwithstanding anything to the contrary in this Agreement, in no
event shall Buyer be obligated to acquire any Property subject to a Third Party
Loan to the extent a lender of such Third Party Loan requires any such recourse
guarantee or credit enhancement as a condition to Buyer assuming such Third
Party Loan.
(iv)    With respect to each Third Party Loan, Sellers shall have, prior to the
Closing Date, either (i) obtained the consent of the holder of such Third Party
Loan to the assumption of the Third Party Loans by the Buyer pursuant to the
terms of this Agreement, (ii) elected to repay, or defease, at the Closing the
outstanding principal amount of such Third Party Loan, together with all accrued
interest thereon pursuant to Section 13.4 hereto or (iii) elected to remove such
Property from the terms of this Agreement with a corresponding reduction in the
Gross Asset Value and in the event of (ii) or (iii) above, such Third Party Loan
shall be deemed for all purposes of this Agreement as a Seller’s Other Loan.
(h)    Management, Leasing Agreements and Terminated Contracts.
(i)    Terminate the Terminated Contracts in accordance with their terms and all
management agreements and, and to the extent the same relate to the Properties,
unless otherwise provided in Section 3.3(h)(ii) below, the Leasing and Brokerage
Agreements affecting such Seller’s Property to which such Seller is party at or
prior to the Closing. Subject to Sections 3.3(h)(ii) and (iii) below, all
leasing and brokerage fees, termination fees and any other costs and expenses
relating to such Leasing and Brokerage Agreements and any related terminations
shall be the responsibility solely of such Seller, and the Buyer shall have no
responsibility or liability therefor. Unless otherwise provided in Section
3.3(h)(iii) below, no Seller shall assign to, and the Buyer shall not assume,
any Terminated Contracts or any management agreements or the Leasing and
Brokerage Agreements. Except with respect to the Duke Leased Space, each Seller
shall cause any asset manager or leasing agent to vacate any office at such
Seller’s Property on or prior to Closing.
(ii)    Notwithstanding anything to the contrary herein, and in connection with
the Leasing and Brokerage Agreements, on or prior to a date that is fifteen (15)
days prior to the Closing Date, Buyer and Seller shall mutually agree on a list
of any prospective tenants with whom Seller, Seller’s Affiliates or Seller’s


--------------------------------------------------------------------------------


Employees or a third party broker was Actively Negotiating pursuant to a Leasing
and Brokerage Agreement (as hereinafter defined) as of the date of such
expiration or notice of termination. If within sixty (60) days after the Closing
Date (the "Post Termination Period") a New Lease is entered into with any
prospective tenant identified by on the list as set forth above, then Buyer
shall pay Seller (to the extent such Leasing and Brokerage Agreement is with any
Seller) or reimburse the Seller (to the extent such Leasing and Brokerage
Agreement is with Sellers’ Affiliates, Sellers’ Employees or any other third
party that Seller has engaged) for any leasing commission owed to the applicable
Seller, Seller’s Affiliate, Seller’s Employee or third party relating to such
transaction calculated in accordance with the terms of the applicable Leasing
and Brokerage Agreement. After the Closing Date, Seller, Seller’s Affiliates or
Seller’s Employees shall not, and shall cause any third party broker which is
representing any Seller to not, commence or continue negotiations for any lease
arrangements without first obtaining the prior written consent of Buyer. For the
purpose of this Section 3.3(h)(ii), the term "Actively Negotiating" shall mean
either that (i) Seller, Seller’s Affiliates, Seller’s Employees or a third party
broker shall have submitted a written, bona-fide offer to the prospective tenant
or such tenant’s broker which, has been accepted or responded to by a written
counter-offer, the terms of which counter-offer are then being negotiated, or
(ii) Seller, Seller’s Affiliate, Seller’s Employee or such third party broker
with the prospective tenant’s authorization, shall have submitted to Buyer a
written, bona-fide offer by such tenant or such tenant’s broker which has been
accepted or responded to by a written counter-offer submitted by Seller,
Seller’s Affiliate or Seller’s Employee, on behalf of Buyer or its designee, and
the terms of which counter-offer are then being negotiated. Notwithstanding
anything to the contrary in this Section 3.3(h), Buyer shall be responsible for
and shall reimburse Seller for the payment of brokerage fees and commissions
payable pursuant to a Leasing and Brokerage Agreement entered into in connection
with those certain leases executed and delivered between October 14, 2011 and
the date hereto which such leases are set forth in Schedule 3.3(h)(ii) attached
hereto.
(iii)    In addition to the reimbursement of Seller for the leasing commissions
set forth in Section 3.3(h)(ii), Buyer agrees to assume Seller’s obligations
under those Third Party Leasing and Brokerage Agreements existing as of the date
hereof solely to the extent such third-party unaffiliated broker is entitled to
a leasing commission under such Third Party Leasing and Brokerage Agreement with
respect to a renewal, extension or expansion of the applicable Lease subject to
such Third Party Leasing and Brokerage Agreement. For the avoidance of doubt,
except as specifically set forth in this Section 3.3(h)(iii), Seller is not
assuming any Leasing and Brokerage Agreements
(i)    Intentionally Omitted.
(j)    New Financing. Not create, incur or suffer to exist any deed of trust,
mortgage, lien, pledge or other encumbrance in any way affecting any portion of
such Seller’s Property, other than the Permitted Encumbrances, without the prior
written consent of the Buyer.


--------------------------------------------------------------------------------


(k)    Taxes, Charges, etc. Continue to pay or cause to be paid all Taxes, water
and sewer charges, utilities and obligations under the Contracts when due.
(l)    Transfers. Not transfer, sell or otherwise dispose of such Sellers’
Property, except for the Morgan Stanley Parcel or any item of such Sellers’
Personal Property without the prior written consent of the Buyer, except for the
use and consumption of inventory and other supplies, and the replacement of worn
out, obsolete and defective tools, equipment and appliances, in the ordinary
course of business.
(m)    Ground Leases. Not amend, supplement, terminate or otherwise modify the
Ground Lease without the prior written consent of Buyer, which consent may be
granted or withheld in the Buyer’s sole discretion.
(n)    Intentionally Omitted.
(o)    Zoning. Not initiate or consent to any material zoning reclassification
of any Property or any material change to any approved site plan, special use
permit, planned unit development approval or other land use entitlement
affecting any Property without Buyer’s prior written consent, which consent may
be granted or withheld in Buyer’s sole discretion.
(p)         Information; Additional Rights. Subject to the applicable
limitations set forth in this Agreement, until the Closing or earlier
termination of this Agreement, each Seller agrees to allow the Buyer to:
(i)    review and approve annual budgets, development plans, if any, and leasing
plans with respect to the Properties and to offer input and suggestions relating
to the foregoing, provided that such rights will not require the Sellers to
operate the Properties in a substantially different manner than the current
operations of the Properties nor obligate the Sellers to make or incur any
capital expenditures at the Properties;
(ii)    generally discuss and consult (including calling meetings) with, and
provide advice with respect to, material matters relating to the Properties with
representatives of the Sellers designated by Sellers and the right to submit
business proposals or suggestions to such parties;
(iii)    receive financial statements, operating reports, budgets or other
financial reports relating to the Properties which are prepared by or for the
Sellers in the ordinary course of business;
(iv)    request such other additional information relating to the Properties at
reasonable times and intervals in light of the Sellers’ normal business
operations concerning the general status of the financial condition and
operations of the Properties but only to the extent such information is
reasonably available to the Sellers and in a form consistent with the manner in
which the Sellers then maintain such information;


--------------------------------------------------------------------------------


(v)    review and approve the settlement of any tenant audit disputes the
settlement of which may alter or affect “base year” amounts payable by Tenants
under Leases; and
(vi)     review and approve (i) the settlement of any tax reduction proceeding
based on an objection to property valuation in respect of any Property located
in the State of Illinois and (ii) the settlement of any tax reduction proceeding
based on an objection to tax rate, to the extent Seller has an opportunity to
review and approve such settlement in respect of any Property located in the
State of Illinois, in each case which approval shall not be unreasonably
withheld.


(q)    Seller’s Other Loans. Seller shall, on or prior to the Closing Date,
prepay, defease or otherwise satisfy Seller’s Other Loans.
(r)    ROFO/ROFR Waivers and Celebration Acknowledgment. Seller shall, within
five (5) Business Days following the date hereof, distribute the request for
waivers and acknowledgment contemplated pursuant to Section 6.2(d)(xii), (xiii)
and (xiv) below.
(s)    Environmental Policy. Seller hereby acknowledges that it is the
beneficiary of the Environmental Policy issued by American International
Specialty Lines Insurance Company policy number PLS-1438168 (“Environmental
Policy”).  Seller covenants and agrees to cooperate with Buyer in connection
with any assumption by Buyer, at its option, of the Environmental Policy
relating to Properties acquired by Buyer in connection with this transaction
including, without limitation, making arranging for and participating in
meetings and discussions with Buyer’s environmental and insurance consultants
and making available for meetings with Buyer’s consultants the underwriter or
other appropriate representatives of the carrier of the Environmental Policy to
discuss the assumption, assignment and extension of the Environmental Policy
(with respect to any such underwriting meetings, Seller and Seller’s insurance
broker may be available).
Section 3.4    Tenant Estoppels.
(a)    Within twenty-one (21) days following the execution of this Agreement,
each Seller shall prepare and deliver to each Tenant at such Seller’s Property
an estoppel certificate in the form of Exhibit A attached hereto (the “Tenant
Estoppel”) and request each such Tenant to execute and deliver the Tenant
Estoppel to such Seller. Each Seller shall use commercially reasonable efforts
to obtain the prompt return of the executed Tenant Estoppels in substantially
the same form as Exhibit A from each Tenant at such Seller’s Property, without
the obligation to make any payments or grant any concessions under the Leases.
If a Tenant returns an executed Tenant Estoppel (or Lease Required Estoppel or
Statement of Lease as defined below) to such Seller, such Seller shall promptly
deliver to the Buyer, or make available on Seller’s transaction website, a copy
of such executed Tenant Estoppel (or Lease Required Estoppel or Statement of
Lease, if applicable) following such Seller’s receipt of such Tenant Estoppel
(or Lease Required Estoppel or Statement of Lease, if applicable).
(b)    It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Assets that on or before the Closing Date, the Sellers deliver
to the Buyer from


--------------------------------------------------------------------------------


(i) Tenants (other than the GSA) representing or leasing at least 75% of the
rented area of each Property (exclusive of any rented area represented by a
Lease with the GSA) as of the Closing Date, (ii) Tenants (other than the GSA)
representing or leasing at least 75% of the aggregate rented area of all of the
Properties (exclusive of any rented area represented by a Lease with the GSA) as
of the Closing Date, and (iii) at least 95% of the aggregate of the square
footage represented or leased by Major Tenants, signed tenant estoppel
certificates that are substantially in the form of either (1) the Tenant
Estoppel or (2) with respect to those Leases that contain a required form of
specific estoppel that is attached as an exhibit to such Lease, the form of
estoppel attached to such Lease (each a “Lease Required Estoppel”)), in each
case and which do not allege any material defaults by the Sellers or accrued and
outstanding offsets or defenses under the relevant Lease nor contain any
materially adverse deviations between (x) the information specified in said
Tenant Estoppel or Lease Required Estoppel, as applicable and (y) (I) the
representations and warranties of the Sellers set forth in this Agreement or
(II) the Leases to which such Tenant Estoppel or Lease Required Estoppel, as
applicable, relate. Notwithstanding anything to the contrary in this Section
3.4, Seller shall also use commercially reasonable efforts to obtain a Statement
of Lease from the GSA with respect to each Lease to which the GSA is a party,
provided, however, that in no event shall the delivery of a Statement of Lease
be deemed to apply towards the satisfaction of Seller’s obligations in the
immediately preceding sentence or Seller’s obligations set forth in Section
3.4(c) below. Buyer shall cooperate with the Seller to obtain (i) any novation
of the applicable Lease with the GSA that may be required by the GSA in order to
assign the applicable Lease to Buyer or its designee and (ii) any Statement of
Lease. In the event the GSA requires Seller to remain liable under the
applicable Lease with the GSA after the Closing Date, Buyer hereby agrees to
indemnify and hold harmless Seller against any Losses (as defined below) arising
out of such Lease after the Closing Date except to the extent such Losses are
the result of any action taken by Seller, or its Affiliates” with respect to
such Leases with the GSA.
(c)    If the Sellers fail to deliver the Tenant Estoppels (or Lease Required
Estoppel, as applicable) as required above by the Closing Date, the Buyer shall
have the right, but not the obligation, to adjourn the Closing on one or more
occasions for a period of up to 30 days in order for the Sellers to continue
efforts to obtain such Tenant Estoppels (or Lease Required Estoppels, as
applicable), in which case, the Closing shall occur within five (5) Business
Days after the Sellers’ delivery of all required Tenant Estoppels (or Lease
Required Estoppels, as applicable).
(d)    Notwithstanding anything contained in this Agreement to the contrary, in
the event either (i) Seller is able to obtain Tenant Estoppels (or Lease
Required Estoppels, as applicable) from Tenants representing at least 60% of the
rented area of a Property (exclusive of the rented area represented by a Lease
with the GSA) as of the Closing Date, but is unable to obtain Tenant Estoppels
(or Lease Required Estoppels, as applicable) occupying at least 75% of the
rented area of such Property (exclusive of the rented area represented by a
Lease with the GSA) or (ii) Seller is able to obtain Tenant Estoppels (or Lease
Required Estoppels, as applicable) from Tenants occupying at least 60% of the
aggregate rented area (exclusive of the rented area represented by a Lease with
the GSA) of all of the Properties as of the Closing, but is unable to obtain
Tenant Estoppels (or Lease Required Estoppels, as applicable) occupying at least
75% of the aggregate rented area (exclusive of the rented area represented by a
Lease with the GSA) of the Properties as of the Closing Date, Seller shall have
the right (but not the


--------------------------------------------------------------------------------


obligation) to deliver to Buyer on the Closing Date a certificate in the form of
Schedule 3.4(d) (a "Seller's Estoppel Certificate"), executed by Seller, with
respect to the required amount of Leases in order to satisfy the Tenant Estoppel
(or Lease Required Estoppels, as applicable) delivery requirements set forth in
Section 3.4(b)(i) and (ii), and in such event, Seller shall be deemed to have
satisfied the condition under Sections 3.4(b)(i) and (ii). In addition, Seller
shall be released from any liability with respect to such Seller's Estoppel
Certificate upon the earlier of (A) the date of delivery to Buyer of a Tenant
Estoppel (or Lease Required Estoppels, as applicable) executed by the Tenant for
which Seller has delivered such Seller's Estoppel Certificate or (B) the date
that is one year after the Closing Date.
Section 3.5    Owners’ Associations.
(a)    Sellers shall not initiate, approve or consent to the any agreement or
waiver or the execution of any document or instrument that would be considered
an Owner’s Association Document, including, any agreement, waiver, document or
instrument that would (i) increase or modify in any way the obligations relating
to the Properties being acquired at Closing, (ii) result in the creation of a
new Owner’s Association (iii) amend, modify, extend, surrender, terminate or
renew any Owner’s Association Document without the prior written consent of the
Buyer which consent may be withheld in the Buyer’s sole discretion. If the Buyer
does not reject or approve the execution of any document or instrument referred
to in this Section 3.5 within five (5) Business Days after receipt of a copy
thereof, then the Buyer shall be deemed to have approved such document or
instrument.
(b)    Sellers shall use their commercially reasonable efforts to assist Buyer
in obtaining estoppel certificates from each Owner’s Association relating to a
Property and such other acknowledgments, documents and instruments Buyer may
reasonably require from such Owner’s Association in connection with the
transactions contemplated by this Agreement and any Buyer’s related financing,
including without limitation, (i) executing or facilitating the execution of any
documents or instruments required under the Owner’s Association Documents in
connection with the transfer of the Properties to Buyer, (ii) causing any
officer or director of any Owner’s Association or related board that is a
representative of the Sellers or the Property, if any, to resign his or her
position as an officer or director with respect to the Properties set forth on
Schedule 3.5(b)(ii), (iii) executing or facilitating any documents or
instruments required under the Owner’s Association Documents in order to assign
all of Seller’s (or an of its Affiliate’s) interest as developer, declarant or
other similar entity, if any, under the Owner’s Association Documents with
respect to the Properties set forth on Schedule 3.5(b)(iii) and (iv)
facilitating the appointment of Buyer’s and its Affiliates’ representatives as
replacement officers or directors to the extent permitted under the applicable
Owners’ Association Documents.


Section 3.6    Inaccurate Representation or Warranty.
In the event any Seller or Buyer obtains knowledge that any of the Sellers’
representations and warranties contained in this Agreement become inaccurate
between the date of this Agreement and the Closing Date, Sellers shall
immediately notify Buyer in writing of such change or Buyer shall immediately
notify Seller, as applicable (a “Notice of Inaccuracy”); provided, however, that
in no event shall Buyer’s failure to provide a Notice of Inaccuracy


--------------------------------------------------------------------------------


relieve Seller of its obligations under this Agreement with respect to the
applicable representation and warranty or limit Buyer’s remedies under this
Agreement with respect to such inaccurate representation or warranty. Unless
waived by Buyer (at any time before or after receipt of the Notice of Inaccuracy
by Seller and in which case the provisions of clause (b) below shall apply prior
to the original Closing Date), Sellers shall have the right, in connection with
such Notice of Inaccuracy, to adjourn the Closing Date for a period not to
exceed fifteen (15) days, provided Sellers shall notify Buyer in writing within
five (5) Business Days of the date of such Notice of Inaccuracy of such election
to adjourn. If Seller does not cure the change reflected in the Notice of
Inaccuracy prior to the Closing Date (as same may be extended pursuant to the
terms of this Section 3.6), Buyer shall have the right (a) to terminate this
Agreement if such breach or in accuracy is material to the Sellers or Properties
as a whole (pursuant to and in accordance with Section 13.2(a) hereof) or remove
the relevant Asset from the portfolio (pursuant to, and in accordance with, the
provisions of Section 13.3hereof) or (b) proceed with the Closing, in which case
the representation or warranty that is the subject to a Notice of Inaccuracy
shall be updated and amended to reflect such change and Seller shall have no
obligation with respect to such inaccuracy.


Section 3.7    Transition Services.
On or prior to Closing, Seller and Buyer shall enter into a Transition Services
Agreement (the “Transition Services Agreement”) whereby Seller shall agree or
cause the existing manager at each of the Properties to agree to cooperate with
Buyer, during the Transition Period, to assist in the transition of the
Properties to Seller. The Transition Services Agreement shall include, but not
be limited to, Seller (or existing manager, if applicable) cooperation with
respect to (i) consultation with the Buyer (or its manager) with respect to the
operation of the Properties, (ii) consultation with the Buyer (or its manager)
with respect to the status of any disputes for which Buyer (or its manager) will
assume responsibility and (iv) consultation with the Buyer (or its manager) with
respect to matters that require the delivery of notice or request for consents
or approvals or otherwise relates to any unbudgeted expenditure. Notwithstanding
anything to the contrary in this Agreement, such transition services shall be
provided to Buyer at the sole cost and expense of the Buyer and Buyer shall
indemnify, defend and hold harmless Seller against any Losses, relating to or
otherwise arising under any existing management agreements that remain in place
post-closing as a result of the Transition Services Agreement, with respect to
actions that arise following the Closing Date except to the extent such Losses
arise or relate to Seller’s (or its Affiliates) gross negligence or willful
misconduct. Buyer and Seller each agree to negotiate the terms and provisions of
the Transition Services Agreement in good faith. Notwithstanding anything to the
contrary in this Agreement, and provided that Seller or Buyer, as applicable,
negotiates such Transition Services Agreement in good faith, the failure of the
Buyer or Seller, as applicable, to deliver a duly executed Transition Services
Agreement shall not be deemed to be either a condition to Closing or a default
under this Agreement.
Section 3.8    Easements.
Without limitation of Buyer’s rights under Article VIII hereof, Seller agrees to
cooperate with Buyer, at no cost to Seller, to obtain any easements the Buyer
reasonably determines are necessary for the operation of the Property in a
substantially similar manner as


--------------------------------------------------------------------------------


such Property is operated as of the date of this Agreement including, but not
limited to, (i) easements required for access to such Property and (ii) utility,
sewer or similar easements. Buyer agrees to cooperate with Seller to consent to
any easement the Seller determines may be reasonably necessary to operate any
property that abuts a Property conveyed pursuant to this Agreement that is owned
by Seller or its Affiliates in a substantially similar manner as such
neighboring property is operated as of the date of this Agreement.


Section 3.9    Non-Compete Agreement.
Seller and Buyer each agree to finalize a non-compete agreement (“Non-Compete
Agreement”) to be entered into as of the Closing Date in accordance with the
primary terms outlined on Exhibit N hereto, with such modifications and changes
as are reasonably required to make such Non-Compete Agreement enforceable in
each relevant jurisdiction.


ARTICLE IV    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
Section 4.1    Representations and Warranties of the Buyer. The Buyer hereby
represents, warrants and covenants to the Sellers as of the date hereof and as
of the Closing Date as follows:
(a)    Formation; Existence. It is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Buyer, or the applicable Buyer designee or assignee, is qualified to do
business in the states where the Properties acquired by Buyer or Buyer designee
are located.
(b)    Power; Authority. It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Assets and the consummation of the
transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).
(c)    No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made in
connection with the execution, delivery and performance of this Agreement or any
of the transactions required or contemplated hereby.
(d)    No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Assets, will


--------------------------------------------------------------------------------


not (a) conflict with or result in any violation of its organizational
documents, (b) conflict with or result in any violation of any provision of any
bond, note or other instrument of indebtedness, contract, indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
it is a party in its individual capacity, or (c) violate any existing term or
provision of any order, writ, judgment, injunction, decree, statute, law, rule
or regulation applicable to it or its assets or properties.
(e)    Anti-Terrorism.


(i)    None of the Buyer or, to Buyer’s knowledge, its Affiliates, is in
violation of any Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    None of the Buyer or, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
(iii)    None of the Buyer or, to Buyer’s knowledge, its Affiliates (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any person included in the lists set forth
in the preceding paragraph, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.
(iv)    The Buyers understand and acknowledge that the Buyer may become subject
to further anti-money laundering regulations, and agrees to execute instruments,
provide information, or perform any other acts as may be required for compliance
with such anti-money laundering regulations, for the purpose of: (A) carrying
out due diligence as may be required by applicable law to establish the Buyer’s
identity and source of funds; (B) maintaining records of such identities and
sources of funds, or verifications or certifications as to the same; and (C)
taking any other actions as may be required to comply with and remain in
compliance with anti-money laundering regulations applicable to the Buyer.
(v)    Neither the Buyer, nor any person controlling or controlled by the Buyer,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and


--------------------------------------------------------------------------------


regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).
ARTICLE V    
CONDITIONS PRECEDENT TO CLOSING
Section 5.1    Conditions Precedent to Sellers’ Obligations. The obligation of
the Sellers to consummate the transfer of the Assets to the Buyer on the Closing
Date is subject to the satisfaction (or waiver by the Sellers) as of the Closing
of the following conditions:
(a)    Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date;
(b)    The Buyer shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by the Buyer on or before the Closing;
(c)    The Sellers shall have received all of the documents required to be
delivered by the Buyer under Article VI;
(d)    The Sellers shall have received the Cash Consideration Amount in
accordance with Section 2.2 and all other amounts due to the Sellers hereunder;
(e)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Assets or the
consummation of any other transaction contemplated hereby; and
(f)    No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the Assets or the consummation of any other transaction
contemplated hereby or (ii) seeking material damages with respect to such
purchase and sale or any other transaction contemplated hereby.


Section 5.2    Conditions Precedent to the Buyer’s Obligations. The obligation
of the Buyer to purchase and pay for the Assets is subject to the satisfaction
(or waiver by the Buyer) as of the Closing of the following conditions:
(a)    Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the


--------------------------------------------------------------------------------


Closing Date as though such representations and warranties were made on and as
of Closing Date;
(b)    Each Seller shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by such Seller on or before the Closing;
(c)    No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any governmental authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the applicable Assets
or the consummation of any other transaction contemplated hereby;
(d)    No action, suit or other proceeding shall be pending which shall have
been brought by any person or entity (other than the parties hereto and their
affiliates) (i) to restrain, prohibit or change in any material respect the
purchase and sale of the applicable Assets or the consummation of any other
transaction contemplated hereby or (ii) seeking material damages with respect to
such purchase and sale or any other transaction contemplated hereby;
(e)    Title to all of the Properties shall be delivered to the Buyer in the
manner required under Section 8.1;
(f)    Seller have prepaid, defeased or otherwise satisfied any Seller’s Other
Loans to the extent encumbering the Properties or the Seller’s ability to
consummate the transaction contemplated by this Agreement.
(g)    The Buyer shall have received all of the documents required to be
delivered by the Sellers under Article VI.
(h)    The Buyer shall have received the Tenant Estoppels (or Lease Required
Estoppels, as applicable) and/or Seller Estoppel Certificates required pursuant
to Section 3.4.
ARTICLE VI    
CLOSING DELIVERIES
Section 6.1    Buyer Deliveries.
The Buyer shall deliver the following documents at Closing:
(a)    with respect to each Property:
(i)    an assignment and assumption of landlord’s interest in the Leases (an
“Assignment of Leases”) duly executed by the Buyer in substantially the form of
Exhibit B hereto;


--------------------------------------------------------------------------------




(ii)    an assignment and assumption of the Assumed Contracts (an “Assignment of
Contracts”) duly executed by the Buyer in substantially the form of Exhibit C
hereto;
(iii)    a notice letter to each Tenant (the “Tenant Notices”) duly executed by
the Buyer, in the form of Exhibit D attached hereto; and
(iv)    an association assignment and assumption agreement with respect to any
owner’s association, as applicable, in a form reasonably acceptable to Seller
and Buyer (“Association Assignment”).
(b)    with respect to the Ground Lease, an assignment and assumption of the
Ground Lessor’s interest and Ground Lessee’s interest in the Ground Lease (the
“Ground Lease Assignments”) duly executed by the Buyer in substantially the form
of Exhibit E hereto;
(c)    with respect to the Third Party Loans, such documents as the holder of
such Third Party Loans shall require in connection with the assumption of such
Third Party Loans by the Buyer to the extent the Buyer is obligated to deliver
the same pursuant to the provisions hereto; and
(d)    with respect to the transactions contemplated hereunder:
(i)    a closing statement, prepared and approved by the Sellers and the Buyer,
consistent with the terms of this Agreement and duly executed by the Buyer (the
“Closing Statement”);
(ii)    such other assignments, instruments of transfer, and other documents as
the Sellers may reasonably require in order to complete the transactions
contemplated hereunder;
(iii)    a closing certificate in the form of Exhibit F;
(iv)    a duly executed and sworn Secretary’s Certificate from the Buyer
certifying that the Buyer has taken all necessary action to authorize the
execution of all documents being delivered hereunder and the consummation of all
of the transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(v)    an executed and acknowledged Incumbency Certificate from the Buyer
certifying the authority of the officers of the Buyer (or the general partner of
the Buyer, where appropriate) to execute this Agreement and the other documents
delivered by the Buyer to the Sellers at the Closing;
(vi)    all transfer tax returns, to the extent required by law and the


--------------------------------------------------------------------------------


regulations issued pursuant thereto, in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by the relevant Sellers and duly executed by the Buyer;
(vii)    a Non-Compete Agreement duly executed by Buyer;
(viii)    a lease agreement for each Duke Leased Space in the forms attached to
that certain email from Seller’s counsel to Buyer’s counsel dated October 20,
2011 and received by Buyer’s counsel at 8:03PM (each a “Duke Lease”);
(ix)    to the extent any Property located in the State of Texas is located
within a municipal utility district, an acknowledgment of the Texas Statutory
Notice delivered by Sellers pursuant to Section 6.2 below;
(x)    subject to Section 3.7 hereto, the Transition Services Agreement duly
executed by Buyer;
(xi)    with respect to the Buyer’s Consultant, a release of Lien in the form
attached as Exhibit I hereto; and
(xii)    such other documents as reasonably requested by the Seller or the
Escrow Agent to consummate the Closing.
Section 6.2    Sellers Deliveries. The Sellers shall deliver the following
documents at Closing:
(a)    with respect to each Property, a special/limited warranty deed (a “Deed”)
in substantially the form of Exhibit G hereto, duly executed by the relevant
Seller, which deed, upon proper recording by the Buyer, shall be sufficient to
transfer and convey to the Buyer whatever rights in the Property the relevant
Seller has acquired subject only to the Permitted Exceptions with reference to
such Property;
(b)    with respect to the Ground Lease, the Ground Lease Assignments duly
executed by Ground Lessor and Ground Lessee, as applicable;
(c)    with respect to each Property:
(i)    an Assignment of Leases duly executed by the relevant Seller, together
with the original Leases;
(ii)    a bill of sale (a “Bill of Sale”) duly executed by the relevant Seller
in substantially the form of Exhibit H hereto, relating to all fixtures,
chattels, equipment and articles of personal property owned by the relevant
Seller which are currently located upon or attached to the Property;


--------------------------------------------------------------------------------


(iii)    an Assignment of Contracts duly executed by the relevant Seller;
(iv)    an assignment of all warranties, permits, licenses and other Asset
Related Property in the form of Exhibit J attached hereto (an “Assignment of
Asset-Related Property”);
(v)    an Association Assignment duly executed by the relevant Seller;
(vi)    the Tenant Notices duly executed by the relevant Seller;
(vii)    all keys to each Property which are in the Sellers’ possession shall be
transferred at a mutually agreed upon location; and
(viii)    all security deposits and letters of credit as provided in Section
10.2(a) hereof.
(d)    with respect to the transactions contemplated hereunder:
(i)    The Closing Statement duly executed by the Sellers;
(ii)    such other assignments, instruments of transfer, and other documents as
the Buyer or Escrow Agent may reasonably require in order to complete the
transactions contemplated hereunder;
(iii)    a closing certificate in the form of Exhibit K;
(iv)    a duly executed and sworn Secretary’s Certificate from each Seller (or
the general partners of such Seller, where appropriate) certifying that such
Seller has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
(v)    an executed and acknowledged Secretary’s Certificate from each Seller (or
the general partners of such Seller, where appropriate) certifying the authority
of the officers of such Seller (or the general partner of such Seller, where
appropriate) to execute this Agreement and the other documents delivered by such
Seller to the Buyer at the Closing;
(vi)    all transfer tax returns which are required by law and the regulations
issued pursuant thereto in connection with the payment of all state or local
real property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared and duly executed by the relevant Seller;
(vii)    subject to Section 3.7 hereto, the Transition Services Agreement


--------------------------------------------------------------------------------


duly executed by Seller;
(viii)    an affidavit that the relevant Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended, in substantially the form of Exhibit L here;
(ix)    an affidavit in the form of Exhibit O hereto that under O.C.G.A. Section
48-7-128 the relevant Seller is a resident of Georgia or that the relevant
Seller is deemed a resident of Georgia or a Certificate of Exemption in the form
of Exhibit O hereof;
(x)    to the extent any Property located in the State of Texas is located
within a municipal utility district, a statutory notice to Buyer under chapter
49.452 of the Texas Water Code (the “Texas Statutory Notice”);
(xi)    with respect to those Properties located in the Villages of Downers
Grove, Lisle, Oak Brook and Westmont, all in the State of Illinois, evidence of
payment through the Closing Date of sanitary district user charges (the "User
Charges") from the Downers Grove Sanitary District (as to the Property located
in the Village of Downers Grove), the DuPage Sanitary District (as to the
Property located in the Village of Lisle), and the Flagg Creek Water Reclamation
District (as to the Properties located in the Villages of Oak Brook and
Westmont) (collectively, the "Sanitary Districts").  Such evidence of payment
will be in the form of a Closing Letter or similar statement customarily issued
by the Sanitary Districts (the "Closing Letters").  In the event the Closing
Letters show outstanding amounts for any User Charges, such outstanding amounts
will be paid by the relevant Property Sellers through the Closing.  In the event
the Closing Letters provided by the Flagg Creek Water Reclamation
District reveal that connection charges will be assessed due to the lack of
issuance of a valid connection permit for the Oak Brook or Westmont
Properties, as the case may be, then any such connection charges will be paid by
the relevant Sellers for the properties located in Oak Brook or Westmont, as the
case may be, through the Closing.  Any title exceptions relating to User Charges
or other charges contained in the Title Commitments for the Properties located
in the villages referenced in this paragraph will include affirmative coverage
that no User Charges or other charges are outstanding as of the Date of the
Title Policy for such Properties;
(xii)    subject to Section 14.29 below, with respect to the Property known as
5560 Tennyson Parkway located in Plano, Texas, evidence reasonably satisfactory
to Buyer that the Right of First Refusal granted to MedAssets Net Revenue
Systems, LLC (“MedAssets”) pursuant to Section 17.06 of the Lease relating
thereto has been waived by MedAssets (or its successors or assigns) or the time
period for acceptance of such Right of First Refusal has expired;
(xiii)    subject to Section 14.29 below, with respect to the Property known as
Compmanagement and located in Columbus, Ohio, evidence reasonably


--------------------------------------------------------------------------------


satisfactory to Buyer that the Right of First Offier granted to Sedwick Claims
Management Services, Inc. (“Sedgwick”) pursuant to Section 20.08 of the Lease
relating thereto has been waived by Sedgwick (or its successors or assigns) or
the time period for acceptance of such Right of First Officer has expired;
(xiv)    subject to Section 14.29 below, with respect to those Properties known
as Celebration Business Center I, Celebration Business Center II, Celebration
Office Center I and Celebration Office Center II, a waiver or other agreement of
The Celebration Company satisfactory to Buyer relating to certain matters to be
specified by Buyer to Seller and relating to certain rights and restrictions
contained in the declarations encumbering such Properties within five (5)
Business Days after the date hereof;
(xv)    Intentionally Omitted;
(xvi)    with respect to those Sellers with Properties located in Illinois, a
CBS-1 Notice of Sale, Purchase or Transfer of Business Assets in the form
attached hereto as Exhibit R to the extent a bulk sale certificate is otherwise
required pursuant to Section 6.2(e) below; and
(xvii)    with respect to those Properties located in Minnesota, that certain
Redevelopment Property Transfer Certificate in the form similar to that provided
by Seller to Buyer as of the date of this Agreement which form will run to the
benefit of Buyer, its mortgagee and its title company and their respective
successors and assigns.
(e)    Bulk Sale Certificates; Indemnity: Within five (5) business days after
the date hereof, with respect to those Properties located in Illinois owned by
entities other than Duke Realty Limited Partnership (unless Duke Realty Limited
Partnership will no longer own any assets in Illinois following the Closing, in
which case this provision shall also be applicable to Properties in Illinois
owned by Duke Realty Limited Partnership), which entities outside of their usual
course of business are selling the major part of the real property of their
respective Business located in the State of Illinois, Seller shall request and
shall use good faith diligent efforts to obtain a certificate issued by the
Illinois Department of Revenue showing that Seller has no liability for the
payment of any assessed but unpaid tax, penalty or interest under the Illinois
Income Tax Act and any tax, penalty or interest due under the Retailer’s
Occupation Tax Act.  Seller shall provide Buyer with evidence of Seller’s
request for such certificates.  In the event that prior to Closing, Seller
furnishes a certificate or statement from the Illinois Department of Revenue
stating that any amount is assessed but unpaid, Buyer may withhold from the
Gross Asset Value an amount equal to the amounts so stated.  Until such time as
Seller has delivered a certificate or statement from the Illinois Department of
Revenue, stating that no amounts are due, Seller hereby agrees to indemnify,
defend and hold Buyer harmless from and against any and all liabilities, claims,
demands, causes of action, losses, costs and expenses (including reasonable
attorneys’ fees, court costs and disbursements) which may arise out of Seller’s
failure to pay any tax, penalty or interest assessed against Seller under the
Illinois Income Tax Act, and Seller’s failure to comply with the notification
requirements thereunder.


--------------------------------------------------------------------------------


(f)    In the event any Asset-Related Property is not assignable (such as a
letter of credit that is not transferable), the Sellers shall use commercially
reasonable efforts to provide the Buyer, at no cost to the Sellers, with the
economic benefits of such property by enforcing such property (solely at the
Buyer’s direction) for the benefit and at the expense of the Buyer.
(g)    With respect to the Third Party Loans, (i) a statement from the holder of
such Third Party Loan with respect to the outstanding amount of principal and
accrued interest on the Third Party Loan and the amounts of any cash reserves or
escrow accounts held by the holders of the Third Party Loans in connection with
the Third Party Loans as of the Closing Date, and (ii) originals of the TPL
Documents, to the extent in the Seller’s possession.
(h)    The Non-Compete Agreement duly executed by Seller.
(i)    each Duke Lease duly executed by the Seller.
ARTICLE VII    
INSPECTION
Section 7.1    General Right of Inspection. Subject to the Leases, any
restrictions of record and applicable laws, the Buyer and its agents shall have
the right, prior to Closing, at reasonable times agreed upon by the Sellers and
Buyers after reasonable prior notice to Seller (which such reasonable notice
shall include verbal notice given by the Buyer to Seller 24 hours prior to such
inspection), to inspect each Property during business hours on Business Days and
to perform any tests, examinations and studies of the Asset as the Buyer deems
necessary or appropriate (including, without limitation, such tests and
examinations by Buyer’s agents necessary to complete phase I environmental
reports, property condition reports, appraisals and zoning reports) and to
further examine all applicable records and documents relating to the Property;
and to further confirm certain title matters. The Seller agrees to make
available those employees listed on Schedule 7.1 (the “Designated Employees”) to
assist the Buyer with such inspections and the Buyer shall have the right to
contact and interview such Designated Employees, or any other employees the
Seller permits the Buyer to contact, with respect to the Properties. The Buyer
shall give Seller or its designated employees the right to accompany Buyer or
its agents during any such inspections; provided, however, that Buyer shall be
permitted, with Sellers’ consent (not to be unreasonably withheld, conditioned
or delayed) to undertake inspections of a Property during business hours on
Business Days if Seller is unable to be present for such inspections or tests.
In addition, after the expiration of the Inspection Period and provided this
Agreement has not been terminated by Buyer, Seller shall permit Buyer and its
agents, and after consultation with Seller, to arrange for both group meetings
and individuals interviews with asset management, property management, leasing
and engineering personnel for purposes of interviewing such employees for
possible employment following the Closing Date; provided, however, that Buyer
shall be under no obligation to offer employment or provide any benefit to
personnel of Seller or its affiliates, nor shall Buyer be subject to any
liability in connection with Seller’s termination of employment of any such
employee. Such inspection or interview shall not unreasonably impede the normal
day‑to‑day business operation of such Property and Buyer shall maintain
confidentiality to the extent set forth in this Agreement. The Buyer hereby
indemnifies and agrees to defend and hold the Sellers and Seller-Related
Entities


--------------------------------------------------------------------------------


harmless from all loss, cost (including, without limitation, reasonable
attorneys’ fees), claim or damage arising out of (i) the entry on the Property
by or any action of, any person or firm entering the Property on Buyer's behalf
as aforesaid or, (ii) any breach by Buyer of its obligations under this Section,
or (iii) any liens caused by or on behalf of Buyer, which indemnity shall
survive the Closing, Buyer shall deliver to Seller a certificate of insurance
evidencing comprehensive general liability coverage (including coverage for
contractual indemnities) with a combined single limit of at least $2,000,000.00
in a form reasonably acceptable to Seller, covering any activity, accident or
damage arising in connection with Buyer or agents of Buyer on the Property, and
naming Seller, as an additional insured. In the event a Phase II environmental
inspection is commenced with respect to a property, excess umbrella coverage for
bodily injury and property damage in the amount of $3,000,000.00, in a form
reasonably acceptable to Seller, covering any activity, accident or damage
arising in connection with Buyer or agents of Buyer on the Property, and naming
Seller, as an additional insured. The provisions of this Section 7.1 shall
survive the Closing. Notwithstanding anything to the contrary contained herein,
the Buyer has identified to Seller the eighteen (18) Properties set forth on
Schedule 7.1(a) attached hereto (the “Environmental Properties”) with respect to
which it is seeking further environmental analysis in connection with such
Environmental Properties.  In the event after Buyer’s analysis, the Buyer
determines the environmental condition of one or more such Environmental
Properties is not satisfactory to Buyer (each an “Environmental Notice
Property”), then, with respect to each such Environmental Notice Property, Buyer
shall inform Seller on or prior to November 11, 2011 of such determination and
elect on or prior to November 11, 2011 (which notice or election may be given
separately for each such Environmental Notice Property) to (a) exclude from the
transaction such Environmental Notice Property or (b) confirm Buyer has waived
any condition to raise an objection to such Environmental Notice Property on the
basis of this Section 7.1, unless Buyer and Seller mutually agree to extend the
Closing Date by up to fifteen (15) days to further review the environmental
condition of such Environmental Notice Property. To the extent one or more
Environmental Properties are excluded from this transaction pursuant to the
immediately preceding sentence, such affected Property shall be removed from the
Assets to be sold hereunder, all references to such Property and the
Asset-Related Property related thereto in this Agreement shall be deemed deleted
and the Gross Asset Value shall be reduced by an amount equal to the Allocated
Asset Value for each such affected Property.   If the Buyer agrees to extend the
Closing Date for an additional 15 days in accordance with this Section 7.1(a),
the Buyer shall have the absolute and unilateral right, after such 15 day
period, to exclude such Environmental Notice Property from the Closing in the
event the results of such analysis indicate an environmental condition,
Environmental Claim or Environmental Liability at the applicable Property that
would materially and adversely affect the value of such Property. Without
limitation of Buyer’s rights under this Agreement, Buyer shall not have a right
to elect to remove a Property from this transaction pursuant to this Section
7.1(a) or extend the Closing Date pursuant to this Section 7.1(a) with respect
to any Property other than the Environmental Properties. Notwithstanding the
above, Buyer's right to exclude any Property pursuant to this Section 7.1,
Section 8.5, Section 8.6, Section 9.2 and Section 13.3 shall be subject to
Section 13.3(c).
Section 7.2    Document Inspection. Buyer and Seller acknowledge that Buyer is
being given an opportunity to review and inspect the documents provided or made
available by Seller or obtained by Buyer. Except as otherwise expressly provided
in this Agreement or in any Closing Document, Seller makes no representation or
warranty as to the truth, accuracy or


--------------------------------------------------------------------------------


completeness of such documents or any other studies, documents, reports or other
information provided to Buyer by Seller.Formal Inspection Period. Buyer's
obligation to close under this Agreement is subject to and conditioned upon
Buyer's investigation and study of and satisfaction with the Property as set
forth in this Section 7. Buyer shall have until the Inspection Date in which to
make such investigations and studies with respect to the Property as Buyer deems
appropriate and to elect to proceed with the transaction contemplated by this
Agreement, in Buyer's sole and absolute discretion, for any reason or no reason,
by written notice delivered to Seller prior to the Inspection Date ("Affirmative
Notice"). Notwithstanding the foregoing, if Buyer does not provide the
Affirmative Notice to Seller on or before the Inspection Date, then Buyer will
be deemed to have elected not to terminate this Agreement. If Buyer terminates
or is deemed to terminate this Agreement on or before the Inspection Date, the
Earnest Money, plus all interest accrued thereon, shall be returned to Buyer and
neither party shall have any further obligations hereunder except for those
obligations that expressly survive termination of this Agreement.
Confidentiality. Buyer and its representatives shall hold in confidence all data
and information relating to the Property, the Seller or its business, whether
obtained before or after the execution and delivery of this Agreement pursuant
to the Confidentiality Agreement, which is incorporated herein and which Buyer
hereby reaffirms. Notwithstanding anything to the contrary contained in this
Agreement, in the event of a breach or threatened breach by Buyer or its
representatives of this Section 7.4, Seller shall be entitled to all remedies
set forth in the Confidentiality Agreement. The provisions of this Section 7.4
shall survive the Closing and any termination of this Agreement. Examination. In
entering into this Agreement, the Buyer has not been induced by and has not
relied upon any written or oral representations, warranties or statements,
whether express or implied, made by any Seller, any partner of any Seller, or
any affiliate, agent, employee, or other representative of any of the foregoing
or by any broker or any other person representing or purporting to represent any
Seller, with respect to the Assets or any other matter affecting or relating to
the transactions contemplated hereby, other than those representations,
warranties or statements expressly set forth in this Agreement and the Closing
Documents. The Buyer acknowledges and agrees that, except as expressly set forth
in this Agreement and the Closing Documents, no Seller makes any representations
or warranties whatsoever, whether express or implied or arising by operation of
law, with respect to such Seller's Assets including, but not limited to, any
warranties or representations as to habitability, merchantability, fitness for a
particular purpose, title, zoning, tax consequences, latent or patent physical
or environmental condition, utilities, operating history or projections,
valuation, governmental approvals, the compliance of the Property with
governmental laws, the truth, accuracy or completeness of the Property documents
or any other information provided by or on behalf of Seller to Buyer, or any
other matter or thing regarding the Property. Buyer represents to Seller that
Buyer has conducted, or will conduct prior to Closing, such investigations of
the Property, including but not limited to, the physical and environmental
conditions thereof, as Buyer deems necessary to satisfy itself as to the
condition of the Property and the existence or nonexistence or curative action
to be taken with respect to any hazardous or toxic substances on or discharged
from the Property, and will rely solely upon same and not upon any information
provided by or on behalf of Seller or its agents or employees with respect
thereto, other than such representations, warranties and covenants of Seller as
are expressly set forth in this Agreement or the Closing Documents. Subject to
the express representations of Seller herein and the Closing Documents and the
provisions set forth herein and contained in the Closing Documents, upon
Closing, Buyer shall assume the risk that adverse matters, including but not
limited to, construction defects and adverse physical and environmental
conditions, may not have been


--------------------------------------------------------------------------------


revealed by Buyer's investigations, and Buyer, upon Closing, shall be deemed to
have waived, relinquished and released Seller and Seller-Related Entities from
and against any and all claims, demands, causes of action (including, without
limitation, causes of action in tort), losses, damages, liabilities, costs and
expenses (including, without limitation, attorneys' fees and court costs) of any
and every kind or character, known or unknown, which Buyer or any agent,
representative, affiliate, employee, director, officer, partner, member,
servant, shareholder or other person or entity acting on Buyer's behalf or
otherwise related to or affiliated with Buyer might have asserted or alleged
against Seller and/or Seller-Related Entities at any time by reason of or
arising out of any latent or patent construction defects, physical conditions
(including, without limitation, environmental conditions), the Leases and the
Tenants, violations of any applicable laws (including, without limitation, any
environmental laws) or any and all other acts, omissions, events, circumstances
or matters regarding the Property. Except as expressly set forth herein or in
the Closing Documents, Buyer shall not look to Seller or any Seller-Related
Entities in connection with the foregoing for any redress or relief. The
foregoing release shall be given full force and effect according to each of its
expressed terms and provisions, including those relating to unknown and
unsuspected claims, damages and causes of action. THE BUYER AGREES THAT THE
ASSETS WILL BE SOLD AND CONVEYED TO (AND ACCEPTED BY) THE BUYER AT THE CLOSING
IN THE THEN EXISTING CONDITION OF THE ASSETS, AS IS, WHERE IS, WITH ALL FAULTS,
AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES WHATSOEVER
(INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS OR IMPLIED
OR ARISING BY OPERATION OF LAW, other than representations, warranties and
statements of the Sellers expressly set forth in this Agreement and the Closing
Documents.
Section 7.3    Effect and Survival of Disclaimer and Release. Seller and Buyer
acknowledge that the compensation to be paid to Seller for the Property reflects
that the Property is being sold subject to the provisions of Section 7.5, and
Seller and Buyer agree that the provisions of Section 7.5 shall survive Closing
indefinitely.


ARTICLE VIII    
TITLE AND PERMITTED EXCEPTIONS
Section 8.1    Permitted Exceptions. Seller shall sell and convey title to each
Property, and the Buyer agrees to purchase such Property, subject only to the
Permitted Exceptions with respect to such Property.
Section 8.2    Title Report. With respect to a Property, Buyer shall (a) with
respect to any initial title commitments, initial surveys or initial zoning
reports received by Buyer on or prior to October 28, 2011, by November 4, 2011
give notice to the relevant Seller specifying all title exceptions set forth in
such title commitment, matters disclosed in such initial survey or objections to
building code or zoning violations set forth in such initial zoning report which
the Buyer claims are not Permitted Exceptions and (b) with respect to any
initial title commitment, initial survey or initial zoning report or update of
any of the foregoing received after October 28, 2011, within five (5) Business
Days after the Buyer’s receipt of such


--------------------------------------------------------------------------------


information, give notice to the relevant Seller specifying all title exceptions
set forth in such updated commitment, matters disclosed in such updated survey
or objections to building code or zoning violations set forth in such updated
zoning report which the Buyer claims are not Permitted Exceptions, (each such
notice an “Objection Notice”).
Section 8.3    Use of Cash Consideration Amount to Discharge Title Exceptions.
If, at the Closing, there are any title exceptions applicable to a Property
which are not Permitted Exceptions for such Property and which the Sellers are
obligated by this Agreement or elect to pay and discharge, then the Sellers may
use any portion of the Cash Consideration Amount to satisfy the same, provided
that the Sellers shall have delivered to the Buyer at the Closing instruments in
recordable form sufficient to satisfy such title exceptions of record, together
with the cost of any applicable recording or filing fees or such other evidence
the Title Company shall deem necessary for the Title Company to remove such
exception from the Title Policy. The Buyer, if request is made within a
reasonable time prior to the Closing, agrees to provide at the Closing separate
certified or cashier’s checks as requested to facilitate the satisfaction of any
such title exceptions. The existence of any such liens or encumbrances shall not
be deemed objections to title if the Sellers shall comply with the foregoing
requirements.
Section 8.4    Inability to Convey. Except as expressly set forth in Section
8.6, nothing contained in this Agreement shall be deemed to require the Sellers
to take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, nor shall the Buyer have any right
of action against the Sellers, at law or in equity, for the Seller’s inability
to convey title to the Properties subject only to the Permitted Exceptions.
Section 8.5    Rights in Respect of Inability to Convey. In the event that the
Buyer delivers an Objection Notice to the Sellers as set forth in Section 8.2,
the Sellers shall have the right, at the Sellers' sole election, to either (a)
take such action as the Sellers shall deem advisable to discharge each such
title exception specified in the Objection Notice which is not a Permitted
Exception (each such exception, a "Title Objection") or (b) decline to take such
action to discharge each Title Objection. The Sellers shall, within five (5)
Business Days after receipt of any Objection Notice, deliver a response to the
Buyer specifying all Title Objections which the Sellers shall attempt to cure or
discharge or elect not to cure or discharge (“Title Response Notice”). If the
Sellers shall fail to respond to any Objection Notice within five (5) Business
Days after receipt of such Objection Notice, then the Sellers shall be deemed to
have declined to take any action to discharge such Title Objections.
Notwithstanding anything to the contrary contained in this Agreement, Seller, in
its sole discretion, shall have the right to adjourn the Closing for a period
not to exceed fifteen (15) days, in order to undertake to cure or satisfy any
particular objection(s) raised by Buyer in the Objection Notice, provided,
however, that Seller shall notify Buyer, in writing, within 15 days prior to the
scheduled Closing Date (or to the extent an Objection Notice is not received
until a date which is later than 15 days prior to the scheduled Closing Date,
within, two (2) Business Days of receipt of such Objection Notice, but in no
event later than two (2) Business Days prior to the Closing Date) of its
election to so adjourn the Closing. In the event (a) the Sellers shall decline
to take action (or shall be deemed to have declined to take action) to discharge
such Title Objection or (b) the Sellers fail to discharge each Title Objection
in the time period specified in this Section 8.5, the Buyer shall have the
right, at its sole election, by written notice to Seller on or prior to the
Closing, either (i) waive its objections hereunder and proceed with the
transaction pursuant to the remaining terms


--------------------------------------------------------------------------------


and conditions of this Agreement, without any reduction in the Gross Asset Value
or (ii) exclude the applicable Property or Properties so impacted by a Title
Objection from this transaction pursuant to Section 13.3(c) hereof. If Buyer
fails to so give Seller notice of its election within the timeframe required
therefor, Buyer shall be deemed to have elected the option contained in subpart
(i) above. If Seller does so reasonably cure or satisfy, or undertake to
reasonably cure or satisfy, such objection to the satisfaction of Buyer, then
this Agreement shall continue in full force and effect. Buyer shall have the
right at any time to waive any objections that it may have made and, thereby, to
preserve this Agreement in full force and effect To the extent one or more
Properties are excluded from this transaction pursuant to this Section 8.5, such
affected Property shall be removed from the Assets to be sold hereunder, all
references to such Property and the Asset-Related Property related thereto in
this Agreement shall be deemed deleted and the Gross Asset Value shall be
reduced by an amount equal to the Allocated Asset Value for each such affected
Property. Upon termination of this Agreement pursuant to this Section 8.5
together with Section 13.3(c), (x) to the extent the Earnest Money is in the
form of immediately available wired funds, such funds shall be promptly refunded
to the Buyer and to the extent the Earnest Money is in the form of a letter of
credit, such letter of credit shall be promptly returned to the Buyer and (y)
neither party shall have any further rights or obligations hereunder other than
those which expressly survive the termination of this Agreement or as otherwise
provided in this Agreement (including, without limitation Section 13.2(c)). The
provisions of this Section 8.5 shall be subject to the Sellers’ and the Buyer’s
rights and obligations with respect to Voluntary Title Exceptions and Monetary
Title Exceptions as set forth in Section 8.6. Buyer’s right to exclude any
Property pursuant to the provisions of this Section 8.5, Section 8.6, Section
7.1, Section 9.2 and Section 13.3 shall be subject to Section 13.3(c).
Section 8.6    Voluntary Title Exceptions; Monetary Title Exceptions. If any of
the Title Objections are Voluntary Title Exceptions or Monetary Title
Exceptions, then the Sellers shall be obligated to discharge all such Voluntary
Title Exceptions and Monetary Title Exceptions on or prior to Closing; provided,
however, that the maximum amount which the Sellers shall be required to expend
in the aggregate in connection with the removal of Monetary Title Exceptions
(which are not Voluntary Title Exceptions) shall be $5,000,000.00. The Sellers
shall be entitled to one or more adjournments of the Closing Date not to exceed
15 days in the aggregate (inclusive of any adjournments made by the Sellers
pursuant to Section 8.5 hereof) to discharge all Voluntary Title Exceptions and
Monetary Title Exceptions, other than those Voluntary Title Exceptions that
evidence or relate to the Sellers Other Loans. In the event the Buyer notifies
the Sellers of one or more Monetary Title Exceptions which individually or in
the aggregate would require the Sellers to expend more than $5,000,000 to
remove, then the Sellers shall not be required to cause such Monetary Title
Exception(s) to be removed and the Buyer may elect to (i) accept title to the
Properties subject to such Monetary Title Exception(s) at Closing, at which time
the Buyer shall receive a credit against the Gross Asset Value in the amount of
$5,000,000, (ii) to terminate this Agreement and receive a refund of the Earnest
Money, and in the event of such termination neither party shall have any further
rights or obligations hereunder other than those which expressly survive the
termination of this Agreement (including, without limitation, Section 13.2(c))
or (iii) exclude the applicable Property or Properties so impacted by such
Voluntary Title Exception or Monetary Title Exception from this transaction. To
the extent one or more Properties are excluded from this transaction pursuant to
the immediately preceding sentence, such affected Property shall be removed from
the Assets to be sold hereunder, all references to such Property and the
Asset-Related Property related thereto


--------------------------------------------------------------------------------


in this Agreement shall be deemed deleted and the Gross Asset Value shall be
reduced by an amount equal to the Allocated Asset Value for each such affected
Property.
Section 8.7    Buyer’s Right to Accept Title. Notwithstanding the foregoing
provisions of this Article VIII, the Buyer may, by notice given to the Sellers
at any time prior to the Closing Date (as it may have been adjourned by the
Sellers pursuant to this Article VIII), elect to accept such title as the
Sellers can convey, notwithstanding the existence of any title exceptions which
are not Permitted Exceptions. In such event, this Agreement shall remain in
effect and the parties shall proceed to Closing but, the Buyer shall not be
entitled to any abatement of the Gross Asset Value, any credit or allowance of
any kind or any claim or right of action against the Sellers for damages or
otherwise by reason of the existence of any title exceptions which are not
Permitted Exceptions.
Section 8.8    Cooperation. The Buyer and the Sellers shall cooperate with the
Title Company in connection with obtaining title insurance insuring title to
each Property subject only to the relevant Permitted Exceptions. In furtherance
and not in limitation of the foregoing, at or prior to the Closing, the Buyer
and the Sellers shall deliver to the Title Company such affidavits, certificates
and other instruments as are reasonably requested by the Title Company and
customarily furnished in connection with the issuance of owner’s policies of
title insurance, including, without limitation, (i) evidence sufficient to
establish (x) the legal existence of the Buyer and the Sellers and (y) the
authority of the respective signatories of the Sellers and the Buyer to bind the
Sellers and the Buyer, as the case may be, (ii) a certificate of good standing
of each Seller, (iii) if applicable, a partnership affidavit pursuant to Section
689.045, of the Florida Statutes, and (iv) a title affidavit in the form of
Exhibit P with such other reasonable additions thereto as may be requested by
the Title Company.
ARTICLE IX    
TRANSACTION COSTS; RISK OF LOSS
Section 9.1    Transaction Costs. The Buyer and the Sellers agree to comply with
all real estate transfer tax laws applicable to the sale of the Assets. At
Closing, the real property transfer taxes, deed stamps, conveyance taxes,
recordation, documentary stamp taxes and other taxes or charges and recording
charges, in each case payable as a result of the transactions contemplated
herein or the conveyance of a Property to the Buyer pursuant to this Agreement
shall be paid in accordance with the custom of the state, county and city in
which such Property is located. The Sellers shall pay $250,000.00 towards all
title insurance premiums for the title policies for the Properties and shall pay
for the survey costs for the Properties located in Illinois, Minnesota and Ohio.
Buyer shall pay all other title insurance premiums and the costs for surveys of
the Properties in Georgia, Florida and Texas. In addition to the foregoing and
their respective apportionment obligations hereunder, (a) the Sellers and the
Buyer shall each be responsible for (i) the payment of the costs of their
respective legal counsel, advisors and other professionals employed thereby in
connection with the sale of the Assets and (ii) one-half of the fees and
expenses of the Escrow Agent and Earnest Money Escrow Agent, (b) the Buyer shall
be responsible for all costs and expenses associated with the Buyer’s due
diligence and loan assumption fees, costs and expenses relating to the
assumption of the Third Party Loans and (c) the Sellers shall be responsible for
any costs (including third-party lender costs) associated with


--------------------------------------------------------------------------------


obtaining payoffs or substitutions of any debt encumbering the Properties not
assumed by Buyer. Each party to this Agreement shall indemnify the other parties
and their respective successors and assigns from and against any and all loss,
damage, cost, charge, liability or expense (including court costs and reasonable
attorneys’ fees) which such other party may sustain or incur as a result of the
failure of either party to timely pay any of the aforementioned taxes, fees or
other charges for which it has assumed responsibility under this Section 9.1.
Section 9.2    Risk of Loss.
(a)    If, on or before the Closing Date, any “material portion” of a Property
shall be (i) damaged or destroyed by fire or other casualty or (ii) taken as a
result of any condemnation or eminent domain proceeding, the Sellers shall
promptly notify the Buyer, and the Buyer may either at or prior to the Closing,
in its sole discretion:
(i)    terminate this Agreement as to the affected Property only and consummate
the Closing as to the other Properties, in which event the Sellers will credit
against the Gross Asset Value an amount equal to the Allocated Asset Value of
the affected Property; or
(ii)    consummate the Closing as to all Properties, in which event the Sellers
will credit against the Cash Consideration Amount payable by the Buyer at the
Closing an amount equal to the sum of (x) the net proceeds, if any, received by
the Sellers from such casualty or condemnation and (y) the applicable
deductible, if any, with respect to such casualty. If as of the Closing Date,
the Sellers have not received any such insurance or condemnation proceeds, then
the parties shall nevertheless consummate on the Closing Date the conveyance of
the Assets (without any deduction for such insurance or condemnation proceeds)
and the Sellers will at Closing assign to the Buyer all rights of the Sellers,
if any, to the insurance or condemnation proceeds and to all other rights or
claims arising out of or in connection with such casualty or condemnation.
(b)    For purposes of this Section 9.2, a “material portion” with respect to an
individual Property shall mean any portion which materially and adversely
affects access to any Property, otherwise materially and adversely impacts the
operation of the Property, or which the cost to repair or restore will be equal
to or in excess of the lesser of (i) 50% of the Allocated Asset Value of such
Property or (ii) $10,000,000.00. Buyer’s right to exclude any Property pursuant
to this Section 9.2, Section 7.1, Section 8.5, Section 8.6, Section 13.3 and
Section 14.29 shall be subject to Section 13.3(c).
ARTICLE X    
ADJUSTMENTS PROPOSED
The prorations and payments provided for in this Article X shall be made at
Closing on a cash basis and set forth on the Closing Statement, which shall be
prepared by Seller and submitted to Buyer for its review and approval at least
three (3) Business Days prior to the Closing. The following shall be prorated
between Seller and Buyer as of the Closing Date (on the


--------------------------------------------------------------------------------


basis of the actual number of days elapsed over the applicable period) and shall
be added to (if such net amount is in Seller’s favor) or deducted from (if such
net amount is in the Buyer’s favor) the Gross Asset Value at Closing, with Buyer
being deemed to be the owner of the Property starting at 12:00 A.M. on the
Closing Date and being entitled to receive all operating income of the Property,
and being obligated to pay all operating expenses of the Property, with respect
to the Closing Date:
Section 10.1    Taxes.
All real estate taxes affecting the Property (collectively, "Tax") shall be
prorated between Buyer and Seller on a Cash Basis. As of the Closing Date, if
the Tax bill is not available for the year of Closing, the proration of Tax
shall be based upon the most recently issued Tax bill. Promptly after the new
Tax bill is issued, the Tax shall be reprorated pursuant to Section 10.12 below,
and any discrepancy resulting from such reproration and any errors shall be
promptly corrected by the parties. Notwithstanding the foregoing, if Tenants pay
Tax directly to the taxing authority, the portion of the Tax paid directly by
the Tenant to the taxing authority shall not be prorated. Buyer shall pay all
Tax due and payable after Closing and reconciliations with Tenants shall be
responsibility of Buyer post-Closing pursuant to Sections 10.2 and 10.12 below.
In no event shall Seller be charged with or be responsible for any increase in
the Tax on the Property resulting from the sale of the Property or from any
improvements made or leases entered into on or after the Closing Date. As used
herein, the term “Cash Basis” shall refer to proration of Tax based on the tax
bills that have been or will be issued during the year of Closing, regardless of
when such Tax accrue or the assessment period of the Tax.
(i)    Prepaid Tax. If any portion of any assessments against the Property other
than Tax that are paid by Seller with respect to the Property at or prior to the
Closing, determined on a cash (rather than accrual) basis, relate to any time
including or after the Closing Date, Buyer shall pay to Seller at the Closing
the amount of such other assessments paid prorated for the number of days, from,
including and after the Closing.
(ii)    Intentionally Omitted.
(iii)    Installments. To the extent that Tax includes special assessments or
installments of special assessments, for the purpose of this Section 10.1
Seller's prorated portion of such assessments shall be determined assuming
payment over the longest period of time permitted by the applicable taxing
authorities.


Section 10.2    Fixed Rents, Additional Rents and Security Deposits.
(a)    All fixed rents (“Fixed Rents”) and Additional Rents (as hereinafter
defined and together with the Fixed Rents, collectively, the “Rents”) under the
Leases, security deposits (except as hereinafter provided) and other tenant
charges shall be prorated on a Cash Basis. Seller shall deliver or provide a
credit in an amount equal to all prepaid Rents for periods after the Closing
Date and all refundable cash security deposits (to the extent the foregoing were
made by tenants under the Leases and are not applied or forfeited prior to the
Closing) to Buyer on the Closing Date. Seller shall also transfer to Buyer any
security deposits that are held in the form of letters of credit (the “SD
Letters of Credit”) if the same are transferable, at Seller’s cost


--------------------------------------------------------------------------------


(including Seller’s payment of any third party transfer fees and expenses); if
any of the SD Letters of Credit is not transferable, Seller shall request the
tenants obligated under such SD Letters of Credit to cause new letters of credit
to be issued in favor of Buyer in replacement thereof and in the event such a
new letter of credit is not issued in favor of Buyer by Closing, Buyer shall
pursue such replacement after Closing and Seller shall take all reasonable
action, as directed by Buyer and at Seller’s expense, in connection with the
presentment of such SD Letters of Credit for payment as permitted under the
terms of the applicable Lease. Rents that are delinquent (or payable but unpaid)
as of the Closing Date shall not be prorated on the Closing Date. Any Rents
collected by the Buyer or the Sellers after the Closing from any Tenant who owes
Rents for periods prior to the Closing, shall be applied (i) first, in payment
of Rents owed by such Tenant for the month in which the Closing occurs, (ii)
second, in payment of current rentals at the time of receipt, (iii) third, to
delinquent rentals, if any, which became due after the Closing, and (iv) then to
delinquent rentals, if any, which became due and payable prior to the Closing;
provided, however, that any year-end or similar reconciliation payment shall be
allocated as hereinafter provided. The Buyer shall bill Tenants who owe Rents
for periods prior to the Closing on a monthly basis following the Closing and
use commercially reasonable efforts to attempt to collect such past due Rents,
but shall not be obligated to engage a collection agency or take legal action to
collect such amount. For the purposes of this provision, the term “Additional
Rent(s)” shall mean amounts payable under any Lease for (i) the payment of
additional rent based upon a percentage of the tenant’s business during a
specified annual or other period (sometimes referred to as “percentage rent”),
(ii) so-called common area maintenance or “CAM” charges, and (iii) so called
“escalation rent” or additional rent based upon such tenant's allocable share of
insurance, real estate taxes or operating expenses or labor costs or cost of
living or porter’s wages or otherwise.
(b)    Additional Rent shall be determined in accordance with the Leases,
including without limitation any Lease provisions that provide for the
adjustment of Additional Rent based on occupancy changes (i.e., “gross-up”
provisions). In addition, to the extent that a Lease provides for base year
amounts or “stops” for operating expenses or taxes, such base year and “stop”
amounts shall be prorated in determining Additional Rent with respect to such
Lease. Seller’s “share” of Additional Rent for the calendar year in which
Closing occurs (the “Closing Year”) shall be determined in accordance with
Section 10.2(c)) hereof. Notwithstanding the foregoing, there shall be no
proration of any such Additional Rent that is delinquent as of Closing. The
Buyer shall bill Tenants who owe Rents for periods prior to the Closing on a
monthly basis following the Closing and use commercially reasonable efforts to
attempt to collect such past due Rents, but shall not be obligated to engage a
collection agency or take legal action to collect such amount.
(c)    In order to enable Buyer to make any year-end reconciliations of tenant
reimbursements of Additional Rent for the Closing Year after the end thereof,
Seller shall determine in accordance with Section 10.2(b) hereof the Additional
Rent actually paid or incurred, or to be paid or incurred, by Seller for the
portion of the Closing Year during which Seller owned the Property (the portion
of such Additional Rent corresponding to Seller’s period of ownership, the
“Sellers’ Actual Reimbursable Tenant Expenses”) and the tenant reimbursements
for such Additional Rent actually paid or to be paid by tenants for the Closing
Year during which Seller owned the Property ( the portion of such reimbursements
for Additional Rent corresponding to Seller’s Period of Ownership, the “Sellers’
Actual Tenant


--------------------------------------------------------------------------------


Reimbursements”). On or before the date that is sixty (60) days after the
Closing Date, Seller shall deliver to Buyer a reconciliation statement
(“Sellers’ Reconciliation Statement”) with all supporting tenant calculations,
electronic workbooks and any other relevant or related support documentation
setting forth (i) Sellers’ Actual Reimbursable Tenant Expenses, (ii) Sellers’
Actual Tenant Reimbursements, and (iii) a calculation of the difference between
the two (i.e., establishing that Sellers’ Actual Reimbursable Tenant Expenses
were either more or less than Sellers’ Actual Tenant Reimbursements). Any amount
due Seller pursuant to the foregoing calculation (in the event Sellers’ Actual
Tenant Reimbursements are less than Sellers’ Actual Reimbursable Tenant
Expenses) shall be remitted to Seller promptly upon receipt by Buyer of such
amounts from the applicable Tenant. In the event Sellers’ Actual Tenant
Reimbursements as disclosed on Seller’s Reconciliation Statement are more than
Sellers’ Actual Reimbursable Tenant Expenses, then Seller shall pay such amounts
to Buyer within thirty (30) days after delivery of Sellers’ Reconciliation
Statement to Buyer and, upon receipt of such payment, Buyer shall be responsible
for the refund to Tenants of any overpayments in accordance with their Leases.
(d)    Seller and Buyer acknowledge that payments by Tenants of Additional Rent
may be subject to audit by Tenants in accordance with the terms of their Leases
(“Tenant Audits”). With respect to any Tenant Audit pending as of the Closing
Date or initiated within two (2) years after the Closing Date and applicable, in
whole or in part to the Seller’s period of ownership, Seller agrees that (i)
Seller shall reasonably cooperate with Buyer in responding to information
requests made in connection therewith, and (ii) Seller shall be responsible for
the defense and payment of any claim resulting therefrom and based upon claimed
overpayments received by Seller. Seller’s obligations under this Section 10.2(d)
shall not be subject to the time limitations set forth in Section 10.13(b) or
10.13(c) hereof.
(e)    If Buyer has transferred its interest in the Property to a
successor-in-interest or assignee prior to such date, then, on or before the
transfer of its interest in the Property, Buyer shall (i) in writing expressly
obligate such successor-in-interest or assignee to be bound by the provisions of
this Section, and (ii) deliver written notice of such transfer to Seller, and
thereafter Seller shall make the deliveries specified above to Buyer’s
successor-in-interest or assignee.
Section 10.3    Water and Sewer Charges. Water rates, water meter charges, sewer
rents and vault charges, if any (other than any such charges, rates or rents
which are payable by Tenants of the Property pursuant to such Tenants’ Leases,
for which no adjustment shall be made), shall be adjusted and prorated on the
basis of the fiscal period for which assessed. If there is a water meter, or
meters, on the Property, the Sellers agrees that they shall at the Closing
furnish a reading of same to a date not more than 30 days prior to the Closing
and the unfixed meter charges and the unfixed sewer rent thereon for the time
intervening from the date of the last reading shall be apportioned on the basis
of such last reading, and shall be appropriately readjusted after the Closing on
the basis of the next subsequent bills.
Section 10.4    Utility Charges. Gas, steam, electricity and other public
utility charges (other than any such charges which are payable by Tenants of the
Property pursuant to such Tenants’ Leases, for which no adjustment will be made)
will be paid by the Sellers to the utility company through the Closing Date and
by Buyer after the Closing Date. The Sellers shall


--------------------------------------------------------------------------------


use commercially reasonable efforts to arrange for a final reading of all
utility meters (covering gas, water, steam and electricity) as of the Closing,
except meters the charges of which are payable by Tenants of the Property
pursuant to such Tenants’ Leases directly to such utility company. The Sellers
and the Buyer shall jointly execute a letter to each of such utility companies
advising such utility companies of the termination of the Sellers’
responsibility for such charges for utilities furnished to the Property as of
the date of the Closing and commencement of the Buyer’s responsibilities
therefor from and after such date. Buyer shall arrange for such service to be
placed in Buyer’s name after Closing. If a bill is obtained from any such
utility company as of the Closing, the Sellers shall pay such bill on or before
the Closing. If such bill shall not have been obtained on or before the Closing,
the Sellers shall, upon receipt of such bill, pay all such utility charges as
evidenced by such bill or bills pertaining to the period prior to the Closing,
and the Buyer shall pay all such utility charges pertaining to the period
thereafter. Any bill which shall be rendered which shall cover a period both
before and after the date of Closing shall be apportioned between the Buyer and
the Sellers as of the Closing.
Section 10.5    Contracts. Charges and payments under all Assumed Contracts
shall be prorated on a Cash Basis through the Closing Date.
Section 10.6    Miscellaneous Revenues. Revenues, if any, arising out of
telephone booths, vending machines, parking, or other income producing
agreements shall be prorated on a Cash Basis through the Closing Date.
Section 10.7    Leasing Costs. Seller shall be responsible for all Leasing Costs
that are payable by reason of the execution of an “Existing Lease” (i.e., a
Lease existing as of the Effective Date) prior to October 14, 2011, (ii) the
renewal, extension, expansion of, or the exercise of any other option under, an
Existing Lease, prior to October 14, 2011, and (iii) amendments of an Existing
Lease entered into prior to October 14, 2011. If the Closing occurs, Buyer and
Seller shall be responsible for (A) all Leasing Costs (including commissions to
Seller’s in-house leasing agents that are customary arms-length terms that would
otherwise be negotiated with a third-party leasing agent) that become due and
payable as a result of (1) any New Leases, (2) amendments entered into during
the Escrow Period in accordance with this Agreement to renew, extend, expand or
otherwise amend Existing Leases or New Leases, or (3) any renewals, extensions,
expansions or, of the exercise of any other option under, Existing Leases or New
Leases exercised by tenants during the Escrow Period, in each case prorated to
reflect Buyer and Seller’s period of ownership; and (B) all Leasing Costs as a
result of renewals, extensions, expansions, or the exercise of any other option,
occurring on or after the Closing Date of Existing Leases or New Leases prorated
to reflect Buyer and Seller’s period of ownership. Notwithstanding anything to
the contrary herein, to the extent Buyer has been presented with and has
approved all of the business terms and the final execution versions or executed
versions of the lease documents and leasing commission agreements relating to
the proposed new Leases set forth on Schedule 10.7, the Buyer agrees to be
responsible for all Leasing Costs associated therewith. In addition, Buyer shall
assume the economic effect of any “free rent” or other concessions pertaining to
the period from and after the Closing. If, as of the Closing Date, Seller shall
have paid any Leasing Costs for which Buyer is responsible pursuant to the
foregoing provisions, Buyer shall reimburse Seller therefore at Closing. Seller
shall pay (or cause to be paid), prior to Closing, or credit Buyer at Closing
(to the extent unpaid) all Leasing


--------------------------------------------------------------------------------


Costs for which Seller is responsible pursuant to the foregoing provisions, and
(subject to the reimbursement obligations set forth above), Seller shall pay (or
cause to be paid) when due all Leasing Costs payable after the date of this
Agreement and prior to Closing. Notwithstanding anything to the contrary, (a)
Buyer shall receive a credit at closing for any unfunded contractual Leasing
Costs and (b) Buyer shall not be responsible for any leasing commissions or
brokerage fees which become due and payable after the Closing pursuant to any
leasing or brokerage agreement relating to the Properties, including the Leasing
and Brokerage Agreements, except as specifically set forth in Section
3.3(h)(ii). For purposes hereof, the term “Escrow Period”) shall mean the period
from October 14, 2011 until the Closing Date. Seller shall deliver to Buyer all
Lease Termination Payments received by or on behalf of Seller. Buyer
acknowledges approval of the Leases referenced on Schedule 3.3(h)(ii).
Section 10.8    Owner’s Association Assessments.
If the Property is located in a business park which is governed by an Owners'
Association, and the association charges assessments with respect to the
Property, then at the Closing (a) if such charges are payable after the Closing
Date for a period before the Closing Date, Seller shall pay to Buyer an amount
equal to the amount of such charges allocated to the period before the Closing
Date, prorated on a per diem basis, and (b) if such charges were paid before the
Closing Date for a period from and after the Closing Date, Buyer shall pay to
Seller an amount equal to the amount of such charges reasonably allocated to the
period from, including and after the Closing Date, prorated on a per diem basis.
Section 10.9    Other. If applicable, the Gross Asset Value shall be adjusted at
the Closing to reflect the adjustment of any other item which, under the
explicit terms of this Agreement, is to be apportioned at Closing.
Section 10.10    Third Party Loans. The Sellers shall assign to Buyer at the
Closing and receive a credit from the Buyer for the Sellers' right, title and
interest in and to any cash reserves or escrow accounts held by the holders of
the Third Party Loans in connection with the Third Party Loans. Accrued interest
payments, principal payments and all other payments that have accrued under the
Third Party Loans shall be prorated based on periods of ownership.
Section 10.11    Intentionally Omitted.
Section 10.12    General.
Any other items of operating income or operating expense that are customarily
apportioned between the parties in real estate closings of comparable commercial
properties in the metropolitan area where the Property is located, as
applicable; however, there will be no prorations for insurance premiums or
payroll (because Buyer is not acquiring or assuming Sellers’ insurance or
employment payroll obligations).
Section 10.13    Re-Adjustment.
(a)    In the event any prorations or apportionments made under this Article X


--------------------------------------------------------------------------------


shall prove to be incorrect for any reason, then any party shall be entitled to
an adjustment to correct the same. Any item that cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and reprorated when the information is
available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within one (1)
year after Closing (subject to extension solely as necessary due to the
unavailability of final information but in no event to exceed eighteen (18)
months after Closing).
(c)    The obligations of Seller and Buyer under this Article X shall survive
the Closing for two (2) years.
ARTICLE XI    
SURVIVAL OF OBLIGATIONS; LIABILITY
Section 11.1    Survival of Obligations; Liability of Sellers. The Sellers
hereby confirm and agree that each of the representations and warranties and the
covenants of each of the Sellers set forth in or made pursuant to and in
accordance with this Agreement or in any Closing Document (the “Seller Surviving
Representations and Covenants”) shall, subject to Section 11.4 below, survive
the Closing Date and shall not be deemed to be merged into any instrument of
conveyance delivered at the Closing. From and after the Closing Date, subject to
the provisions of Section 11.3 below, each of Buyer, its affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing (collectively,
“Buyer-Related Entities”) shall have the right to claim against Sellers for all
costs, fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable attorneys’ fees and disbursements) suffered or
incurred by any such Buyer Related Entity in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to the Seller Surviving Representation and Covenants as provided in
this Section 11.1. In addition, from and after the Closing Date, Seller shall
indemnify and hold harmless each Buyer-Related Entity for all Losses arising out
of, or in any way relating to the WARN Act or similar laws with respect to any
employees or former employees of Seller who are hired by Buyer (the “WARN Act
Indemnification”), it being understood that this WARN Act Indemnification shall
survive Closing.


Section 11.2    Liability of Buyer. The Buyer hereby confirms and agrees that
each of the representations and warranties of the Buyer set forth in or made
pursuant to and in accordance with this Agreement or in any Closing Document
(the “Buyer Surviving Representations and Covenants”) shall survive the Closing
Date and shall not be deemed to be merged into any instrument of conveyance
delivered at the Closing. From and after the Closing Date, each of Seller and
the Seller Related Entities shall have the right to claim against Buyer for all
costs, fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable attorneys’ fees and disbursements) suffered or
incurred by any such Seller Related Entity in connection with any and all
losses, liabilities, claims, damages and expenses (“Losses”), arising out of, or
in any way relating to the Buyer Surviving Representation and


--------------------------------------------------------------------------------


Covenants as provided in this Section 11.1.
Section 11.3    Cap on Liability.
Notwithstanding anything to the contrary contained in this Agreement or in any
Closing Document, the aggregate liability of Sellers for Losses arising pursuant
to or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement (or in any Closing Document) shall not exceed $50,000,000 (the “Cap”),
however, Buyer shall not make any claims for Losses in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement unless such claims
in the aggregate exceed $50,000.00 (the “Basket”). Notwithstanding anything to
the contrary contained herein, the Basket and Cap limitations set forth herein
shall not apply to (i) Losses suffered or incurred as a result of any breaches
of the covenants and obligations of Seller set forth in Article X, Article XII,
Section 9.1 and Section 14.3 of this Agreement or (ii) the WARN Act
Indemnification.

Section 11.4    Survival. The representations, warranties and covenants
contained in this Agreement and the Closing Documents shall survive for a period
of two (2) years after the Closing, unless a longer or shorter survival period
is expressly provided for in this Agreement.
ARTICLE XII    
TAX CERTIORARI PROCEEDINGS
Section 12.1    Prosecution and Settlement of Proceedings. If any tax reduction
proceedings in respect of any Property, relating to any fiscal years ending
prior to the fiscal year in which the Closing occurs, are pending at the time of
the Closing, the relevant Seller reserves and shall have the right to continue
to prosecute and/or settle the same. If any tax reduction proceedings in respect
of any Property, relating to the fiscal year in which the Closing occurs, are
pending at the time of Closing, then the relevant Seller reserves and shall have
the right to continue to prosecute and/or settle the same; provided, however,
that such Seller shall not settle any such proceeding without the Buyer’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
The Buyer shall reasonably cooperate with such Seller in connection with the
prosecution of any such tax reduction proceedings.
Section 12.2    Application of Refunds or Savings. Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings shall be applied
first to reimburse the parties for their reasonable third-party out of pocket
costs and expenses in prosecuting such proceedings. Remaining refunds or savings
shall belong to and be the property of the Sellers if relating to taxes payable
in years prior to the Closing year and shall be allocated between the parties
based on their periods of ownership is relating to taxes payable in the Closing
year. Notwithstanding the foregoing, if any refund related to the Closing year
or any prior year creates an obligation to reimburse any Tenants under Leases
for any rents or additional rents paid or to be paid, that portion of such
refund equal to the amount of such required reimbursement (after deduction of
allocable expenses as may be provided in the Lease to such tenant), then (a) if
such refund is received by Seller, Seller shall, subject to Buyer’ reasonable


--------------------------------------------------------------------------------


approval of Seller’s calculations, pay Buyer the aggregate amount of such
reimbursement obligation for disbursement to such Tenants, and (b) if such
refund is received by Buyer, Buyer shall pay the full amount of such refund to
Seller to be allocated and disbursed as set forth above. All attorneys’ fees and
other expenses incurred in obtaining such refunds or savings (except to the
extent paid directly by and reimbursable to Seller or Buyer set forth above)
shall be apportioned between the Sellers and the Buyer in proportion to the
gross amount of such refunds or savings payable to the Sellers and the Buyer,
respectively (without regard to any amounts reimbursable to Tenants); provided,
however, that neither the Sellers nor the Buyer shall have any liability for any
such fees or expenses in excess of the refund or savings paid to such party
unless such party initiated such proceeding..
Section 12.3    Survival. The provisions of this Article XII shall survive the
Closing.
ARTICLE XIII    
DEFAULT
Section 13.1    Buyer Default.
(a)    This Agreement may be terminated by the Sellers prior to the Closing if
the Closing does not occur by reason of a material breach or default by the
Buyer in the performance of its obligation to purchase the Assets under this
Agreement (including, without limitation, Buyer’s failure to comply with the
requirements of Section 6.1)).
(b)    In the event this Agreement is terminated pursuant to subsection 13.1(a),
this Agreement shall be null and void and of no further force or effect and
neither party shall have any rights or obligations against or to the other
except (i) for those provisions hereof which by their terms expressly survive
the termination of this Agreement and (ii) as set forth in subsection 13.1(c).
(c)    In the event the Sellers terminate this Agreement pursuant to Section
13.1(a), the Earnest Money Escrow Agent shall (i) to the extent the Earnest
Money is held in the form of immediately available wired funds, immediately
disburse the Earnest Money to the Sellers or (ii) to the extent the Earnest
Money is held in the form of a letter of credit, Earnest Money Escrow Agent
shall deliver the letter of credit to Seller and Seller shall make a drawing
upon such receipt of the letter of credit, and upon such disbursement the
Sellers and the Buyer shall have no further obligations under this Agreement,
except those which expressly survive such termination. The Buyer and the Sellers
hereby acknowledge and agree that it would be impractical and/or extremely
difficult to fix or establish the actual damage sustained by Sellers as a result
of a default by the Buyer, and agree that the Earnest Money is a reasonable
approximation thereof. Accordingly, the Earnest Money shall constitute and be
deemed to be the agreed and liquidated damages of the Sellers, and shall be paid
by the Earnest Money Escrow Agent to the Sellers as the Sellers’ sole and
exclusive remedy hereunder.
Section 13.2    Seller Default. This Agreement may be terminated by the Buyer
prior to Closing if (i) any of the conditions precedent to Buyer’s obligations
set forth in Section


--------------------------------------------------------------------------------


5.2 have not been satisfied or waived by the Buyer on or prior to the Closing
Date and such failure to satisfy the conditions precedent relate to either (1)
Properties with an aggregate Allocated Asset Value of $75,000,000.00 or more or
(ii) Sellers owning Properties in excess of an aggregate Allocated Asset Value
of $75,000,000.00 or (iii) the Closing does not occur by reason of a material
breach or default by the Seller in the performance of its obligations under this
Agreement (including, without limitation, Seller’s failure to comply with the
requirements of Section 5.2 or Section 6.2)). In lieu of terminating this
Agreement pursuant to the preceding sentence, the Buyer may specifically enforce
the terms and provisions of this Agreement (but if elected no other action, for
damages or otherwise, shall be permitted); provided that any action by Buyer for
specific performance must be filed, if at all, within forty-five (45) days of
the Closing Date as may be extended, and the failure to file within such period
shall constitute a waiver by Buyer of such right and remedy. If Buyer shall not
have filed an action for specific performance within the aforementioned time
period or so notified Seller of its election to terminate this Agreement,
Buyer's sole remedy for Seller's default shall be to terminate this Agreement as
set forth above, to receive its Earnest Money, and to be reimbursed for its
expenses as set forth in Section 13.2(c).
(a)    Upon termination of this Agreement by the Buyer pursuant to subsection
13.2(a), as the Buyer’s sole and exclusive remedy upon such termination (except
for the additional remedy provided in subsection 13.2(c) below), the Earnest
Money Escrow Agent shall (i) to the extent the Earnest Money is in the form of
immediately available wired funds, immediately disburse the Earnest Money to the
Buyer, or (ii) to the extent the Earnest Money is in the form of a letter of
credit immediately return such letter of credit to the Buyer, and upon such
disbursement the Sellers and the Buyer shall have no further obligations under
this Agreement, except those which expressly survive such termination (including
those set forth in subsection 13.2(c)).
(b)    Notwithstanding the forgoing, in addition to terminating this Agreement
and receiving the Earnest Money, the Buyer can seek reimbursement of its actual
out-of-pocket expenses incurred in negotiating this Agreement and conducting due
diligence activities contemplated hereunder and arranging for and documenting
any financing including any lender commitment fees, if any, (not to exceed
$10,000,000.00). This reimbursement shall not apply if Buyer succeeds in an
action to cause specific performance. The provisions of this subsection 13.2(c)
shall survive the termination of this Agreement.
Section 13.3    Material Defects Arising Prior to the Closing. In addition to
the other rights and remedies Buyer has pursuant to this Agreement, including
pursuant to Section 13.2 above, if prior to the Closing, with regard to any
Asset:
(i)    any representation or warranty made by a Seller under Sections 3.1 or 3.2
shall prove not to be true and correct as of the date made or deemed made and
the relevant Seller shall have failed or been unable to promptly cure the same
in accordance with the provisions of this Agreement; or
(ii)    the relevant Seller shall be unable to perform in all material respects,
the obligations required to be performed by the relevant Seller under this
Agreement prior to or at the Closing, with respect to such Asset, including,


--------------------------------------------------------------------------------


without limitation, (A) conveying title to a Property in the condition required
under Section 8.1, (B) satisfying the requirements of Section 5.2, or (C)
satisfying the requirements of subparagraph 3.4(b)(i) as it relates to a Tenant
Estoppel (or Lease Required Estoppel, as applicable) for each Property;
(any such event being referred to as an "Asset Specific Default"), then, prior
to the Closing Date, the Buyer may elect, by notice to the Sellers (each a
"Buyer Exclusion Notice"), to exclude such affected Asset from the Assets to be
sold by the Sellers to the Buyer hereunder and thereafter such affected Asset
shall be removed from the Assets to be sold hereunder, all references to such
Assets in this Agreement shall be deemed deleted and the Gross Asset Value shall
be reduced by an amount equal to the Allocated Asset Value for each such
affected Asset.
(b)    Intentionally Omitted
(c)    In the event the aggregate amount of the Allocated Asset Value for the
Assets removed from the terms of this Agreement or contemplated transactions
pursuant to Sections 3.6, 7.1, 8.5, 8.6, 9.2, 13.3, 13.5 and/or 14.29 of this
Agreement is equal to or in excess of $75,000,000, each of the Seller and the
Buyer shall have a right to terminate this Agreement as to all Properties, in
which event the Earnest Money Escrow Agent shall (i) to the extent the Earnest
Money is in the form of immediately available wired funds, immediately disburse
the Earnest Money to the Buyer, or (ii) to the extent the Earnest Money is in
the form of a letter of credit immediately return such letter of credit to the
Buyer, this Agreement shall be deemed terminated and neither party shall have
any further rights or obligations to the other, except for those expressly
stated to survive the termination of this Agreement (including, without
limitation Section 13.2(c)). Nothing contained in this Section 13.3(c) shall in
no way limit the other rights and remedies of Buyer pursuant to this Agreement
including, pursuant to Section 13.2 above.
Section 13.4    Non-Assumption of Third Party Loans. If, with regard to any of
the Third Party Loans, the relevant Seller shall be unable to obtain the consent
of the holders of such Third Party Loan to the assumption of such Third Party
Loan by the Buyer or the Buyer's designee, then Seller shall have the right in
its sole discretion, but not the obligation, to repay at the Closing the
outstanding principal amount of such Third Party Loans, together with all
accrued interest thereon or to remove such Property from the definition of
Properties and the Gross Asset Value shall be correspondingly reduced.
Notwithstanding the foregoing, (i) Sellers shall have the right to adjourn the
Closing Date for a period not to exceed fifteen (15) days in order to obtain the
consent of the holders of the Third Party Loans to the assumption of such Third
Party Loan by the Buyer, provided Sellers shall notify Buyer in writing no later
than five (5) Business Days prior to the Closing Date of such election to
adjourn and (ii) in the event Seller is unable to obtain the consent of the
holders of such Third Party Loan, Seller elects not to repay the outstanding
principal amount of such third Party Loans and title to the Property relating to
such Third Party Loan is not conveyed to Buyer as a result, then Buyer shall
reimburse Seller, upon written request, for any reasonable third-party out of
pocket costs and expenses imposed by the Lender in connection with such Third
Party Loan up to $500,000.00.
Section 13.5    Allianz Properties.
If, with regard to any of those certain Properties known as (i) Brookside I,
(ii)


--------------------------------------------------------------------------------


Brookside II or (iii) Preston Ridge IV (each an “Allianz Property” and
collectively, the “Allianz Properties”) Seller is unable to obtain a release of
such Allianz Property from the Allianz Loan and a release from the Liens
encumbering such Allianz Property as security for the Allianz Loan, Seller shall
have the right to remove such Allianz Property from the definition of Properties
and the Gross Asset Value shall be correspondingly reduced. Notwithstanding the
foregoing, Sellers shall have the right to adjourn the Closing Date for a period
not to exceed twenty (20) days in order to obtain the release of such Allianz
Property from the Allianz Loan and the Liens encumbering such Allianz Property
as security for the Allianz Loan.


Section 13.6    Limitation on Liability.
(a)    No shareholder or agent of Seller, nor any Seller-Related Entities, shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Buyer and its
successors and assigns and, without limitation, all other persons and entities,
shall look solely to Seller's assets for the payment of any claim or for any
performance, and Buyer, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability.
(b)    The provisions of this Section 13.6 shall survive the Closing or sooner
termination of this Agreement.


ARTICLE XIV    
MISCELLANEOUS
Section 14.1    Use of Duke Name. The Buyer hereby acknowledges and agrees that
neither the Buyer nor any affiliate, successor, assignee or designee of the
Buyer shall be entitled to use the name “Duke Realty” or any Seller’s name in
any way whatsoever, except to the extent permitted under this Agreement.
Section 14.2    Joint and Several Liability. Each Seller who is a party as a
Seller to this Agreement ("Seller Party") shall be jointly and severally liable
for all of the obligations and liabilities of Seller (and each other Seller)
under this Agreement. Without limiting the generality of the foregoing, (i) each
reference herein to Seller shall also be deemed to refer to each Seller Party,
(ii) references in this Agreement to the phrase “received by Seller” (or words
of similar import) shall mean received by any Seller Party, (iii) references in
this Agreement to the phrase “given by Seller” (or words of similar import)
shall mean given by any Seller Party, and (iv) references in this Agreement to
the phrase “in the possession of Seller” (or words of similar import) shall mean
the possession of any Seller Party. Each Seller Party hereby irrevocably
appoints Duke Realty Limited Partnership (the “Seller Agent”) to act as an agent
for Seller (and for each Seller Party individually) in connection with all
actions to be taken by Seller and/or a Seller Party in connection with this
Agreement (including, without limitation, giving and receiving notices, granting
or denying of consents, and accepting payments to be made to Seller under this
Agreement). Accordingly (and without limiting the generality of the foregoing),


--------------------------------------------------------------------------------


(i) if Buyer pays any amounts in connection with this Agreement to the Seller
Agent (including the Cash Consideration Amount), then the same shall be deemed
duly paid to Seller (and thus to all of the Seller Parties) for all purposes of
this Agreement; (ii) any consent, approval or other notice given by the Seller
Agent to Buyer shall be deemed to have been given by, and shall be binding on,
Seller (and thus all of the Seller Parties) for all purposes of this Agreement,
and Buyer shall have the right to rely on any such consent, approval or other
notice so given; (iii) any notice given by Buyer to the Seller Agent shall be
deemed to have been given to Seller (and thus all of the Seller Parties) for all
purposes of this Agreement; and (iv) each Seller Party hereby irrevocably
appoints the Seller Agent as the agent for the service of process on Seller (and
thus all of the Seller Parties). Notwithstanding the foregoing, Buyer may insist
that any action (such as the execution of a deed or other closing documents)
that is required to be taken by Seller or any individual Seller Party pursuant
to this Agreement actually be taken by Seller (and thus all of the Seller
Parties) or such individual Seller Party, as the case may be (rather than by the
Seller Agent acting as agent therefor). The provisions of this Section 14.2
shall survive the Closing.
Section 14.3    Brokers.Each Seller represents and warrants to the Buyer that it
has dealt with no broker, salesman, finder or consultant other than Buyer’s
Consultant with respect to this Agreement or the transactions contemplated
hereby. Each Seller agrees to indemnify, protect, defend and hold the Buyer
harmless from and against all claims, losses, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and disbursements) and charges
resulting from Sellers’ breach of the foregoing representation in this
subsection 14.3(a). The provisions of this subsection 14.3 (a) shall survive the
Closing and any termination of this Agreement.
(a)    The Buyer represents and warrants to the Sellers that it has dealt with
no broker, salesman, finder or consultant, other than Lazard Freres (“Buyer’s
Consultant”) with respect to this Agreement or the transactions contemplated
hereby. The Buyers shall pay the Buyer’s Consultant those fees that may be owed
to Buyer’s Consultant in connection with this transaction. The Buyer agrees to
indemnify, protect, defend and hold the Sellers harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from Buyer’s breach of
the foregoing representation in this subsection 14.3(b). The provisions of this
subsection 14.3(b) shall survive the Closing and any termination of this
Agreement.
Section 14.4    Confidentiality; Press Release; IRS Reporting Requirements.The
Buyer and the Sellers shall hold as confidential all information disclosed in
connection with the transaction contemplated hereby in accordance with the
Confidentiality Agreement executed by the parties in connection with this
transaction.
(a)    The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby, provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto if issued within six (6) months of the Closing Date.
(b)    For the purpose of complying with any information reporting requirements
or other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including, but not limited to,


--------------------------------------------------------------------------------


any requirements set forth in proposed Income Tax Regulation Section 1.6045-4
and any final or successor version thereof (collectively, the “IRS Reporting
Requirements”), the Sellers and the Buyer hereby designate and appoint the
Earnest Money Escrow Agent to act as the “Reporting Person” (as that term is
defined in the IRS Reporting Requirements) to be responsible for complying with
any IRS Reporting Requirements. The Earnest Money Escrow Agent hereby
acknowledges and accepts such designation and appointment and agrees to fully
comply with any IRS Reporting Requirements that are or may become applicable as
a result of or in connection with the transaction contemplated by this
Agreement. Without limiting the responsibility and obligations of the Earnest
Money Escrow Agent as the Reporting Person, the Sellers and the Buyer hereby
agree to comply with any provisions of the IRS Reporting Requirements that are
not identified therein as the responsibility of the Reporting Person.
Section 14.5    Escrow Provisions.The Earnest Money Escrow Agent shall hold the
Earnest Money, to the extent such Earnest Money is in the form of immediately
available wired funds, in escrow in an interest-bearing bank account at First
American Trust, FFB (the “Escrow Account”).
(a)    The Earnest Money Escrow Agent shall hold the Earnest Money in escrow in
the Escrow Account until any termination of the Inspection Period pursuant to
Section 7.3 hereof, the Closing or any other sooner termination of this
Agreement and shall hold or apply such proceeds in accordance with the terms of
this subsection 14.5(b). The Sellers and the Buyer understand that no interest
is earned on the Earnest Money during the time it takes to transfer into and out
of the Escrow Account. At Closing, the Earnest Money shall be paid by the
Earnest Money Escrow Agent to, or at the direction of, the Sellers. If the
Closing does not occur as a result of a termination of this Agreement pursuant
to Section 7.3, the Earnest Money shall be returned to Buyer in accordance with
Section 2.3 hereof. If the Closing does not occur for any other reason and
either party makes a written demand upon the Earnest Money Escrow Agent for
payment of such amount, the Earnest Money Escrow Agent shall, within 24 hours
give written notice to the other party of such demand. If the Earnest Money
Escrow Agent does not receive a written objection within three (3) Business Days
after the giving of such notice, the Earnest Money Escrow Agent is hereby
authorized to make such payment. If the Earnest Money Escrow Agent does receive
such written objection within such three (3) Business Day period or if for any
other reason the Earnest Money Escrow Agent in good faith shall elect not to
make such payment, the Earnest Money Escrow Agent shall continue to hold such
amount until otherwise directed by joint written instructions from the parties
to this Agreement or a final judgment of a court of competent jurisdiction.
However, the Earnest Money Escrow Agent shall have the right at any time to
deposit the Earnest Money with the clerk of the court of Cook County, Illinois.
The Earnest Money Escrow Agent shall give written notice of such deposit to the
Sellers and the Buyer. Upon such deposit the Earnest Money Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder.
(b)    The parties acknowledge that the Earnest Money Escrow Agent is acting
solely as a stakeholder at their request and for their convenience, that the
Earnest Money Escrow Agent shall not be deemed to be the agent of either of the
parties, and the Earnest Money Escrow Agent shall not be liable to either of the
parties for any act or omission on its part, other than for its gross negligence
or willful misconduct. The Sellers and the Buyer shall jointly and severally
indemnify and hold the Earnest Money Escrow Agent harmless from and against all
costs, claims


--------------------------------------------------------------------------------


and expenses, including attorneys’ fees and disbursements, incurred in
connection with the performance of the Earnest Money Escrow Agent’s duties
hereunder.
(c)    The Earnest Money Escrow Agent has acknowledged its agreement to these
provisions by signing this Agreement in the place indicated following the
signatures of the Sellers and the Buyer.
Section 14.6    Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any person or entity, other than
the parties hereto and such assigns or designees, any legal or equitable rights
hereunder.
Section 14.7    Assignment. This Agreement may not be assigned by the Buyer
without the consent of the prior written consent of the Sellers, which consent
may be granted or withheld in Seller’s sole discretion. Notwithstanding the
foregoing, (i) Buyer may assign this Agreement to a direct or indirect
subsidiary of Buyer in which Buyer owns at least 50% of the direct or indirect
ownership interests in such subsidiary (a “Majority Owned Subsidiary”) and (ii)
the Buyer may designate one or more Majority Owned Subsidiaries to which one or
more of the Assets will be assigned at Closing, provided that the Buyer will
continue to remain primarily liable under this Agreement notwithstanding any
such designation.
Section 14.8    Further Assurances. From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.
Section 14.9    Notices. All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and shall be (i)
personally delivered, (ii) delivered by express mail, Federal Express or other
comparable overnight courier service, (iii) telecopied, with telephone
confirmation within one Business Day, (iv) electronic mail followed by another
manner of delivery) or (iv) mailed to the party to which the notice, demand or
request is being made by certified or registered mail, postage prepaid, return
receipt requested, as follows:
(a)    To any Seller:
Duke Realty Corporation
600 East 96th Street, Suite 100
Indianapolis, IN 46240
Attention: Nick Anthony
Facsimile: 317-808-6112
Telephone: 317-808-6794


--------------------------------------------------------------------------------




with copies thereof to:


Duke Realty Corporation
9377 W. Higgins Road, Suite 600
Rosemount, IL 60018
Attention: Ann Dee
Facsimile: 847-232-5408
Telephone: 847-232-5694
(b)    To the Buyer:
c/o Blackstone Real Estate Acquisitions VI L.L.C.
345 Park Avenue
32nd Floor
New York, New York 10154
Attention: Tyler Henritze
Facsimile: (646) 253-8712
Telephone: (212) 583-5191
with copies thereof to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Gregory J. Ressa, Esq.
Facsimile: (212) 455-2502
Telephone: (212) 455-7430
Equity Office
Two North Riverside Plaza, Suite 2100
Chicago, Illinois 60606
Attention: Matthew Koritz, Vice President – Legal Counsel
Facsimile: (312) 775-6574
Telephone:  (312) 466-3445
(c)    To the Earnest Money Escrow Agent:
First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602

Attention: Steve Zellinger
Facsimile: 312-553-0408
Telephone: 312-917-7257


--------------------------------------------------------------------------------


(d)    All notices (i) shall be deemed to have been given on the date that the
same shall have been delivered in accordance with the provisions of this Section
and (ii) may be given either by a party or by such party’s attorneys. Any party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of 5 days’ prior notice thereof to the other
parties.
Section 14.10    Entire Agreement. This Agreement, along with the
Confidentiality Agreement, Exhibits and Schedules hereto contains all of the
terms agreed upon between the parties hereto with respect to the subject matter
hereof, and all understandings and agreements heretofore had or made among the
parties hereto are merged in this Agreement which alone fully and completely
expresses the agreement of the parties hereto.
Section 14.11    Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of the Sellers or the
Buyer hereunder be waived, except by written agreement executed by the party or
parties to be charged.
Section 14.12    No Waiver. No waiver by either party of any failure or refusal
by the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.
Section 14.13    Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
Illinois unless such dispute relates to real property, then the laws and
jurisdiction of the location of such real property shall govern To the fullest
extent permitted by law, the parties hereby unconditionally and irrevocably
waive and release any claim that the law of any other jurisdiction governs this
Agreement and this Agreement shall be governed and construed with the laws of
the State of Illinois.
Section 14.14    Submission to Jurisdiction. To the maximum extent permitted by
applicable law each of the Buyer and each Seller irrevocably submits to the
jurisdiction of (a) the Circuit Court of the State of Illinois – Cook County and
(b) the United States District Court for the Northern District of Illinois for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the Buyer and each
Seller further agrees that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth above shall
be effective service of process for any action, suit or proceeding in New York
with respect to any matters to which it has submitted to jurisdiction as set
forth above in the immediately preceding sentence. Each of the Buyer and each
Seller irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (a) the Circuit Court of the State of
Illinois – Cook County and (b) the United States District Court for the Northern
District of Illinois, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Section 14.15    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to


--------------------------------------------------------------------------------


persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
Section 14.16    Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.
Section 14.17    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
Section 14.18    Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
Section 14.19    Recordation. Neither this Agreement nor any memorandum or
notice of this Agreement may be recorded by any party hereto without the prior
written consent of the other party hereto. The provisions of this Section shall
survive the Closing or any termination of this Agreement
Section 14.20    Intentionally Omitted
Section 14.21    Exclusivity. During the term of this Agreement, neither the
Sellers nor their Affiliates, agents, representatives or employees shall
solicit, authorize the solicitation of, or enter into any agreement or
discussions with any third party concerning any offer or possible offer for a
third party to acquire, finance, refinance the Assets or any interest therein
(whether debt or equity, directly or indirectly) or with respect to any similar
transaction , except with any Tenant pursuant to a right to purchase contained
in such Tenant’s lease, if any.
Section 14.22    Attorney’s Fees.
In the event that either party shall bring an action or legal proceeding for an
alleged breach of any provision of this Agreement or any representation,
warranty, covenant or agreement herein set forth, or to enforce, protect,
determine or establish any term, covenant or provision of this Agreement or the
rights hereunder of either party, the prevailing party shall be entitled to
recover from the non-prevailing party, as a part of such action or proceedings,
or in a separate action brought for that purpose, reasonable attorneys' fees and
costs, expert witness fees and court costs as may be fixed by the court or jury.
Section 14.23    Like Kind Exchange.
Each of the parties hereto agrees to cooperate with the other in effecting an
I.R.C. § 1031 exchange within one (1) year of the Closing Date, at no cost to
the cooperating party,


--------------------------------------------------------------------------------


including executing and delivering any and all documents required by the
exchange trustee or intermediary; provided, however, that the cooperating party
shall have no obligation to execute any document, enter any transaction or
arrangement or take or omit any other action, if such party determines in its
sole discretion that the same would result in any liability, cost, expense,
increased risk, delay or other detriment to the cooperating party.
Section 14.24    Disclosure.
Notwithstanding any terms or conditions in this Agreement to the contrary, but
subject to restrictions reasonably necessary to comply with federal or state
securities laws, any person may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided relating to such tax treatment and tax structure. For the avoidance
of doubt, this authorization does not permit disclosure of the names of, or
other identifying information regarding, the participants in the transaction, or
of any information or the portion of any materials not relevant to the tax
treatment or tax structure of the transaction including specific economic terms
of this Agreement. The provisions of this Section 14.24 shall survive the
Closing.


Section 14.25    Waiver of Trial by Jury.
Seller and Buyer hereby irrevocably and unconditionally waive any and all right
to trial by jury in any action, suit or counterclaim arising in connection with,
out of or otherwise relating to, this Agreement. The provisions of this Section
14.25 shall survive the Closing or termination hereof.


Section 14.26    Date for Performance.
If the time period by which any right, option or election provided under this
Agreement must be exercised, or by which any act required hereunder must be
performed, or by which the Closing must be held, expires on a Saturday, Sunday
or legal or bank holiday, then such time period shall be automatically extended
through the close of business on the next regularly scheduled Business Day.


Section 14.27    Time of the Essence.
Time shall be of the essence of this Agreement and each and every term and
condition hereof.


Section 14.28    Right to File Easements.
Notwithstanding anything to the contrary in this Agreement, Seller shall have
the right to file for the following easements/lot line adjustments, the form of
which shall be approved by Buyer in its reasonable discretion, on or prior to
the Closing:


(a)    With respect to the Properties known as 900 North Point Parkway and 800


--------------------------------------------------------------------------------


North Point Parkway, an easement for access to serve the neighboring vacant
parcel over Lucent Drive;
(b)    With respect to the Properties known as Brookside I and II, an easement
to document the permitted ingress and egress of NP Community Church over the
pedestrian walkway located towards the western portion of Brookside I and II;
and
(c)    With respect to that Property known as Easton Way III, that certain
Declaration of Access Easement attached hereto as Exhibit Q as well as that
certain lot line adjustment contemplated pursuant to the parcel exhibit and
survey also attached hereto as Exhibit Q (the “Morgan Stanley Parcel”);
(d)    With respect to the Property known as Sugarloaf II, an easement for
drainage and detention reasonably acceptable to Buyer.
Section 14.29    Failure to Obtain Waivers.
(a)    In the event that MedAsset exercises its Right of First Refusal
referenced in Section 6.2(d)(xii), then the Property known as 5560 Tennyson
Parkway located in Plano, Texas shall be removed from the definition of
Properties and the Gross Asset Value shall be correspondingly reduced.
(b)    In the event that Sedgwick exercises its Right of First Offer referenced
in Section 6.2(d)(xiii), then the Property known as Compmanagement and located
in Columbus, Ohio shall be removed from the definition of Properties and the
Gross Asset Value shall be correspondingly reduced.
(c)    In the event Seller fails to obtain the Acknowledgement required in
Section 6.2(d)(xiv) as of the Closing Date, then, at the election of Buyer, the
Properties known as Celebration Business Center I, Celebration Business Center
II, Celebration Office Center I and Celebration Office Center II shall be
removed from the definition of Properties and the Gross Asset Value shall be
correspondingly reduced.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.
SELLERS:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


By:    Duke Realty Corporation,
an Indiana corporation,
its general partner




By: /s/ Nicholas C. Anthony        
Printed: Nicholas C. Anthony    
Title: Senior Vice President        




DR 6650, LLC,
a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
managing member


By:    Duke Realty Corporation,
its sole general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]




--------------------------------------------------------------------------------


DUKE SECURED FINANCING 2006, LLC,
a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
sole member


By:    Duke Realty Corporation,
an Indiana corporation,
sole general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




DUKE SECURED FINANCING 2009-1 ALZ, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership, manager


By:    Duke Realty Corporation,
its sole general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------




DUKE SECURED FINANCING 2009-1PAC, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
its sole Member


By:    Duke Realty Corporation,
an Indiana corporation,
its sole General Partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    






NORTH POINT LIMITED PARTNERSHIP NO. 1, a Florida limited partnership


By:    Duke Realty Limited Partnership,
an Indiana limited partnership


By:    Duke Realty Corporation,
an Indiana corporation,
its General Partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]




--------------------------------------------------------------------------------




NORTH POINT LIMITED PARTNERSHIP NO. 3, a Florida limited partnership


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
sole General Partner


By:    Duke Realty Corporation,
an Indiana corporation,
sole General Partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




DUKE SECURED FINANCING 2009-UNM, LLC, a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
sole member and manager


By:    Duke Realty Corporation, an Indiana
corporation, its general partner,
d/b/a Duke Realty of Indiana Corporation




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    






[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------


DUKE YORK ROAD LLC,
a Delaware limited liability company


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
its managing member


By:    Duke Realty Corporation,
an Indiana corporation,
its sole general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




OIC MIDWEST LLC,
a Delaware limited liability company


By:    Midwest Realty Holdings LLC,
a Delaware limited liability company,
its sole member


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
its Managing Member


By:    Duke Realty Corporation,
d/b/a Duke Realty of Indiana Corporation, its general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    


[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------


RIVERWAY MIDWEST LLC,
a Delaware limited liability company


By:    Midwest Realty Holdings LLC,
a Delaware limited liability company,
its sole member


By:    Duke Realty Limited Partnership,
an Indiana limited partnership,
its Managing Member


By:    Duke Realty Corporation,
d/b/a Duke Realty of Indiana Corporation, its general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    






DUKE REALTY OHIO,
an Indiana general partnership


By:    Duke Realty Limited Partnership,
a general partner


By:    Duke Realty Corporation,
its general partner




By: /s/ Nicholas C. Anthony    
Printed: Nicholas C. Anthony
Title: Senior Vice President    




[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]




--------------------------------------------------------------------------------






DUKE CONSTRUCTION LIMITED PARTNERSHIP, an Indiana limited partnership


By:    Duke Business Centers Corporation,
an Indiana corporation,
its general partner




By: /s/ Nicholas C. Anthony        
Printed: Nicholas C. Anthony    
Title: Senior Vice President        










[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]


--------------------------------------------------------------------------------


BUYER:


BRE/CENTRAL OFFICE HOLDINGS L.L.C., a Delaware limited liability company


By:
/s/ Tyler Hnritze            
Name: Tyler Henritze
Title: Managing Director and Vice President









--------------------------------------------------------------------------------


JOINDER BY EARNEST MONEY ESCROW AGENT


First American Title Insurance Company National Commercial Services, Chicago,
Illinois, referred to in this Agreement as the “Earnest Money Escrow Agent,”
hereby acknowledges that it received this Agreement executed by the Sellers and
the Buyer as of the 20th day of October, 2011, and accepts the obligations of
the Earnest Money Escrow Agent as set forth herein. Earnest Money Escrow Agent
further acknowledges that it received the Earnest Money on the 20th day of
October, 2011. The Earnest Money Escrow Agent hereby agrees to hold and
distribute the Earnest Money in accordance with the terms and provisions of the
Agreement.


FIRST AMERICAN TITLE INSURANCE
                        COMPANY NATIONAL COMMERCIAL
                        SERVICES


By:    /s/ Gregory J. Chaparro
Name: Gregory J. Chaparro
Title: Vice President and National Counsel






--------------------------------------------------------------------------------


Schedule A
Sellers and Properties
Seller
 
Property Name
 
Address
Duke Realty Limited Partnership
 
900 North Point Parkway
 
900 North Point Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
800 North Point Parkway
 
800 North Point Parkway, Alpharetta, GA
Duke Secured Financing 2009-1 ALZ, LLC
 
Brookside I
 
3625 Brookside Parkway, Alpharetta, GA
Duke Secured Financing 2009-1 ALZ, LLC
 
Brookside II
 
3655 Brookside Parkway, Alpharetta, GA
Duke Secured Financing 2009-1 ALZ, LLC
 
Preston Ridge IV
 
3440 Preston Ridge Road, Alpharetta, GA
Duke Realty Limited Partnership
 
Radiant I
 
3925 Brookside Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
Radiant II
 
3905 Brookside Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds Restaurant
 
Northwinds Restaurant, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds Parking Lot
 
Northwinds Restaurant, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds Village
 
11525 Haynes Bridge Road, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds I
 
2475 Northwinds Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds II
 
2520 Northwinds Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds III
 
2500 Northwinds Parkway, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds IV
 
11605 Haynes Bridge Road, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds V
 
11625 Rainwater Drive, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds VI
 
11675 Rainwater Drive, Alpharetta, GA
Duke Realty Limited Partnership
 
Northwinds VII
 
2550 Northwinds Parkway, Alpharetta, GA
DR 6650, LLC
 
6650 Sugarloaf Parkway
 
6650 Sugarloaf Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf Office I
 
6700 Sugarloaf Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf Office II (3039)
 
3039 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf Office III (2810)
 
2810 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf Office IV
 
2750 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf Office V
 
3090 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf VI
 
2905 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Sugarloaf VII
 
2915 Premiere Parkway, Duluth, GA
Duke Secured Financing 2006, LLC
 
2850 Premiere Parkway
 
2850 Premiere Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Hampton Green Office I
 
3950 Shackleford Road, Duluth, GA
Duke Realty Limited Partnership
 
3805 Crestwood Parkway
 
3805 Crestwood Parkway, Duluth, GA
Duke Realty Limited Partnership
 
3885 Crestwood Parkway
 
3885 Crestwood Parkway, Duluth, GA
Duke Realty Limited Partnership
 
Huntcrest I
 
1755 North Brown Road, Lawrenceville, GA
Duke Realty Limited Partnership
 
Huntcrest II
 
1745 North Brown Road, Lawrenceville, GA
Duke Realty Limited Partnership
 
Huntcrest III
 
1735 North Brown Road, Lawrenceville, GA
Duke Realty Limited Partnership
 
Huntcrest IV
 
1725 N Brown, Lawrenceville, GA
Duke Realty Limited Partnership
 
Highland Oaks IV
 
4042 Park Oaks Blvd., Tampa, FL
Duke Secured Financing 2009-1PAC, LLC
 
Highland Oaks I
 
10150 Highland Manor Drive, Tampa, FL
Duke Secured Financing 2009-1PAC, LLC
 
Highland Oaks II
 
10210 Highland Manor Drive, Tampa, FL
Duke Secured Financing 2009-1PAC, LLC
 
Highland Oaks III
 
4041 Park Oaks Blvd., Tampa, FL
Duke Secured Financing 2009-1PAC, LLC
 
Highland Oaks V
 
10401 Highland Manor Drive, Tampa, FL
Duke Realty Limited Partnership
 
Northpoint IV
 
1064 Greenwood Boulevard, Lake Mary, FL
North Point Limited Partnership No. 1, LP
 
Northpoint I
 
1025 Greenwood Boulevard, Lake Mary, FL
North Point Limited Partnership No. 3
 
Northpoint II
 
1035 Greenwood Boulevard, Lake Mary, FL
Duke Realty Limited Partnership
 
Celebration Office Center I
 
1170 Celebration Boulevard, Celebration, FL
Duke Realty Limited Partnership
 
Celebration Office Center II
 
1180 Celebration Boulevard, Celebration, FL
Duke Realty Limited Partnership
 
Celebration Business Center II
 
1120-1128 Celebration Blvd., Celebration, FL
Duke Realty Limited Partnership
 
Celebration Business Center I
 
1130-1154 Celebration Blvd., Celebration, FL
Duke York Road LLC
 
2000 York Road
 
2000 York Road, Oak Brook, IL
Duke Realty Limited Partnership
 
Executive Towers I
 
1431 Opus Place, Downers Grove, IL
Duke Realty Limited Partnership
 
Executive Towers II
 
1411 Opus Place, Downers Grove, IL
Duke Realty Limited Partnership
 
Executive Towers III
 
1400 Opus Place, Downers Grove, IL
Duke Secured Financing 2009-UNM, LLC
 
2275 Cabot Drive
 
2275 Cabot Drive, Lisle, IL
Duke Realty Limited Partnership
 
Oakmont Tech Center
 
600 Oakmont Lane, Westmont, IL
Duke Realty Limited Partnership
 
Atrium II
 
3030 Salt Creek Lane, Arlington Heights, IL
OIC Midwest LLC
 
O'Hare International Ctr I
 
10275 West Higgins Road, Rosemont, IL
OIC Midwest LLC
 
O'Hare International Ctr II
 
10255 West Higgins Road, Rosemont, IL
Duke Secured Financing 2009-1ALZ, LLC
 
Riverway Central
 
9377 West Higgins Street, Rosemont, IL
Duke Secured Financing 2009-1ALZ, LLC
 
Riverway East
 
6133 North River Road, Rosemont, IL
Duke Secured Financing 2009-1ALZ, LLC
 
Riverway West
 
9399 West Higgins Road, Rosemont, IL
Riverway Midwest LLC
 
Riverway Daycare
 
6107 N. River Road, Rosemont, IL
Duke Realty Ohio
 
6525 West Campus Oval
 
6525 West Campus Oval, New Albany, OH
Duke Realty Ohio
 
6525 West Campus Oval
 
6525 West Campus Oval, New Albany, OH


--------------------------------------------------------------------------------


Schedule A
Sellers and Properties
Seller
 
Property Name
 
Address
Duke Realty Ohio
 
Easton Way One
 
4449 Easton Way, Columbus, OH
Duke Realty Ohio
 
Easton Way Two
 
4349 Easton Way, Columbus, OH
Duke Realty Ohio
 
4400 Easton Commons
 
4400 Easton Commons, Columbus, OH
Duke Realty Ohio
 
Easton Way Three
 
4249 Easton Way, Columbus, OH
Duke Realty Ohio
 
Scioto Corporate Center
 
5500 Frantz Road, Dublin, OH
Duke Realty Ohio
 
Qwest
 
4650 Lakehurst Court, Dublin, OH
Duke Realty Ohio
 
4700 Lakehurst Court
 
4700 Lakehurst Court, Dublin, OH
Duke Realty Ohio
 
5500 Glendon Court
 
5500 Glendon Court, Dublin, OH
Duke Realty Ohio
 
5555 Glendon Court
 
5555 Glendon Court, Dublin, OH
Duke Realty Ohio
 
Emerald III
 
6500 Emerald Parkway, Dublin, OH
Duke Realty Ohio
 
Compmanagement
 
6377 Emerald Parkway, Dublin, OH
Duke Realty Ohio
 
5555 Parkcenter Circle
 
5555 Parkcenter Circle, Dublin, OH
Duke Realty Ohio
 
Parkwood Place
 
6000 Parkwood Place, Dublin, OH
Duke Realty Ohio
 
Parkwood II
 
5900 Parkwood Place, Dublin, OH
Duke Realty Ohio
 
Atrium II, South Tower
 
5455 Rings Road, Dublin, OH
Duke Realty Ohio
 
Atrium II, North Tower
 
5475 Rings Road, Dublin, OH
Duke Realty Ohio
 
Blazer I
 
5600 Blazer Parkway, Dublin, OH
Duke Realty Ohio
 
Blazer II
 
5550 Blazer Parkway, Dublin, OH
Duke Construction Limited Partnership
 
One Allen Center
 
700 Central Expy South, Allen, TX
Duke Construction Limited Partnership
 
Duke Bridges III
 
7460 Warren Parkway, Frisco, TX
Duke Realty Limited Partnership
 
5560 Tennyson Parkway
 
5560 Tennyson Parkway, Plano, TX
Duke Realty Limited Partnership
 
5556 Tennyson Parkway
 
5556 Tennyson Parkway, Plano, TX
Duke Realty Limited Partnership
 
1600 Tower
 
1600 Utica Avenue South, St. Louis Park, MN
Duke Realty Limited Partnership
 
MoneyGram Tower
 
1550 Utica Avenue South, St. Louis Park, MN





--------------------------------------------------------------------------------


SCHEDULE B
Third Party Loans
1.
6650 Sugarloaf Parkway, Duluth (Gwinnett County), Georgia - Loan made by DR
6650, LLC in favor of Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2005-C3.



2.
Northwinds III, 2500 Northwinds Parkway, Alpharetta (Fulton County), Georgia -
Loan made by Duke Realty Limited Partnership in favor of Transamerica Life
Insurance Company (Aegon).



3.
Northwinds IV, 11605 Haynes Bridge Road, Alpharetta (Fulton County), Georgia -
Loan made by Duke Realty Limited Partnership in favor of Transamerica Life
Insurance Company (Aegon).



Loan Balances/Escrows/Reserves:
 
6650 Sugarloaf
Northwinds III
Northwinds IV
 
 
 
 
9/30/11 Loan Balance
5,434,648
12,877,394
12,255,726
 
 
 
 
Escrows
 
 
 
Insurance
15,119
-
-
Tax
154,532
120,766
34,791
Total Escrows
169,651
120,766
34,791
 
 
 
 
Reserves
 
 
 
Collateral
51,532
-
-
Replacement
70,933
762,561
-
Total Reserves
122,465
762,561
-
 
 
 
 
Grand Total
292,115
883,327
34,791


--------------------------------------------------------------------------------


SCHEDULE C
Terminated Contracts

1.      Contract for Goods and Services dated October 8, 2008 between Duke
Realty Limited Partnership and Hannon Security Services, Inc. for security
services for 1600 Tower and Money Gram Tower, St. Louis Park, MN.


--------------------------------------------------------------------------------


SCHEDULE D
Knowledge Parties
Nicholas Anthony

Vice Presidents – Asset Management:
Mark Dukes Vice President of Asset Management - Atlanta
Scott Cipriani Vice President of Asset Management – Central Florida
Matthew Roberts - Vice President of Asset Management – Chicago
Aimee D’Amore – Vice President of Asset Management –Columbus
Bryan Parker – Vice President of Asset Management – Dallas
Carl Awalt – Vice President of Asset Management - Minneapolis


Senior Vice Presidents – Business Unit Head:
Doug Irmcher, Senior Vice President, Central Florida Business Unit Head
Chris Brown, Senior Vice President, Atlanta Business Unit Head
Jeff Thornton, Senior Vice President, Dallas Business Unit Head
Pat Mascia, Senior Vice President, Minneapolis Business Unit Head
Steve Schnur, Senior Vice President, Chicago Business Unit Head
Jim Clark, Senior Vice President, Columbus Business Unit Head


--------------------------------------------------------------------------------


Asset Managers:


--------------------------------------------------------------------------------


Name
BusinessUnit
PropertyManager
2850 Premiere Parkway
Atlanta Industrial
Miller Getz
Huntcrest I
Atlanta Office
Miller Getz
Northwinds III
Atlanta Office
Thomas Rust
800 North Point Parkway
Atlanta Office
Thomas Rust
900 North Point Parkway
Atlanta Office
Thomas Rust
Northwinds Restaurant
Atlanta Office
Thomas Rust
Northwinds IV
Atlanta Office
Thomas Rust
Sugarloaf VI
Atlanta Office
Miller Getz
Hampton Green Office I
Atlanta Office
Miller Getz
Northwinds VII
Atlanta Office
Thomas Rust
Sugarloaf Office I
Atlanta Office
Miller Getz
3805 Crestwood Parkway
Atlanta Office
Natalie Plowden
Radiant I
Atlanta Office
Natalie Plowden
3885 Crestwood Parkway
Atlanta Office
Natalie Plowden
Sugarloaf Office IV
Atlanta Office
Miller Getz
Sugarloaf Office V
Atlanta Office
Miller Getz
Huntcrest II
Atlanta Office
Miller Getz
Sugarloaf Office II (3039)
Atlanta Office
Miller Getz
Sugarloaf Office III (2810)
Atlanta Office
Miller Getz
Northwinds VI
Atlanta Office
Thomas Rust
Huntcrest IV
Atlanta Office
Miller Getz
Huntcrest III
Atlanta Office
Miller Getz
Radiant II
Atlanta Office
Natalie Plowden
Northwinds I
Atlanta Office
Thomas Rust
Sugarloaf VII
Atlanta Office
Miller Getz
Northwinds II
Atlanta Office
Thomas Rust
Northwinds V
Atlanta Office
Thomas Rust
Northwinds Village
Atlanta Office
Thomas Rust
Northwinds Bus. Park Pkg. Lot
Atlanta Office
Thomas Rust
6650 Sugarloaf Parkway
Atlanta Office
Miller Getz
Brookside I
Atlanta Office
Natalie Plowden
Brookside II
Atlanta Office
Natalie Plowden
Preston Ridge IV
Atlanta Office
Natalie Plowden
Highland Oaks III
Central Florida Office
Sarah Nettles
Northpoint I
Central Florida Office
Lisa Franklin
Northpoint II
Central Florida Office
Lisa Franklin
Celebration Business Center I
Central Florida Office
Lisa Franklin
Celebration Office Center I
Central Florida Office
Lisa Franklin
Highland Oaks I
Central Florida Office
Sarah Nettles
Highland Oaks II
Central Florida Office
Sarah Nettles
Celebration Office Center II
Central Florida Office
Lisa Franklin
Celebration Business Center II
Central Florida Office
Lisa Franklin
Northpoint IV
Central Florida Office
Lisa Franklin
Highland Oaks V
Central Florida Office
Sarah Nettles
Highland Oaks IV
Central Florida Office
Sarah Nettles
Oakmont Tech Center
Chicago Office
Brian Crump
Executive Towers I
Chicago Office
June McCrory
Executive Towers II
Chicago Office
June McCrory
Executive Towers III
Chicago Office
June McCrory


--------------------------------------------------------------------------------


Atrium II
Chicago Office
Maria Koscik
O'Hare International Ctr II
Chicago Office
Michael Lisula
2000 York Road
Chicago Office
Brian Crump
Riverway MW II (Ground Lease)
Chicago Office
Michael Lisula
O'Hare International Ctr I
Chicago Office
Michael Lisula
2275 Cabot Drive
Chicago Office
June McCrory
Riverway East
Chicago Office
Michael Lisula
Riverway West
Chicago Office
Michael Lisula
Riverway Central
Chicago Office
Michael Lisula
Easton Way Three
Columbus Office
Lorraine Stelzer
Easton Way Two
Columbus Office
Jennifer Baiamonte
Easton Way One
Columbus Office
Jennifer Baiamonte
Scioto Corporate Center
Columbus Office
Aimee D'Amore
5555 Parkcenter Circle
Columbus Office
Jennifer Baiamonte
Parkwood Place
Columbus Office
Bill Casassa
Qwest
Columbus Office
Bill Casassa
4700 Lakehurst Court
Columbus Office
Lorraine Stelzer
Atrium II, South Tower
Columbus Office
Jennifer Baiamonte
Parkwood II
Columbus Office
Jennifer Baiamonte
5500 Glendon Court
Columbus Office
Lorraine Stelzer
5555 Glendon Court
Columbus Office
Lorraine Stelzer
Atrium II, North Tower
Columbus Office
Jennifer Baiamonte
Blazer I
Columbus Office
Lorraine Stelzer
6525 West Campus Oval
Columbus Office
Jennifer Baiamonte
4400 Easton Commons
Columbus Office
Bill Casassa
Blazer II
Columbus Office
Lorraine Stelzer
Compmanagement
Columbus Office
Lorraine Stelzer
Emerald III
Columbus Office
Lorraine Stelzer
5560 Tennyson Parkway
Dallas Office
Jeanne Coyle
Duke Bridges III
Dallas Office
Jeanne Coyle
One Allen Center
Dallas Office
Jeanne Coyle
5556 Tennyson Parkway
Dallas Office
Jeanne Coyle
1600 Tower
Minneapolis Office
Lance Brockmueller
MoneyGram Tower
Minneapolis Office
Lance Brockmueller


--------------------------------------------------------------------------------


SCHEDULE 2.1(b)(ii)
Personal Property

All fixtures, chattels, equipment and articles of personal property placed in,
attached to or located on each Property used in connection with the operation
and maintenance of the Property that is owned by Seller or its Affiliates as of
the date of this Agreement.




--------------------------------------------------------------------------------


SCHEDULE 2.5
Allocated Asset Value

Allocated Asset Values set forth in the file entitled 20111011 – Schedule 2.5 -
Allocated Asset Values delivered by Seller to Buyer counsel via email on October
20, 2011 and received by Buyer at 4:33PM.




--------------------------------------------------------------------------------


SCHEDULE 3.1(c)
Consents

None


--------------------------------------------------------------------------------


SCHEDULE 3.1(d)
Conflicts

None


--------------------------------------------------------------------------------


SCHEDULE 3.2(b)
Material Contracts
1.      Contract for Goods and Services dated October 8, 2008 between Duke
Realty Limited Partnership and Hannon Security Services, Inc. for security
services for 1600 Tower and Money Gram Tower, St. Louis Park, MN.
 
2.      Contract for Goods and Services dated December 1, 2010 between Duke
Realty Limited Partnership and Mr. Shuttle, Inc. for shuttle services at OIC I
and OIC II, Rosemont, IL.
 
3.      Contract for Goods and Services dated December 1, 2010 between Riverway
Association, Inc. and Mr. Shuttle, Inc. for shuttle services at the Riverway
Complex, Rosemont, IL.
 
4.      Management Agreement dated February 20, 2006 between OIC Midwest LLC and
Sodexho America, LLC to manage and operate food service for clients and guests
of the property at 10275 Higgins Road, Rosemont, Illinois; Assignment and
Assumption of such Management Agreement dated July 13, 2006 from OIC Midwest LLC
to Duke Fitness Centers, LLC; First Amendment to Management Agreement dated July
27, 2006 and Second Amendment to Management Agreement dated October 22, 2009.
 
5.      Music Service Agreements between Duke Realty Corp and Muzak, LLC as
follows:
 
a.       Music Service Agreement dated May 27, 2003 for Audio Architecture
services at 4249 Easton Way, Columbus, OH.
b.      Music Service Agreement dated May 27, 2003 for Audio Architecture
services at 4449 Easton Way, Columbus, OH.
c.       Music Service Agreement dated April 24, 3002 for Audio Architecture
services at 5500 Glendon Court, Dublin, OH.
d.      Music Service Agreement dated February 11, 2005 for Audio Architecture
services at 4700 Lakehurst Court, Dublin, OH.
e.       Music Service Agreement dated December 6, 2005 for Audio Architecture
services at 5600 Blazer Parkway, Dublin, OH.
f.        Music Service Agreement dated January 27, 2007 for Audio Architecture
services at 4400 Easton Commons, Columbus, OH.
g.       Music Service Agreement dated January 27, 2007 for Audio Architecture
services at 5555 Parkcenter Circle, Dublin, OH.
h.       Music Service Agreement dated January 27, 2007 for Audio Architecture


--------------------------------------------------------------------------------


services at 6525 Campus Oval, New Albany, OH.
i.         Music Service Agreement dated November 14, 2008 for Audio
Architecture services at 6500 Emerald Parkway, Dublin, OH.
j.        Music Service Agreement dated November 19, 2008 for Audio Architecture
services at 4939 Easton Way, Columbus, OH.
 
6.      Retail Electric Supplier Agreement between MidAmerican Energy Company
and Duke Secured Financing 2009 - 1ALZ, LLC dated December 17, 2010 for:
a.       9377 W. Higgins Road, Rosemont, IL
b.      9399 W. Higgins Road, Rosemont, IL
c.       6133 N. River Road, Rosemont, IL
 
7.      Retail Electric Supplier Agreement between MidAmerican Energy Company
and Duke York Road, LLC dated December 22, 2010 for 2000 York Road, Oak Brook,
IL.
 
8.      Retail Electric Supplier Agreement between MidAmerican Energy Company
and OIC Midwest LLC dated December 22, 2010 for:
 
a.       10255 W. Higgins Road, Rosemont, IL
b.      10275 W. Higgins Road, Rosemont, IL
 
9.      Retail Electric Supplier Agreement between MidAmerican Energy Company
and Duke Realty Limited Partnership dated December 22, 2010 for:
 
a.       1400 Opus Place, Downers Grove, IL
b.      2275 Cabot Drive, Lisle, IL
c.       3030 W. Salt Creek Lane, Arlington Heights, IL
d.      1411 Opus Place, Downers Grove, IL
 
10.  Retail Electric Supplier Agreement between MidAmerican Energy Company and
Duke Construction Limited Partnership dated December 17, 2010 for:
 
a.       700 Central Expy S, Allen, TX
b.      7460 Warren Pkwy, Frisco, TX
 
11.  Retail Electric Supplier Agreement between MidAmerican Energy Company and
Duke Realty Limited Partnership dated December 17, 2010 for:
 
a.       637 Freeport Pkwy, Coppell, TX
b.      694 Freeport Pkwy, Coppell, TX


--------------------------------------------------------------------------------


c.       7559 McCandless Way, Frisco, TX (Duke Bridges OA)
d.      4003 Gifford St. Unit A, Grand Prairie, TX
 
12.  GEXA Energy Electric Sales Terms of Service (Texas Large Commercial)
between Gexa Energy, LP and duke Realty Limited Partnership dated November 23,
2010 for 5560 Tennyson Pkwy, Plano, TX, 5556 Tennyson Pkwy, Plano, TX, 4003
Gifford St. Grand Prairie, TX.



--------------------------------------------------------------------------------


SCHEDULE 3.2(c)
Leases

Those certain Leases contained in the data site known as Duke Realty – Partner
Connect – Lazard Portfolio under the following folders as of October 19, 2011:


1.     Tenant Information – Lease Documents


    
Jurisdiction
Atlanta
Central Florida
Chicago
Columbus
Dallas
Minneapolis

 


2.    Tenant Information -License Documents




Jurisdiction
Atlanta
Central Florida
Chicago
Columbus

 




--------------------------------------------------------------------------------


SCHEDULE 3.2(c)(i)
Tenant Improvements and Other Construction Work
Tenant Improvements and Other Construction Work set forth in the file entitled
Remaining Capex for Lazard Portfolio delivered by Seller’s counsel to Buyer and
Buyer’s counsel via email on October 20, 2011 and received by Buyer’s counsel at
6:25PM.




--------------------------------------------------------------------------------


SCHEDULE 3.2(c)(ii)
Tenant Defaults
See Schedule 3.2(v)


--------------------------------------------------------------------------------


SCHEDULE 3.2(d)
Leasing and Brokerage Commissions and Agreements


Those certain Affiliate Leasing and Brokerage Agreements contained in the data
site known as Duke Realty – Partner Connect – Lazard Portfolio under the
following folders as of October 19, 2011:




Tenant Information – Commission Agreements




Jurisdiction
Atlanta
Central Florida
Chicago
Columbus
Dallas
Minneapolis

 




Those certain Third Party Leasing and Brokerage Agreements contained in the data
site known as Duke Realty – Partner Connect – Lazard Portfolio under the
following folders as of October 19, 2011:




Tenant Information – Commission Agreements




Jurisdiction
Atlanta
Central Florida
Chicago
Columbus
Dallas
Minneapolis

 
 



--------------------------------------------------------------------------------


SCHEDULE 3.2(e)
Casualties and Condemnations
1.
O’Hare International Center I, 10275 West Higgins Road, Rosemont, IL- Buyer
received a courtesy call from the Village of Rosemont regarding a possible road
widening in connection with the widening of Manheim Road by the Illinois
Department of Transportation. No decisions have been reached and we have not
received any written notice about the amount of land to be taken or if any will
be taken.

2.
4700 Lakehurst Court, Columbus, OH – City of Columbus and City of Dublin are
negotiating the installation of a roundabout which will require a taking of a
part of this property. No final area to be taken has been determined.

3.
Moneygram Tower, 1550 Utica Avenue, Minneapolis, MN – This is not a taking but
the Seller is responsible for widening a remaining portion of the private road
known as Utica Avenue when sewer improvements are completed pursuant to an
Amended and Restated Contract for Private Redevelopment Development Agreement
recorded against the property. The widening will affect a small portion of the
property. Seller already completed most of the widening of the road.



Casualties Being Handled by Seller Insurance are Attached Below to this Schedule
3.2(e)


--------------------------------------------------------------------------------




[lossreport1.jpg]


--------------------------------------------------------------------------------




[lossreport2.jpg]




--------------------------------------------------------------------------------


Schedule 3.2(j)
Building/ Zoning Violations


GEORGIA


Crestwood
3805 Crestwood Parkway (Crestwood) 3805 Crestwood Parkway, Duluth, GA 30096
Building code violations for expired permits:
BLD 1996-11333 Ground Sign Permit;
BLD 1996-11335 Ground Sign Permit;
BLD 1996-11336 Ground Sign Permit.


3885 Crestwood Parkway (Crestwood) 3885 Crestwood Parkway, Duluth, GA 30096
Building code violations for expired permits:
BLD 1997-10655 Ground Sign Permit;
BLD 1998-01163 Irrigation Permit;
BLD 2001-00840 Electrical only for fire suppression system for Suite 300 –
Mitsubishi.


Hampton Green
Hampton Green Office I (Hampton Green) 3950 Shackleford Road, Duluth, GA 30096
Building code violation for expired permit:
BLD 2000-13361 Cooling Tower Permit for Hampton Green Suite 300.


Huntcrest
Huntcrest I (Huntcrest) 1755 North Brown Road, Lawrenceville, GA 30043
Building code violation for expired permit:
BLD 2000-10915 GROUND SIGN.


Huntcrest II (Huntcrest) 1745 North Brown Road, Lawrenceville, GA 30043
Building code violations for expired permits:
BLD 2001-08592 Satellite Antennas 2.4 Bldg 1;
BLD 2001-08595 Satellite Antennas 3.0 Bldg 2;
BLD 2001-08596 Satellite Antennas 3.7 Bldg 1;
BLD 2001-14883 Ground Sign for Motorola.


Huntcrest III (Huntcrest) 1735 North Brown Road, Lawrenceville, GA 30043
Building code violations for expired permit:
BLD 2001-14927 Interior Finish Suite 100 Preferred Alliance.


Sugarloaf
6650 Sugarloaf Parkway (Sugarloaf) 6650 Sugarloaf Parkway, Duluth, GA 30097
Building code violations for expired permits:
BLD 2003-14890 Retaining Wall Permit - Wall #1;
BLD 2003-14891 Retaining Wall Permit - Wall #@;
BLD 2003-00817 Retaining Wall Permit - Wall #3.


--------------------------------------------------------------------------------




Sugarloaf Office II (3039) (Sugarloaf) 3039 Premiere Parkway, Duluth, GA 30096
Building code violations for expired permits:
BLD 1999-01484 Ground Sign Permit;
BLD 2000-03012 Plumbing Only Permit - Suite 700.


Sugarloaf Office III (2810) (Sugarloaf) 2810 Premiere Parkway, Duluth, GA 30096
Buillding code violations for expired permits:
BLD 2000-04389 Ground Sign Permit;
BLD 2000-09026 Ground Sign Permit.


Sugarloaf Office V (Sugarloaf) 3090 Premiere Parkway, Duluth, GA 30097
Building code violation for expired permit:
BLD 2008-06924 Interior finish permit - Suite 300 - CH Robinson.


Sugarloaf VI (Sugarloaf) 2905 Premiere Parkway, Duluth, GA 30097
Building code violations for expired permits:
BLD 2004-13959 Retaining Wall Permit;
BLD 2004-13960 Retaining Wall Permit;
BLD 2005-03800 Retaining Wall Permit;
BLD 2005-12615 Ground Sign Permit;
BLD 2005-13043 Interior Finish, SONA MED SPA Suite 100.




FLORIDA


Highland Oaks
Highland Oaks III (Highland Oaks) 4041 Park Oaks Blvd., Tampa, FL 33610
Expired Permit:
NSG10509 Building Sign/Quality Distribution/Southwest Elevation (Contact Twonda
Bell at 813.635.7470 in order to clear)




ILLINOIS


Riverway – Parking Garage building on Lot 9 of Riverway asset encroaches on
set-back by up to 1.83 feet.














MINNESOTA


Moneygram
Open permits that could be in violation (The City has requested that all current
or future owners agree to close out open permits; contact the Inspections
Department at 952.924.2588 to schedule an inspection):


--------------------------------------------------------------------------------




1600 Tower (Moneygram) 1600 Utica Avenue South, St. Louis Park, MN 55416
SL 196565 Alteration Commercial;
SL 196152 Alteration Commercial, Fire Stopping;
SL 195282 Alteration Commercial, Framing;
SL 164923 Alteration Commercial, Framing;
SL 120526 Conversion;
SL 117716 Alteration Commercial, tenant improvements, 4th and 5th floor;
SL 101053 Alteration Commercial, Add Second Required Exit Sign;
SL 095874 Conversion;


MoneyGram Tower (Moneygram) 1550 Utica Avenue South, St. Louis Park, MN 55416
SL196121 Alteration Commercial, Interior office remodel;
SL181762 Alteration Commercial, Adding 3 doors at existing common;
SL162018 Alteration Commercial, Remodel existing space for tenant #945;
SL158470 Alteration Commercial, Tenant Remodeling;
SL154726 Alteration Commercial, Framing;
SL145129 Alteration Commercial, Tenant remodel floors 2,3,4,5,9;
SL090635 Alteration Commercial, Remodel Commercial bldg;
SL078337 Alteration Commercial, Interior Remodeling.




--------------------------------------------------------------------------------


SCHEDULE 3.2(r)
Third Party Loan Documents

Sugarloaf (6650 Sugarloaf Parkway)


1.
Note and Deed to Secure Debt Assumption Agreement dated June 17, 2011 by and
between Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Credit
Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates, Series 2005-C3, 6650 Sugarloaf, LLC and DR 6650, LLC, recorded in
Deed Book 50772, Page 197, Records of Gwinnett County, Georgia.

2.
Joinder by and Agreement of Original Indemnitor executed by Eric T. Cape, David
Bowen and Thomas Phelps, Jr.

3.
Joinder by and Agreement of New Indemnitor executed by Duke Realty Corporation.

4.
Promissory Note dated April 29, 2005, in the principal amount of $6,000,000.00
executed by 6650 Sugarloaf, LLC in favor of Column Financial, Inc.

5.
Deed to Secure Debt and Security Agreement dated as of April 29, 2005 executed
by 6650 Sugarloaf, LLC in favor of Column Financial, Inc., recorded in Book
42745, at Page 63, Records of Gwinnett County, Georgia.

6.
Assignment of Deed to Secure Debt and Security Agreement from Column Financial,
Inc., to Wells Fargo Bank, N.A., as trustee for the registered holders of Credit
Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates Series 2005-C3, dated as of April 7, 2005, effective as of June 29,
2005, recorded in Book 48522, Page 215, Records of Gwinnett County, Georgia.

7.
Assignment of Leases and Rents dated as of April 29, 2005, executed by 6650
Sugarloaf, LLC in favor of Column Financial, Inc. recorded in Book 42745, Page
134, Records of Gwinnett County, Georgia.

8.
Indemnity and Guaranty Agreement dated as of April 29, 2005 executed by Eric T.
Cape, David Bowen and Thomas Phelps, Jr. in favor of Column Financial, Inc.

9.
Hazardous Substances Indemnity Agreement dated as of April 29, 2005, executed by
6650 Sugarloaf, LLC, Eric T. Cape, David Bowen and Thomas Phelps, Jr. in favor
of Column Financial, Inc.

10.
Receipt and Closing Certificate dated April 29, 2005 and executed by 6650
Sugarloaf, LLC.

11.
Assignment of Assignment of Leases and Rents dated as of April 7, 2005, but to
be


--------------------------------------------------------------------------------


effective June 29, 2005, by Column Financial, Inc. and Wells Fargo Bank, N.A.,
as Trustee for the Registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2005-C3,
recorded in Book 45822, Page 211, Records of Gwinnett County, Georgia.
12.
Partial Release of Assignment of Leases and Rents dated July 12, 2007 by Wells
Fargo Bank, N.A., as Trustee for the Registered Holders of Credit Suisse First
Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates,
Series 2005-C3, recorded in Book 48104, Page 836, Records of Gwinnett County,
Georgia.

13.
UCC Financing Statement showing 6650 Sugarloaf, LLC as Debtor and Column
Financial, Inc. as Secured Party recorded in Book 42745, Page 144, Records of
Gwinnett County, Georgia; as assigned to Wells Fargo Bank, N.A., as trustee for
the registered holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates Series 2005-C3 by UCC Financing
Statement Amendment, recorded in Book 45822, Page 210, Records of Gwinnett
County, Georgia; as amended by UCC Financing Statement Amendment, recorded in
Book 48104, Page 835, Records of Gwinnett County, Georgia; as continued by UCC
Financing Statement Amendment, recorded in Book 49823, Page 148, Records of
Gwinnett County, Georgia.

14.
UCC 1 Financing Statement No. 67-2005-004976 showing 6650 Sugarloaf, LLC as
Debtor and Column Financial, Inc. as Secured Party recorded May 18, 2005; as
assigned to Wells Fargo Bank, N.A., as trustee for the registered holders of
Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage
Pass-Through Certificates Series 2005-C3 by UCC Financing Statement Amendment
No. 67-2005-012998; as continued by UCC Financing Statement Amendment No.
67-2009-008556.

15.
UCC Financing Statement showing 6650 Sugarloaf, LLC as Debtor and Peoples Bank &
Trust as Secured Party recorded in Book 46756, Page 358, Records of Gwinnett
County, Georgia.

16.
UCC Financing Statement showing DR6650, LLC as Debtor and Wells Fargo Bank,
N.A., as Trustee as Secured Party, recorded in Book 50772, Page 238, Records of
Gwinnett County, Georgia.





Aegon I (Northwinds III)


1.
Loan Assumption and Modification Agreement dated as of August 2, 2004 between
Duke Realty Limited Partnership and Transamerica Occidental Life Insurance
Company and joined in by Three and 400 Northwinds Center, L.P., recorded in Book
38160, Page 360, Records of Fulton County, Georgia (including Environmental
Insurance Agreement attached thereto).


--------------------------------------------------------------------------------


2.
Assignments of Deed of Trust and Other Loan Documents dated April 1, 2003 by
Peoples Benefit Life Insurance Company and Transamerica Occidental Life
Insurance Company recorded in Book 36985, Page 678, Records of Fulton County,
Georgia.

3.
Secured Promissory Note dated October 6, 1999 in the principal amount of
$16,312,500.00 executed by Three and 400 Northwinds Center, L.P. in favor of
Peoples Benefit Life Insurance Company.

4.
Deed to Secure Debt and Security Agreement dated October 6, 1999 by and between
Three and 400 Northwinds Center, L.P. and Peoples Benefit Life Insurance Company
recorded in Book 27775, Page 269, Records of Fulton County, Georgia.

5.
QuitClaim Deed of release with Reservation of Easements dated October 7, 2008
from Transamerica Life Insurance Company, as successor by merger to Transamerica
Occidental Life Insurance Company to Duke Realty Limited Partnership, recorded
in Book 47249, Page 312, Records of Fulton County, Georgia.

6.
Scrivener's Affidavit by Darlene J. Palmer dated November 10, 2008, recorded in
Book 47348, Page 386, Records of Fulton County, Georgia.

7.
Loan Documents Modification Agreement dated October, 2008 by and between
Transamerica Life Insurance Company and Duke Realty Limited Partnership,
recorded in Book 47249, Page 573, Records of Fulton County, Georgia.

8.
Absolute Assignment of Lease and Rents dated October 6, 1999 by and between
Three and 400 Northwinds Center, L.P. and Peoples Benefit Life Insurance
Company, recorded in Book 27775, Page 322, Records of Fulton County, Georgia.

9.
Unsecured Environmental Indemnity Agreement by Three and 400 Northwinds Center,
L.P. in favor of Peoples Benefit Life Insurance Company.

10.
Indemnity Agreement (Indemnity of Carveouts) by Three and 400 Northwinds Center,
L.P. in favor of Peoples Benefit Life Insurance Company.

11.
U.C.C. Financing Statement showing Three and 400 Northwinds Center, L.P. as
Debtor and Peoples Benefit Life Insurance Company as Secured Party, recorded
October 12, 1999 in Book 27775, Page 343, aforesaid Records; as assigned to
Transamerica Occidental Life Insurance Company, recorded February 5, 2004 in
Book 36998, Page 608, aforesaid Records; as continued by U.C.C. Financing
Statement Amendment, recorded June 30, 2004 in Book 37934, Page 274, aforesaid
Records; as amended by U.C.C. Financing Statement Amendment, recorded August 4,
2004 in Book 38160, Page 504, aforesaid Records; as further amended by U.C.C.
Financing Statement Amendment, recorded October 16, 2008 in Book 47277, Page 27,
aforesaid Records; as further amended by U.C.C. Financing Statement Amendment,
recorded November 4, 2008 in Book 47328, Page 60, aforesaid Records; as further
continued by U.C.C. Financing Statement Amendment, recorded


--------------------------------------------------------------------------------


April 27, 2009 in Book 47870, Page 49, aforesaid Records.
12.
U.C.C. Financing Statement showing Duke Realty Limited Partnership as Debtor and
Transamerica Occidental Life Insurance Company as Secured Party, recorded August
4, 2004 in Book 38160, Page 497, aforesaid Records; as amended by U.C.C.
Financing Statement Amendment, recorded October 8, 2008 in Book 47249, Page 585,
aforesaid Records; as further amended by U.C.C. Financing Statement Amendment,
recorded October 16, 2008 in Book 47277, Page 26, aforesaid Records; as
continued by U.C.C. Financing Statement Amendment, recorded April 27, 2009 in
Book 47870, Page 48, aforesaid Records.

13.
U.C.C. 1 Financing Statement No. 060199919677 showing Three and 400 Northwinds
Center, L.P. as Debtor and Peoples Benefit Life Insurance Company as Secured
Party, entered of record October 12, 1999 aforesaid Records; as assigned to
Transamerica Occidental Life Insurance Company by U.C.C. Financing Statement
Amendment No. 060200401900, entered of record February 17, 2004, aforesaid
Records; as continued by U.C.C. Financing Statement Amendment No. 060200408369,
entered of record June 30, 2004, aforesaid Records; as amended by U.C.C.
Financing Statement Amendment No. 060200409978, entered of record August 4,
2004, aforesaid Records; as further amended by U.C.C. Financing Statement
Amendment No. 060200409979, entered of record August 4, 2004, aforesaid Records;
as further amended by U.C.C. Financing Statement Amendment No. 0602008-10113,
entered of record October 8, 2008, aforesaid Records; as further amended by
U.C.C. Financing Statement Amendment No. 0602008-10341, entered of record
October 16, 2008, aforesaid Records; as further amended by U.C.C. Financing
Statement Amendment No. 0602008-10879, entered of record November 4, 2008,
aforesaid Records; as further continued by U.C.C. Financing Statement Amendment
No. 0602009-03549, entered of record April 27, 2009, aforesaid Records.



Aegon II (Northwinds IV)


1.
Loan Assumption and Modification Agreement dated as of August 2, 2004 between
Duke Realty Limited Partnership and Transamerica Occidental Life Insurance
Company and joined in by Three and 400 Northwinds Center, L.P. recorded in Book
38160, Page 382, Records of Fulton County, Georgia (including Environmental
Insurance Agreement attached thereto).

2.
Assignments of Deed of Trust and Other Loan Documents dated April 1, 2003 by
Peoples Benefit Life Insurance Company and Transamerica Occidental Life
Insurance Company recorded in Book 36985, Page 682, Records of Fulton County,
Georgia.

3.
Secured Promissory Note dated October 6, 1999 in the principal amount of
$15,525,000.00 executed by Three and 400 Northwinds Center, L.P. in favor of
Peoples Benefit Life Insurance Company.

4.
Deed to Secure Debt and Security Agreement dated October 6, 1999 by and between


--------------------------------------------------------------------------------


Three and 400 Northwinds Center, L.P. and Peoples Benefit Life Insurance Company
recorded in Book 27770, Page 101, Records of Fulton County, Georgia.
5.
Absolute Assignment of Lease and Rents dated October 6, 1999 by and between
Three and 400 Northwinds Center, L.P. and Peoples Benefit Life Insurance Company
recorded in Book 27770, Page 154, Records of Fulton County, Georgia.

6.
Unsecured Environmental Indemnity Agreement by Three and 400 Northwinds Center,
L.P. in favor of Peoples Benefit Life Insurance Company.

7.
Indemnity Agreement (Indemnity of Carveouts) by Three and 400 Northwinds Center,
L.P. in favor of Peoples Benefit Life Insurance Company.

8.
U.C.C. Financing Statement showing Three and 400 Northwinds Center, L.P. as
Debtor and Peoples Benefit Life Insurance Company as Secured Party, recorded
October 12, 1999 in Book 27770, Page 175, aforesaid Records; as assigned to
Transamerica Occidental Life Insurance Company by UCC Financing Statement
Amendment, recorded February 5, 2004 in Book 36998, Page 611, aforesaid Records;
as continued by U.C.C. Financing Statement Amendment No. 060200408585, recorded
July 1, 2004, aforesaid Records; as amended by UCC Financing Statement
Amendment, recorded August 4, 2004 in Book 38160, Page 491, aforesaid Records;
as further amended by UCC Financing Statement Amendment, recorded January 4,
2005 in Book 39126, Page 454, aforesaid Records; as further amended by UCC
Financing Statement Amendment, recorded February 3, 2005 in Book 39333, Page
295, aforesaid Records; as further amended by UCC Financing Statement Amendment,
recorded May 1, 2009 in Book 47889, Page 110, aforesaid Records; as continued by
UCC Financing Statement Amendment, recorded May 1, 2009 in Book 47889, Page 111,
aforesaid Records.

9.
U.C.C. Financing Statement showing Duke Realty Limited Partnership as Debtor and
Transamerica Occidental Life Insurance Company as Secured Party, recorded August
4, 2004 in Book 38160, Page 484, aforesaid Records; as amended by UCC Financing
Statement Amendment, recorded March 3, 2009 in Book 47660, Page 156, aforesaid
Records; as continued by UCC Financing Statement Amendment, recorded March 3,
2009 in Book 47660, Page 157, aforesaid Records.

10.
U.C.C. 1 Financing Statement No. 060199919676 showing Three and 400 Northwinds
Center, L.P. as Debtor and Peoples Benefit Life Insurance Company as Secured
Party, entered of record October 12, 1999, aforesaid Records; as assigned to
Transamerica Occidental Life Insurance Company by U.C.C. Financing Statement
Amendment No. 060200401901, entered of record February 17, 2004, aforesaid
Records; as continued by U.C.C. Financing Statement Amendment No. 060200408584,
entered of record July 1, 2004, aforesaid Records; as amended by U.C.C.
Financing Statement Amendment No. 060200409976, entered of record August 4,
2004, aforesaid Records; as further amended by U.C.C. Financing Statement
Amendment No. 060200409977, entered of record August 4, 2004, aforesaid Records;
as further amended by U.C.C. Financing Statement Amendment


--------------------------------------------------------------------------------


No. 0602009-03668; entered of record May 1, 2009, aforesaid Records; as further
continued by U.C.C. Financing Statement Amendment No. 0602009-03669, entered of
record May 1, 2009, aforesaid Records.


--------------------------------------------------------------------------------


SCHEDULE 3.2(u)

Security Deposits Held by the Sellers


See Attached


--------------------------------------------------------------------------------




Duke Realty
Schedule 3.2 (u) - Security Deposits by the Sellers
9/30/11


Project ID
Type
City
Bldg Name
Doing Business As
GL Amount
PBBOP02A
Cash
Atlanta
Brookside I
TitleMax of Georgia, Inc.
32,900.50
PBBOP02A
Cash
Atlanta
Brookside I
North Point Underwriters
10,210.56
PBBOP02A
Cash
Atlanta
Brookside I
Volcano Corporation
6,086.67
PBBOP02A
Cash
Atlanta
Brookside I
Lauren Engineers & Constructor
5,339.00
PBBOP02A
Cash
 Atlanta
Brookside I
Susan Evans, PSY.D.,PC
4,453.89
PBBOP02A
Cash
Atlanta
Brookside I
Timme Financial Research
4,293.54
PBBOP02A
Cash
Atlanta
Brookside I
Charles E. Saul, PC
3,471.00
PBBOP02A
Cash
Atlanta
Brookside I
Clear2Pay Americas, Inc.
2,871.38
PBBOP02A
Cash
Atlanta
Brookside I
Edwin M. Saginar
2,812.33
PBBOP02A
Cash
Atlanta
Brookside I
Georgia Sales Development, Inc.
2,600.00
PBBOP02A
Cash
Atlanta
Brookside I
Geo-Corp, Inc.
5,425.33
PBBOP04A
Cash
Atlanta
Brookside II
FiberLight, LLC
24,150.00
PBBOP04A
Cash
Atlanta
Brookside II
Uni-Ter Underwriting Mgt. Corp.
22,595.75
PBBOP04A
Cash
Atlanta
Brookside II
Kronos, Inc.
15,857.58
PBBOP04A
Cash
Atlanta
Brookside II
Daugherty Systems, Inc.
15,460.50
PBBOP04A
Cash
Atlanta
Brookside II
Law Office of Kenneth R Luther
4,920.00
PBBOP04A
Cash
Atlanta
Brookside II
Westfal-Larsen Shipping US Inc.
2,990.48
PBBOP04A
Cash
Atlanta
Brookside II
Kelly Services, Inc.
2,566.66
PBBOP04A
Cash
Atlanta
Brookside II
Kitchen of Pleasure
1,652.00
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Shorter University, Inc.
29,108.46
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Lunex Group, Inc.
11,086.25
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Entaire Global Companies, Inc.
7,730.20
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Ask Staffing, Inc.
5,500.00
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Professional Ins. Agents of GA
4,159.17
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
Utilities Analyses, Inc.
3,481.75
PBCWP001
Cash
Atlanta
3805 Crestwood Pkwy
LM Consultants, Inc.
1,816.08
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Atlanta Regional Commission
12,203.80
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Law Office of Kenneth R Luther
11,300.00
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Advanced I&I Group, Inc.
4,762.00
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Atlanta Mexican Foods, Inc.
3,926.63
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Feld Entertainment
3,664.38
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Exeter Finance Corporation
7,314.63
PBCWP002
Cash
Atlanta
3885 Crestwood Pkwy
Novalux Amercia, Inc.
2,229.00
PBHGR001
Cash
Atlanta
Hampton Green Office I
Poli Mortgage Group, Inc.
7,204.50
PBHGR001
Cash
Atlanta
Hampton Green Office I
W. Michael Bush, CPA
4,389.13
PBHGR001
Cash
Atlanta
Hampton Green Office I
Configero, LLC
3,253.63
PBHNC01A
Cash
Atlanta
Huntcrest I
Office Suites Plus Prop., Inc.
35,798.00


--------------------------------------------------------------------------------


PBHNC01A
Cash
Atlanta
Huntcrest I
Gwinnett Hospital System, Inc.
8,000.00
PBHNC01A
Cash
Atlanta
Huntcrest I
Dick Robinson Media Atlanta
7,600.00
PBHNC01A
Cash
Atlanta
Huntcrest I
Richland Technologies, LLC
7,081.92
PBHNC02A
Cash
Atlanta
Huntcrest II
PKF North American Network
16,407.78
PBHNC02A
Cash
Atlanta
Huntcrest II
Weissman, Nowack, Curry & Wilco PC
6,296.99
PBHNC02A
Cash
Atlanta
Huntcrest II
Duplicating Products, Inc.
4,890.92
PBHNC02A
Cash
Atlanta
Huntcrest II
Pinnacle Partners Group, LLC
3,340.50
PBHNC02A
Cash
Atlanta
Huntcrest II
Phillip Blount & Assoc., Inc.
2,546.25
PBHNC02A
Cash
Atlanta
Huntcrest II
AWD Management Services, Inc.
1,592.54
PBHNC03A
Cash
Atlanta
Huntcrest III
Brightree LLC
42,403.54
PBHNC03A
Cash
Atlanta
Huntcrest III
Curriculum Advantage, Inc.
19,177.84
PBHNC03A
Cash
Atlanta
Huntcrest III
Medical Dist. Solutions, Inc.
10,715.65
PBHNC03A
Cash
Atlanta
Huntcrest III
Healthcare Partners, Inc.
10,000.00
PBHNC03A
Cash
Atlanta
Huntcrest III
ArcherPoint, LLC
8,910.00
PBHNC03A
Cash
Atlanta
Huntcrest III
Tallmadge & Hill Company
6,700.00
PBHNC03A
Cash
Atlanta
Huntcrest III
Ganek Wright Minsk PC
6,380.44
PBHNC03A
Cash
Atlanta
Huntcrest III
E2E Resources, Inc.
5,000.00
PBHNC03A
Cash
Atlanta
Huntcrest III
Anderson Corporate Solutions
4,416.04
PBHNC03A
Cash
Atlanta
Huntcrest III
HSP Consulting, Inc.
3,298.33
PBNWP002
Cash
Atlanta
Northwinds VII
Magellan Behavioral Health, Inc.
47,863.75
PBNWP002
Cash
Atlanta
Northwinds VII
Obvient Strategies, Inc.
11,427.54
PBNWP002
Cash
Atlanta
Northwinds VII
Southern Investors Group, Ltd.
9,417.15
PBNWP002
Cash
Atlanta
Northwinds VII
AthenaHealth, Inc.
8,160.40
PBNWP002
Cash
Atlanta
Northwinds VII
Eucatex of North America, Inc.
2,662.98
PBNWP002
Cash
Atlanta
Northwinds VII
Attorney's Title Ins. Fund, Inc.
2,125.60
PBNWP003
Cash
Atlanta
Northwinds I
Benjamin F. Edwards & Co., Inc.
45,000.00
PBNWP003
Cash
Atlanta
Northwinds I
Guardian Investment R.E., Inc.
20,000.00
PBNWP003
Cash
Atlanta
Northwinds I
The Standard Register Company
11,670.60
PBNWP003
Cash
Atlanta
Northwinds I
Suntrust Mortgage, Inc.
11,507.67
PBNWP003
Cash
Atlanta
Northwinds I
TechTarget, Inc.
9,173.75
PBNWP003
Cash
Atlanta
Northwinds I
Informatica Corporation
7,500.00
PBNWP004
Cash
Atlanta
Northwinds II
Veeam Software Corporation
40,789.83
PBNWP004
Cash
Atlanta
Northwinds II
Implantable Provider Group, Inc.
8,500.96
PBNWP004
Cash
Atlanta
Northwinds II
Jan-Pro Franchising Int'l, Inc;
6,342.42
PBNWP004
Cash
Atlanta
Northwinds II
SunGard Availability Srvcs LP
5,275.00
PBNWP004
Cash
Atlanta
Northwinds II
Profisee Group, Inc.
4,525.50
PBNWP004
Cash
Atlanta
Northwinds II
George E. Lee, PC
3,351.75
PBNWP004
Cash
Atlanta
Northwinds II
Stewart, Kizzar & Brockelbank
2,470.50
PBNWP005
Cash
Atlanta
Northwinds III
Tensar Corporation
149,620.83
PBNWP005
Cash
Atlanta
Northwinds III
Wells Fargo Securities, LLC
19,910.42
PBNWP005
Cash
Atlanta
Northwinds III
Next Step Learning, Inc.
13,000.00
PBNWP005
Cash
Atlanta
Northwinds III
Pexco, LLC
11,116.77
PBNWP005
Cash
Atlanta
Northwinds III
Fullscope, Inc.
10,000.00
PBNWP005
Cash
Atlanta
Northwinds III
Pace USA, Inc.
6,364.00
PBNWP005
Cash
Atlanta
Northwinds III
Openwave Systems Inc.
6,209.83


--------------------------------------------------------------------------------


PBNWP005
Cash
Atlanta
Northwinds III
O'Kelley & Sorohan Attorneys
5,311.17
PBNWP005
Cash
Atlanta
Northwinds III
Stevens & Williamson, P.C.
5,143.13
PBNWP005
Cash
Atlanta
Northwinds III
KSGW Architects, LLC
4,677.75
PBNWP005
Cash
Atlanta
Northwinds III
Ajilon Professional Staffing
4,357.33
PBNWP005
Cash
Atlanta
Northwinds III
Great American Ins. Co.
4,042.19
PBNWP005
Cash
Atlanta
Northwinds III
Armored Autogroup Sales, Inc.
3,807.92
PBNWP005
Cash
Atlanta
Northwinds III
Whirley & Associates, LLC
2,913.33
PBNWP005
Cash
Atlanta
Northwinds III
Colliers Int'l Valuation
2,509.50
PBNWP005
Cash
Atlanta
Northwinds III
Meridian Realty Consultants
1,588.33
PBNWP005
Cash
Atlanta
Northwinds III
Steele Plus
93.26
PBNWP006
Cash
Atlanta
Northwinds IV
Surgical Information Systems
31,598.00
PBNWP006
Cash
Atlanta
Northwinds IV
Tender Loving Care Health Care
24,624.00
PBNWP006
Cash
Atlanta
Northwinds IV
BB&T Insurance Services, Inc.
11,497.75
PBNWP006
Cash
Atlanta
Northwinds IV
Next Step Learning, Inc.
8,500.00
PBNWP006
Cash
Atlanta
Northwinds IV
The Greater N Fulton Chamber
7,000.00
PBNWP006
Cash
Atlanta
Northwinds IV
Archon Group, LP
6,829.58
PBNWP006
Cash
Atlanta
Northwinds IV
Mangan, Inc.
5,153.75
PBNWP006
Cash
Atlanta
Northwinds IV
B.K.Sterling, Inc.
5,000.00
PBNWP006
Cash
Atlanta
Northwinds IV
Academy Residental Mortgage
4,969.44
PBNWP006
Cash
Atlanta
Northwinds IV
Fishnet Security, Inc.
4,824.63
PBNWP007
Cash
Atlanta
Northwinds V
National Christian Charitable
46,031.38
PBNWP007
Cash
Atlanta
Northwinds V
International Environmental
31,932.17
PBNWP007
Cash
Atlanta
Northwinds V
Stratature, Inc.
13,867.19
PBNWP007
Cash
Atlanta
Northwinds V
CMAC, Inc.
4,813.44
PBNWP008
Cash
Atlanta
Northwinds VI
Amdocs, Inc.
25,677.92
PBNWP008
Cash
Atlanta
Northwinds VI
AIM Systems, Inc.
23,892.19
PBNWP008
Cash
Atlanta
Northwinds VI
Elgia, Inc.
20,000.00
PBNWP008
Cash
Atlanta
Northwinds VI
Dodge Communications, Inc.
18,410.32
PBNWP008
Cash
Atlanta
Northwinds VI
ULQ, LLC
13,890.00
PBNWP008
Cash
Atlanta
Northwinds VI
Knology, Inc.
12,013.50
PBNWP008
Cash
Atlanta
Northwinds VI
Epsilon Data Management, LLC
10,290.71
PBNWP008
Cash
Atlanta
Northwinds VI
Zero 2 Ten, Inc.
6,740.25
PBNWP008
Cash
Atlanta
Northwinds VI
Triton Value Partners, LLC
4,543.29
PBNWP008
Cash
Atlanta
Northwinds VI
B2T Training, LLC
4,073.92
PBNWP008
Cash
Atlanta
Northwinds VI
Nydree Flooring
3,128.73
PBNWP009
Cash
Atlanta
Northwinds Village
Thai-Thai Take-Out/Delivery
4,400.00
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Select Management Resources
42,713.13
PBPRR01A
Cash
Atlanta
Preston Ridge IV
JMP Credit Advisors LLC
28,039.25
PBPRR01A
Cash
Atlanta
Preston Ridge IV
The Evercare Company
23,819.52
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Centro NP LLC
13,452.67
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Goodwin Wright, Inc.
12,567.18
PBPRR01A
Cash
Atlanta
Preston Ridge IV
TitleMax of Georgia, Inc.
9,717.33
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Bella Homes, LLC
7,509.75
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Vein Clinics of America, Inc.
4,033.04
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Infrascience, LLC
4,000.00


--------------------------------------------------------------------------------


PBPRR01A
Cash
Atlanta
Preston Ridge iV
KC Holdings, Inc.
3,879.00
PBPRR01A
Cash
Atlanta
Preston Ridge IV
Beacon Hill Staffing Group LLC
3,490.50
PBPRR01A
Cash
Atlanta
Preston Ridge IV
OmniSource Corporation
2,530.13
PBPRR01A
Cash
Atlanta
Preston Ridge IV
JPC Investment Group, LLC
1,709.51
PBSGL009
Cash
Atlanta
Sugarloaf Office IV
Keck & Wood, Inc.
26,466.50
PBSGL009
Cash
Atlanta
Sugarloaf Office IV
Delta Apparel Inc.
20,925.00
PBSGL009
Cash
Atlanta
Sugarloaf Office IV
Optrex America, Inc.
4,148.21
PBSGL010
Cash
Atlanta
Sugarloaf Office V
Burgess Information Systems
13,621.37
PBSGL010
Cash
Atlanta
Sugarloaf Office V
Clearleap, Inc.
9,966.62
PBSGL010
Cash
Atlanta
Sugarloaf Office V
American Red Cross
5,964.61
PBSGL011
Cash
Atlanta
Sugarloaf VI
Telchemy, Inc.
14,012.38
PBSGL011
Cash
Atlanta
Sugarloaf VI
Peachtree Data, Inc.
10,648.00
PBSGL011
Cash
Atlanta
Sugarloaf VI
Deemer Dana & Froehle LLP
9,871.29
PBSGL011
Cash
Atlanta
 Sugarloaf VI
TIF Management, LLC
7,486.06
PBSGL011
Cash
Atlanta
Sugarloaf VI
A.E. Petsche Company, Inc.
4,766.33
PBSGL012
Cash
Atlanta
Sugarloaf VII
Wiss, Janney, Eistner Assc Inc
20,029.79
PBSGL012
Cash
Atlanta
Sugarloaf VII
Business Telephone Systems, Inc.
6,195.00
PBSGL012
Cash
Atlanta
Sugarloaf VII
Lance, Inc.
5,266.67
PBSGL06A
Cash
Atlanta
Sugarloaf Office III (2810)
Westbrook, McGrath, Bridges, Orth
6,026.81
PBSGL06A
Cash
Atlanta
Sugarloaf Office III (2810)
Bosch Rexroth Corporation
3,615.66
PBSGL06A
Cash
Atlanta
Sugarloaf Office III (2810)
AcuSport Corporation
3,329.81
PBSGL13A
Cash
Atlanta
6650 Sugarloaf Parkway
Allstaff HR Group, Inc.
20,000.00
PBSGL13A
Cash
Atlanta
6650 Sugarloaf Parkway
Prime Care Technologies, Inc.
10,000.00
PBSGL13A
Cash
Atlanta
6650 Sugarloaf Parkway
Virtual Properties Plus, Inc.
9,188.29
PBSGL13A
Cash
Atlanta
6650 Sugarloaf Parkway
Wilson Pulley Lewis, LLC
6,158.33
PBWDW001
Cash
Atlanta
800 North Point Parkway
Alcatel-Lucent USA Inc.
426,773.49
PBWDW002
Cash
Atlanta
900 North Point Parkway
Alcatel-Lucent USA Inc.
323,226.51
PBATR001
Cash
Chicago
Atrium II
Hodges Loizzi Eisenhammer
8,552.00
PBATR001
Cash
Chicago
Atrium II
American Digital Corporation
5,000.00
PBATR001
Cash
Chicago
Atrium II
Fleetmatics USA, Inc.
3,333.33
PBATR001
Cash
Chicago
Atrium II
Vista Resources, Inc.
1,236.00
PBETW001
Cash
Chicago
Executive Towers I
Redbox Automated Retail, LLC
150,000.00
PBETW001
Cash
Chicago
Executive Towers I
Blue Cargo Group, LLC
25,642.55
PBETW001
Cash
Chicago
Executive Towers I
Weir International Mining Con
15,748.98
PBETW001
Cash
Chicago
Executive Towers I
SFH Company, LLC
9,926.93
PBETW001
Cash
Chicago
Executive Towers I
Guaranteed Rate, Inc.
9,900.00
PBETW001
Cash
Chicago
Executive Towers I
Check Point Software Tech. Inc.
7,254.30
PBETW001
Cash
Chicago
Executive Towers I
Brocade Communications Systems
5,399.99
PBETW001
Cash
Chicago
Executive Towers I
Hexacode, LLC
2,500.00
PBETW001
Cash
Chicago
Executive Towers I
Nikitasha, Inc.
1,000.00
PBETW002
Cash
Chicago
Executive Towers II
Matson, Driscoll & Damico, LLP
8,846.01
PBETW002
Cash
Chicago
Executive Towers II
Century Distribution Systems
7,100.00
PBETW002
Cash
Chicago
Executive Towers II
Halsted Street Deli
1,500.00
PBETW003
Cash
Chicago
Executive Towers III
Griffin Pipe Products
50,000.00
PBETW003
Cash
Chicago
Executive Towers III
Management Assoc. of IL, The
44,553.33


--------------------------------------------------------------------------------


PBETW003
Cash
Chicago
Executive Towers III
Dan River, Inc.
2,858.33
PBETW003
Cash
Chicago
Executive Towers III
Halsted Street Deli, Inc.
1,599.50
PBOIC001
Cash
Chicago
O'Hare International Ctr I
D.P. Technology Corp.
11,712.99
PBOIC001
Cash
Chicago
O'Hare International Ctr I
Akoya, Inc.
9,025.26
PBOIC001
Cash
Chicago
O'Hare International Ctr I
Pacific Direct Incorporated
5,222.58
PBOIC001
Cash
Chicago
O'Hare International Ctr I
Minnesota Life Insurance Co.
5,200.00
PBOIC001
Cash
Chicago
O'Hare International Ctr I
CBS Personnel Holdings, Inc.
609.33
PBOIC002
Cash
Chicago
O'Hare International Ctr II
LifeWatch Services, Inc.
650,000.00
PBOIC002
Cash
Chicago
O'Hare International Ctr II
Direct Medical Data
16,710.00
PBOKM001
Cash
Chicago
Oakmont Tech Center
Targeted Molecular Diagnostic
25,000.00
PBOKM001
Cash
Chicago
Oakmont Tech Center
HA International, LLC
21,419.31
PBRVW01A
Cash
Chicago
Riverway East
VanBuren Advisors, LLC
12,000.00
PBRVW01A
Cash
Chicago
Riverway East
OMS National Insurance Company
9,968.00
PBRVW01A
Cash
Chicago
Riverway East
Market Tools, Inc.
8,908.86
PBRVW01A
Cash
Chicago
Riverway East
Ponvia Technology, Inc.
8,410.00
PBRVW02A
Cash
Chicago
Riverway West
Simple Green
30,000.00
PBRVW02A
Cash
Chicago
Riverway West
The NPD Group, Inc.
23,319.13
PBRVW02A
Cash
Chicago
Riverway West
Vistage Worldwide, Inc.
19,137.24
PBYRK001
Cash
Chicago
2000 York Road
Integrated Merchandising System
38,618.56
PBYRK001
Cash
Chicago
2000 York Road
PerkinElmer, Inc.
11,134.00
PBYRK001
Cash
Chicago
2000 York Road
Boss Online, Inc.
5,170.00
PBYRK001
Cash
Chicago
2000 York Road
Control Engineering Corp.
2,159.44
PBYRK001
Cash
Chicago
2000 York Road
Franklin Partners, LLC
2,145.00
PBEAS004
Cash
Columbus
Easton Way One
Regus Business Centre Corp
74,622.76
PBEAS006
Cash
Columbus
Easton Way Three
Innovative Architect Planners
11,852.64
PBEAS006
Cash
Columbus
Easton Way Three
Total Quality Logistics, LLC
7,828.37
PBEAS006
Cash
Columbus
Easton Way Three
Harrison and Alo, LLC
4,438.21
PBSCI001
Cash
Columbus
Scioto Corporate Center
Frank E. Clegg, III
3,092.25
PBSCI001
Cash
Columbus
Scioto Corporate Center
B&B Research, Inc.
1,570.00
PBTUT005
Cash
Columbus
5500 Glendon Court
Mindleaders.com, Inc.
23,295.34
PBTUT015
Cash
Columbus
Atruim II, South Tower
Alternate Solutions Management
4,497.46
PBTUT015
Cash
Columbus
Atruim II, South Tower
Caffe Tomaso, Inc.
449.35
PBTUT016
Cash
Columbus
Atrium II, North Tower
Retirement Marketing Solutions
5,528.13
PBTUT017
Cash
Columbus
Blazer I
Delta Dental Plan of Ohio, Inc.
8,300.00
PBTUT019
Cash
Columbus
Blazer II
Robert Half International
4,663.54
PBTUT020
Cash
Columbus
Emerald III
Aerotek, Inc.
13,000.00
PBTUT020
Cash
Columbus
Emerald III
Clemans, Nelson, & Associates
4,399.35
PBACP001
Cash
Dallas
One Allen Center
GDSX, LTD
22,170.75
PBACP001
Cash
Dallas
One Allen Center
No Magic Incorporated
14,914.38
PBACP001
Cash
Dallas
One Allen Center
Cruse Financial Group, Inc.
10,980.38
PBACP001
Cash
Dallas
One Allen Center
Replacement Source of America
10,094.18
PBACP001
Cash
Dallas
One Allen Center
Patriot Bank
9,499.00
PBACP001
Cash
Dallas
One Allen Center
Webb, Scott dba AFLAC
8,709.33
PBACP001
Cash
Dallas
One Allen Center
Warmbrodt & Associates, PLLC
8,204.84
PBACP001
Cash
Dallas
One Allen Center
Simcrest, Inc.
8,076.77


--------------------------------------------------------------------------------


PBACP001
Cash
Dallas
One Allen Center
Allen Economic Development
6,297.71
PBACP001
Cash
Dallas
One Allen Center
Law Offices T. Craig Friesland
5,901.50
PBACP001
Cash
Dallas
One Allen Center
Eli Daniel Group, LLC
3,443.00
PBACP001
Cash
Dallas
One Allen Center
Wealth Management Group, LLC
3,003.19
PBACP001
Cash
Dallas
One Allen Center
Wham
2,890.33
PBACP001
Cash
Dallas
One Allen Center
Southwest Securities, Inc.
2,867.81
PBACP001
Cash
Dallas
One Allen Center
Munson Law Offices
2,683.33
PBFRS003
Cash
Dallas
Duke Bridges III
University of Dallas
23,283.00
PBFRS003
Cash
Dallas
Duke Bridges III
SomnoMed, Inc.
17,141.42
PBFRS003
Cash
Dallas
Duke Bridges III
Quorum Health Resources, LLC
13,518.04
PBFRS003
Cash
Dallas
Duke Bridges III
Associated Network Ptnrs, Inc.
8,446.50
PBFRS003
Cash
Dallas
Duke Bridges III
Debt Regret, Inc.
7,756.84
PBFRS003
Cash
Dallas
Duke Bridges III
Advanced Ergonomics, Inc.
7,309.96
PBFRS003
Cash
Dallas
Duke Bridges III
Legacy Physicians Group
5,203.00
PBFRS003
Cash
Dallas
Duke Bridges III
United American Steel Construc
4,119.33
PBFRS003
Cash
Dallas
Duke Bridges III
Peterson Beckner Industries
3,188.17
PBFRS003
Cash
Dallas
DukeBridges III
SEMbio Partners, Inc
3,164.06
PBLGP002
Cash
Dallas
5556 Tennyson Parkway
MedAssets Net Revenue Systems
330,904.67
PBSLP160
Cash
Minneapolis
1600 Tower
Dakota Growers Pasta Co, Inc.
41,328.96
PBSLP160
Cash
Minneapolis
1600 Tower
Coherent Solutions, Inc.
9,386.55
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Primacy Relocation, LLC
13,040.46
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Commander Services Group, LLC
12,801.08
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Healthland, Inc.
8,820.97
PBTET01A
Cash
Minneapolis
MoneyGram Tower
BCS Financial Corporation
5,420.33
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Moet Hennessy USA, Inc.
5,150.03
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Gloria E. Mihevc, Inc.
2,166.38
PBTET01A
Cash
Minneapolis
MoneyGram Tower
Meister, Donald
1,770.64
PBCLB001
Cash
Orlando
Celebration Business Ctr I
All Star Vacation Home Mgt Inc.
7,000.00
PBCLB001
Cash
Orlando
Celebrations Business Ctr I
Total Renal Care, Inc.
5,735.63
PBCLB001
Cash
Orlando
Celebration Business Ctr I
Green Earth Technologies, Inc.
5,700.85
PBCLB001
Cash
Orlando
Celebration Business Ctr I
CFL Pizza, LLC
3,148.60
PBCLB003
Cash
Orlando
Celebration Office Center I
Channel Intelligence, Inc.
97,000.00
PBCLB003
Cash
Orlando
Celebration Office Center I
Florida MEP
16,650.00
PBNPT004
Cash
Orlando
Northpoint IV
Collect Southeast, LLC
12,359.50
PBNPT004
Cash
Orlando
Northpoint IV
Brijot Imaging Systems, Inc.
5,907.42
PBNPT004
Cash
Orlando
Northpoint IV
Spectrum Bridge, Inc.
4,025.88
PBNPT01A
Cash
Orlando
Northpoint I
Koos Technical Services
15,318.57
PBNPT01A
Cash
Orlando
Northpoint I
Florida Insurance Specialists
12,343.33
PBNPT01A
Cash
Orlando
Northpoint I
Evok Advertising & Design
8,806.50
PBNPT01A
Cash
Orlando
Northpoint I
Signeo USA, LLC
8,585.41
PBNPT01A
Cash
Orlando
Northpoint I
Moffatt & Nichol, Inc.
7,996.63
PBNPT01A
Cash
Orlando
Northpoint I
Smith Hanley Consulting Group
5,980.95
PBNPT01A
Cash
Orlando
Northpoint I
James Mancuso & Associates
1,855.67
PBNPT02A
Cash
Orlando
Northpoint II
Countrywide Bank, FSB
30,385.25
PBNPT02A
Cash
Orlando
Northpoint II
Parker Vision, Inc.
21,822.83


--------------------------------------------------------------------------------


PBNPT02A
Cash
Orlando
Northoint II
Seacoast Underwriters, Inc.
10,087.56
PBNPT02A
Cash
Orlando
Northpoint II
Bayard Advertising Agency
5,134.39
PBHLO001
Cash
Tampa
Highland Oaks I
Opis Management Resources, Inc.
38,000.00
PBHLO001
Cash
Tampa
Highland Oaks I
PS Executive Centers
23,908.00
PBHLO001
Cash
Tampa
Highland Oaks I
Environ International Corp.
12,534.49
PBHLO001
Cash
Tampa
Highland Oaks I
Crop Production Services, Inc.
5,641.17
PBHLO002
Cash
Tampa
Highland Oaks II
Sunview Software, Inc.
13,657.58
PBHLO005
Cash
Tampa
Highland Oaks V
Infiniti Resource Mgt. Group
18,970.00
Cash Security Deposit Subtotal
4,979,196.03















Letters of Credit


Project ID
Type
City
Bldg Name
Doing Business As
GL Amount
PBBOP04A
LOC
Atlanta
Brookside II
Bach, Dewberry & Hipes, LLC
10,000.00
PBSGL010
LOC
Atlanta
Sugarloaf Office V
Clearleap, Inc.
140,000.00
PBATR001
LOC
Chicago
Atrium II
Scranton Gillette Communication
50,000.00
PBETW002
LOC
Chicago
Executive Towers II
Abercrombie & Kent, Inc.
677,967.33
PBETW002
LOC
Chicago
Executive Towers II
Ambitech Engineering Corp.
1,000,000.00
PBETW003
LOC
Chicago
Executive Towers III
Column Technologies, Inc.
34,579.41
PBRVW01A
LOC
Chicago
Riverway East
Clark Baird Smith, LLP
60,000.00
PBRVW02A
LOC
Chicago
Riverway West
Imagetec, L.P.
15,323.75
PBTUT003
LOC
Columbus
4700 Lakehurst Court
Sequent, Inc.
79,000.00
PBNPT004
LOC
Orlando
Northpoint IV
Entrust Administration Service
23,724.75
PBHLO003
LOC
Tampa
Highland Oaks III
Quality Distribution, Inc.
500,000.00
LOC Subtotal
2,590,595.24







--------------------------------------------------------------------------------


SCHEDULE 3.2(v)

Delinquency Reports




[delinquencyreportpage1.jpg]


--------------------------------------------------------------------------------


[delinquencyreportpage2.jpg][delinquencyreportpage3.jpg]


--------------------------------------------------------------------------------


Schedule 3.3(h)(ii)


Lease Agreements from October 14, 2011 Through October 20, 2011


GEORGIA


Building Name
Tenant Name
Description of Lease Terms
Hampton Green Office I
Rock Tenn Company
Lease commenced on 9/1/11 and is for 26,335 rsf. One year of Free Rent. Net Rent
is $10.30/rsf (Year 1), $11.73/rsf (average over Term). Lease Term is 11 years,
six months. Outside Leasing Commission is $9.82/sf, Inside Leasing Commission is
$4.91/sf. TI Costs are $35.00/sf and Other Capital Costs are $5.41/sf.
Hampton Green Office I
Rock Tenn Company
Lease commences on 1/3/12 and is for 42,331 rsf. One year of Free Rent. Net Rent
is $10.30/rsf (Year 1), $11.77/rsf (average over Term). Lease Term is 11 years,
1 month. Outside Leasing Commission is $9.82/sf, Inside Leasing Commission is
$4.91/sf. TI Costs are $35.00/sf and Other Capital Costs are $5.41/sf.
Hampton Green Office I
Rock Tenn Company
Lease commences on 1/15/12 and is for 11,912 rsf. One year of Free Rent. Net
Rent is 10.30/rsf (Year 1), $11.77/rsf (average over Term). Lease Term is 11
years, 1 month. Outside Leasing Commission is $9.82/sf, Inside Leasing
Commission is $4.91/sf. TI Costs are $35.00/sf and Other Capital Costs are
$5.41/sf.
Hampton Green Office I
Rock Tenn Company
Lease commences on 2/18/12 and is for 2,559 rsf. One year of Free Rent. Net Rent
is $10.30/rsf (Year 1), $11.79/rsf (average over Term). Lease Term is 11 years.
Outside Leasing Commission is $9.82/sf, Inside Leasing Commission is $4.91/sf.
Brookside I
TitleMax
Lease commences on 11/1/11 and is for 7,971 rsf. Rent is reduced by 50% off the
face amount for the first 20 months of the Term. Net Rent is $8.72/rsf (Year 1),
$6.72/rsf (average over Term). Lease Term is 5 years, 2 months. Outside Leasing
Commission is $4.51/sf, Inside Leasing Commission is $2.26/sf. TI Costs are
$.00/sf and Other Costs are $.00/sf.



ILLINOIS


Building Name
Tenant Name
Lease Description
Executive Towers III
State Farm Automobile Ins. Co.
Lease commences on 10/1/13 and is for 71,876 rsf. Net Rent is $13.05/rsf (Year
1), $13.05/rsf (average over Term). Lease Term is 5 Years. Outside Leasing
Commission is $6.25/sf, Inside Leasing Commission is $3.13/sf. TI costs are
$7.20/sf and Other Capital Costs are $.00/sf.
Executive Towers III
State Farm Automobile Ins. Co.
Lease commences on 6/1/12 and is for 82,017 rsf. Net Rent is $13.24/rsf (Year
1), $13.10 (average over Term). Lease Term is 6 Years, 4 months. Outside Leasing
Commission is $7.92/sf, Inside Leasing Commission is $3.96/sf. TI Costs are
$25.00/sf and Other Capital Costs are $.00/sf.
O’Hare International I
Phillips/Advanced Transformer
Lease commences on 1/1/13 and is for 73,753 rsf. One year of Free Rent. Net Rent
is $13.25/rsf (Year 1), $11.20/rsf (average over Term). Lease Term is 5 Years.
Outside Leasing Commission is $5/sf, Inside Leasing Commission is $2.50/sf. TI
Costs are $.27/sf and Other Capital Costs are $10.99/sf.
O’Hare International I
Phillips/Advanced Transformer
Lease commences on 1/1/13 and is for 986 rsf. Gross Rent is $11.78/rsf (Year 1),
$11.78/rsf (average over Term). Lease Term is 5 years. No leasing commissions
apply. TI Costs are $.00 /sf and Other Capital Costs are $.00/sf.
Riverway East/West
US Foods
Lease commencement date is not specified and is for 90,018 rsf. Free Rent for 5
months. Net Rent is $16.50/sf (Year 1), $17.29 (average over Term). Lease Term
is 9 Years, 6 Months. Outside Leasing Commission is $8.79/sf, Inside Leasing
Commission is $4.40/sf. TI Costs are $27.94/sf and Other Capital Costs are
$2.44/sf.


--------------------------------------------------------------------------------














SCHEDULE 3.5(b)(ii)

Owner’s Association Officer and
Director Assignment Properties


1. Properties for which Buyer is requesting Board resignations:


Florida
Highland Oaks I (Highland Oaks) 10150 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks II (Highland Oaks) 10210 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks V (Highland Oaks) 10401 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks III (Highland Oaks) 4041 Park Oaks Blvd., Tampa, FL 33610;
Highland Oaks IV (Highland Oaks) 4042 Park Oaks Blvd., Tampa, FL 33610;
Northpoint I (Northpoint) 1025 Greenwood Boulevard, Lake Mary, FL 32746;
Northpoint II (Northpoint) 1035 Greenwood Boulevard, Lake Mary, FL 32746;


Georgia
800 North Point Parkway (North Point ) 800 North Point Parkway, Alpharetta, GA
30005;
900 North Point Parkway (North Point) 900 North Point Parkway, Alpharetta, GA
30005;
Northwinds Village (Northwinds) 11525 Haynes Bridge Road, Alpharetta, GA 30009;
Northwinds IV (Northwinds) 11605 Haynes Bridge Road, Alpharetta, GA 30009;
Northwinds V (Northwinds) 11625 Rainwater Drive, Alpharetta, GA 30009;
Northwinds VI (Northwinds) 11675 Rainwater Drive, Alpharetta, GA 30009;
Northwinds I (Northwinds) 2475 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds III (Northwinds) 2500 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds II (Northwinds) 2520 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds VII (Northwinds) 2550 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds Parking Lot (Northwinds) Northwinds Restaurant, Alpharetta, GA 30009;
Northwinds Restaurant (Northwinds) Northwinds Restaurant, Alpharetta, GA 30009;
Sugarloaf Office III (2810) (Sugarloaf) 2810 Premiere Parkway, Duluth, GA 30096;
2850 Premiere Parkway (Sugarloaf) 2850 Premiere Parkway, Duluth, GA 30136;
Sugarloaf VI (Sugarloaf) 2905 Premiere Parkway, Duluth, GA 30097;
Sugarloaf VII (Sugarloaf) 2915 Premiere Parkway, Duluth, GA 30097;
Sugarloaf Office II (3039) (Sugarloaf) 3039 Premiere Parkway, Duluth, GA 30096;
Sugarloaf Office V (Sugarloaf) 3090 Premiere Parkway, Duluth, GA 30097;
6650 Sugarloaf Parkway (Sugarloaf) 6650 Sugarloaf Parkway, Duluth, GA 30097;
Sugarloaf Office I (Sugarloaf) 6700 Sugarloaf Parkway, Duluth, GA 30097;


Illinois
O'Hare International Ctr II (OIC) 10255 West Higgins Road, Rosemont, IL 60018;
O'Hare International Ctr I (OIC) 10275 West Higgins Road, Rosemont, IL 60018;
Riverway Daycare (Riverway) 6107 N. River Road, Rosemont, IL 60018;
Riverway East (Riverway) 6133 North River Road, Rosemont, IL 60018;


--------------------------------------------------------------------------------


Riverway Central (Riverway) 9377 West Higgins Street, Rosemont, IL 60018;
Riverway West (Riverway) 9399 West Higgins Road, Rosemont, IL 60018;


Ohio
Qwest (Tuttle Crossing) 4650 Lakehurst Court, Dublin, OH 43016;
4700 Lakehurst Court (Tuttle Crossing) 4700 Lakehurst Court, Dublin, OH 43016;
Atrium II, South Tower (Tuttle Crossing) 5455 Rings Road, Dublin, OH 43017;
Atrium II, North Tower (Tuttle Crossing) 5475 Rings Road, Dublin, OH 43017;
5500 Glendon Court (Tuttle Crossing) 5500 Glendon Court, Dublin, OH 43016;
Blazer II (Tuttle Crossing) 5550 Blazer Parkway, Dublin, OH 43017;
5555 Glendon Court (Tuttle Crossing) 5555 Glendon Court, Dublin, OH 43016;
5555 Parkcenter Circle (Tuttle Crossing) 5555 Parkcenter Circle, Dublin, OH
43017;
Blazer I (Tuttle Crossing) 5600 Blazer Parkway, Dublin, OH 43017;
Parkwood II (Tuttle Crossing) 5900 Parkwood Place, Dublin, OH 43016;
Parkwood Place (Tuttle Crossing) 6000 Parkwood Place, Dublin, OH 43016;
Compmanagement (Tuttle Crossing) 6377 Emerald Parkway, Dublin, OH 43016;
Emerald III (Tuttle Crossing) 6500 Emerald Parkway, Dublin, OH 43016;


Texas
One Allen Center (One Allen) 700 Central Expy South, Allen, TX 75013;
Duke Bridges III (Duke Bridge) 7460 Warren Parkway, Frisco, TX 75034 (With
respect to Frisco Bridges Association only)


2. Properties for which Buyer is requesting Board resignations to the extent
Seller holds an interest therein:


Florida
Celebration Business Center II (Celebration) 1120-1128 Celebration Blvd.,
Celebration, FL 34747;
Celebration Business Center I (Celebration) 1130-1154 Celebration Blvd.,
Celebration, FL 34747;
Celebration Office Center II (Celebration) 1170 Celebration Boulevard,
Celebration, FL 34747;
Celebration Office Center I (Celebration) 1180 Celebration Boulevard,
Celebration, FL 34747;


Georgia
Brookside I (Brookside/Radiant) 3625 Brookside Parkway, Alpharetta, GA 30022;
Brookside II (Brookside/Radiant) 3655 Brookside Parkway, Alpharetta, GA 30022;
Radiant II (Brookside/Radiant) 3905 Brookside Parkway, Alpharetta, GA 30022;
Radiant I (Brookside/Radiant) 3925 Brookside Parkway, Alpharetta, GA 30004;
3805 Crestwood Parkway (Crestwood) 3805 Crestwood Parkway, Duluth, GA 30096;
3885 Crestwood Parkway (Crestwood) 3885 Crestwood Parkway, Duluth, GA 30096;
Hampton Green Office I (Hampton Green) 3950 Shackleford Road, Duluth, GA 30096;
Huntcrest III (Huntcrest) 1735 North Brown Road, Lawrenceville, GA 30043;
Huntcrest II (Huntcrest) 1745 North Brown Road, Lawrenceville, GA 30043;
Huntcrest I (Huntcrest) 1755 North Brown Road, Lawrenceville, GA 30043;
Huntcrest IV (Huntcrest) Huntcrest IV, Lawrenceville, GA 30043;
Preston Ridge IV (Preston Ridge) 3440 Preston Ridge Road, Alpharetta, GA 30005;




--------------------------------------------------------------------------------


Illinois
Atrium II (Atrium) 3030 Salt Creek Lane, Arlington Heights, IL 60005;
2275 Cabot Drive (Cabot Drive) 2275 Cabot Drive, Lisle, IL 60532;


Ohio
Easton Way Three (Easton) 4249 Easton Way, Columbus, OH 43219;
Easton Way Two (Easton) 4349 Easton Way, Columbus, OH 43219;
4400 Easton Commons (Easton) 4400 Easton Commons, Columbus, OH 43219;
Easton Way One (Easton) 4449 Easton Way, Columbus, OH 43219;
Scioto Corporate Center (Scioto) 5500 Frantz Road, Dublin, OH 43017;
6525 West Campus Oval (West Campus Oval) 6525 West Campus Oval, New Albany, OH
43054;


Texas
5556 Tennyson Parkway (Tennyson) 5556 Tennyson Parkway, Plano, TX 75024;
5560 Tennyson Parkway (Tennyson) 5560 Tennyson Parkway, Plano, TX 75024.


--------------------------------------------------------------------------------


SCHEDULE 3.5(b)(iii)

Owner’s Association Declarant/Developer
Assignment Properties


1. Declarant assignment/resignations:


Florida
Highland Oaks I (Highland Oaks) 10150 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks II (Highland Oaks) 10210 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks V (Highland Oaks) 10401 Highland Manor Drive, Tampa, FL 33610;
Highland Oaks III (Highland Oaks) 4041 Park Oaks Blvd., Tampa, FL 33610;
Highland Oaks IV (Highland Oaks) 4042 Park Oaks Blvd., Tampa, FL 33610;
Northpoint I (Northpoint) 1025 Greenwood Boulevard, Lake Mary, FL 32746;
Northpoint II (Northpoint) 1035 Greenwood Boulevard, Lake Mary, FL 32746;
Northpoint IV (Northpoint) 1064 Greenwood Boulevard, Lake Mary, FL 32746;


Georgia
Hampton Green Office I (Hampton Green) 3950 Shackleford Road, Duluth, GA 30096;
900 North Point Parkway (North Point) 900 North Point Parkway, Alpharetta, GA
30005;
800 North Point Parkway (North Point ) 800 North Point Parkway, Alpharetta, GA
30005;
Northwinds Village (Northwinds) 11525 Haynes Bridge Road, Alpharetta, GA 30009;
Northwinds IV (Northwinds) 11605 Haynes Bridge Road, Alpharetta, GA 30009;
Northwinds V (Northwinds) 11625 Rainwater Drive, Alpharetta, GA 30009;
Northwinds VI (Northwinds) 11675 Rainwater Drive, Alpharetta, GA 30009;
Northwinds I (Northwinds) 2475 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds III (Northwinds) 2500 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds II (Northwinds) 2520 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds VII (Northwinds) 2550 Northwinds Parkway, Alpharetta, GA 30009;
Northwinds Parking Lot (Northwinds) Northwinds Restaurant, Alpharetta, GA 30009;
Northwinds Restaurant (Northwinds) Northwinds Restaurant, Alpharetta, GA 30009;
Sugarloaf Office III (2810) (Sugarloaf) 2810 Premiere Parkway, Duluth, GA 30096;
2850 Premiere Parkway (Sugarloaf) 2850 Premiere Parkway, Duluth, GA 30136;
Sugarloaf VI (Sugarloaf) 2905 Premiere Parkway, Duluth, GA 30097;
Sugarloaf VII (Sugarloaf) 2915 Premiere Parkway, Duluth, GA 30097;
Sugarloaf Office II (3039) (Sugarloaf) 3039 Premiere Parkway, Duluth, GA 30096;
Sugarloaf Office V (Sugarloaf) 3090 Premiere Parkway, Duluth, GA 30097;
6650 Sugarloaf Parkway (Sugarloaf) 6650 Sugarloaf Parkway, Duluth, GA 30097;
Sugarloaf Office I (Sugarloaf) 6700 Sugarloaf Parkway, Duluth, GA 30097.




2. Declarant assignment/resignations to the extent Seller has any interest
therein:


Georgia
Brookside I (Brookside/Radiant) 3625 Brookside Parkway, Alpharetta, GA 30022;
Brookside II (Brookside/Radiant) 3655 Brookside Parkway, Alpharetta, GA 30022;
Radiant II (Brookside/Radiant) 3905 Brookside Parkway, Alpharetta, GA 30022;
Radiant I (Brookside/Radiant) 3925 Brookside Parkway, Alpharetta, GA 30004;


--------------------------------------------------------------------------------


3805 Crestwood Parkway (Crestwood) 3805 Crestwood Parkway, Duluth, GA 30096;
3885 Crestwood Parkway (Crestwood) 3885 Crestwood Parkway, Duluth, GA 30096;
Huntcrest III (Huntcrest) 1735 North Brown Road, Lawrenceville, GA 30043;
Huntcrest II (Huntcrest) 1745 North Brown Road, Lawrenceville, GA 30043;
Huntcrest I (Huntcrest) 1755 North Brown Road, Lawrenceville, GA 30043;
Huntcrest IV (Huntcrest) Huntcrest IV, Lawrenceville, GA 30043.


Illinois
O'Hare International Ctr II (OIC) 10255 West Higgins Road, Rosemont, IL 60018;
O'Hare International Ctr I (OIC) 10275 West Higgins Road, Rosemont, IL 60018;
Riverway Daycare (Riverway) 6107 N. River Road, Rosemont, IL 60018;
Riverway East (Riverway) 6133 North River Road, Rosemont, IL 60018;
Riverway Central (Riverway) 9377 West Higgins Street, Rosemont, IL 60018;
Riverway West (Riverway) 9399 West Higgins Road, Rosemont, IL 60018;


Ohio
Qwest (Tuttle Crossing) 4650 Lakehurst Court, Dublin, OH 43016;
4700 Lakehurst Court (Tuttle Crossing) 4700 Lakehurst Court, Dublin, OH 43016;
Atrium II, South Tower (Tuttle Crossing) 5455 Rings Road, Dublin, OH 43017;
Atrium II, North Tower (Tuttle Crossing) 5475 Rings Road, Dublin, OH 43017;
5500 Glendon Court (Tuttle Crossing) 5500 Glendon Court, Dublin, OH 43016;
Blazer II (Tuttle Crossing) 5550 Blazer Parkway, Dublin, OH 43017;
5555 Glendon Court (Tuttle Crossing) 5555 Glendon Court, Dublin, OH 43016;
5555 Parkcenter Circle (Tuttle Crossing) 5555 Parkcenter Circle, Dublin, OH
43017;
Blazer I (Tuttle Crossing) 5600 Blazer Parkway, Dublin, OH 43017;
Parkwood II (Tuttle Crossing) 5900 Parkwood Place, Dublin, OH 43016;
Parkwood Place (Tuttle Crossing) 6000 Parkwood Place, Dublin, OH 43016;
Compmanagement (Tuttle Crossing) 6377 Emerald Parkway, Dublin, OH 43016;
Emerald III (Tuttle Crossing) 6500 Emerald Parkway, Dublin, OH 43016.




--------------------------------------------------------------------------------


SCHEDULE 7.1

Designated Employees


Those employees listed in the Organization Chart provided by Seller to Buyer in
an email dated September 23, 2011 from Nick Anthony to Tyler Henritze.


--------------------------------------------------------------------------------


Schedule 7.1(a)


Environmental Properties


Sugarloaf Office V
900 North Point Parkway
800 North Point Parkway
Brookside I
Brookside II
Northwinds V
Northwinds Village
Executive Towers III
2000 York Road
Atrium II
Riverway Central
Riverway East
Riverway West
Riverway Daycare
O'Hare International Center I
O'Hare International Center II
1600 Tower
MoneyGram Tower


--------------------------------------------------------------------------------


SCHEDULE 10.7

Proposed New Leases


•
Rock Tenn Lease (82,753 SF) relating to the Property known as Hampton Green
Office I

•
State Farm Lease (153,893 SF) relating to the Property known as Executive Towers
III

•
US Foods Lease (90,017 SF) relating to the Property known as Riverway East/West

•
Phillips Lease (73,753 SF) relating to the Property known as O’Hare
International Center I

•
Verint Lease (117,388 SF) relating to the Property known as 800 Northpoint
Parkway

•
Alcatel Lease (113,342 SF) relating to the Property known as 900 Northpoint
Parkway





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF TENANT ESTOPPEL CERTIFICATE
Tenant:
 
 
Landlord:
 
 
Buyer:
 
 
Regarding:
Lease by and between Landlord and ______________ dated _______, as amended
_____________________ (collectively the "Lease")
Leased Premises:
_______________________________________________________ containing ________
rentable square feet.
 
 

In connection with the Buyer's acquisition of the Leased Premises, Tenant
certifies to Buyer as follows:
1.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as indicated above; and the Lease represents the
entire agreement between the parties as to this leasing and/or Tenant's rights
to the Leased Premises. Except to the extent expressly set forth in the Lease,
Tenant has no options for acquisition, rights of refusal, rights of first offer
or rights of negotiation in favor of Tenant with respect to the acquisition of
the property of Landlord (or its predecessors, if applicable).
2.    The term of the Lease expires on _______________. Tenant has no renewal
rights other than those expressly stated in the Lease. Tenant has given Landlord
a security deposit of $__________.
3.    Rent under the Lease of $____________ per month has been paid through the
date of ____________. No rent due has been paid more than one (1) month in
advance. Tenant has no defenses or offsets which could be alleged in any action
brought for rent or the performance of the Tenant's other obligations under the
Lease accruing either before or subsequent to the date of this Certificate.
Tenant is not entitled to any rent concession, rent abatement or "free rent"
except as follows $_______________.
4.    Tenant currently pays Landlord $________ per month for operating expenses,
real estate taxes, insurance or other additional rent or pass-through payments,
which are due and payable under the Lease. Such payments have not been made for
any period more than one (1) month in advance of such payment and all such
charges have been paid through the date of _______________.
5.    Tenant has not executed any lease or sublease with respect to the Leased
Premises other than the Lease, and Tenant has not assigned or encumbered its
interest in the Lease, in each case, except as follows:
________________________________________________________.
6.    Landlord has satisfied all of Landlord's current obligations under the
Lease in the nature of inducements to Tenant's occupancy, including, without
limitation, all contributions for improvements and all improvements required by
the terms of the Lease to be made by Landlord have been satisfactorily
completed.
7.    Tenant has not defaulted and is not currently in default in its
obligations under the Lease and, to Tenant's knowledge, Landlord has not
defaulted and is not currently in default in any of its obligations under the
Lease. Neither Tenant nor, to Tenant's knowledge, Landlord has committed any
breach under the Lease which, alone or with the passage of time, the giving of
notice, or both, would constitute a default thereunder. There are no actions,
whether voluntary or involuntary, pending against Tenant under any insolvency,
bankruptcy or other debtor relief laws of the United States of America or of any
state or other political subdivision thereof.


--------------------------------------------------------------------------------


8.    Tenant agrees that, upon Buyer's acquisition of the Leased Premises,
Tenant will attorn to and recognize Buyer as the Landlord under the Lease, with
the same force and effect as if there were a direct lease between Tenant and
Buyer.
Tenant acknowledges that Buyer has relied on the information contained in this
Tenant Estoppel Certificate in determining whether to acquire the land and
improvements in or on which is located the space demised by the Lease. The
statements contained herein may be relied upon by Landlord, Buyer, Buyer's
lender, and their respective successors and assigns (including, without
limitation, any parties providing any financing of any type in connection with
Buyer's acquisition of the Leased Premises, and their respective successors and
assigns. The party executing this Certificate on behalf of Tenant represents
that he/she has been authorized to do so on behalf of Tenant.
Executed this ____ day of ___________, 2011.
TENANT:
[___________________________]
By:
 
 
Name:
Title:















































































--------------------------------------------------------------------------------




EXHIBIT B
Form of Assignment and Assumption of Leases and Rents
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND RENTS (this “Assignment”) is made
this __ day of ________, 2011, by and between __________________, a
________________ (“Assignor”) and BRE/[ ] L.L.C., a Delaware limited liability
company (“Assignee”).


RECITALS:


WHEREAS, this Assignment is being executed and delivered pursuant to that
certain Agreement of Purchase and Sale dated as of October __, 2011 among
[Assignor, as seller, the other Sellers named therein] and BRE/Central Office
Holdings L.L.C., as buyer (the “Purchase Agreement”);
    WHEREAS, as of this date (the “Closing”), Assignor is assigning and
conveying to Assignee all of Assignor’s interest in that certain property more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”); and


WHEREAS, in connection with the Closing, and in accordance with the terms of
this Assignment, Assignor desires to assign to Assignee all of the right, title
and interest in, to and under the leases described in Exhibit B attached hereto
and incorporated herein by this reference, and Assignee desires to assume all
obligations of Assignor under said leases arising after the date of this
Assignment.


NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged:


1.    Assignor hereby assigns, transfers and signs over unto Assignee all right,
title and interest of Assignor in, to and under (a) the leases listed on Exhibit
B, including all renewals, extensions and modifications thereof (collectively,
the “Leases”); (b) any assignments of leases any other leases or subleases made
by the tenants thereunder (including, without limitation, all rights and claims
of the landlord thereunder arising by statute or at law or in equity or
otherwise); (c) any and all guarantees of the Leases, if any; (d) any security
deposits or prepaid rent made or to be made by any tenants under the Leases; and
(e) all rents, income, charges and profits now or thereafter arising from or
under the Leases and/or the Property; TO HAVE AND TO HOLD all of the foregoing
unto Assignee, its successors and assigns.


2.    Assignee hereby accepts such assignment as of the Closing and agrees to
perform all obligations of Assignor pursuant to such Leases arising from and
after the date hereof.


3.    This Assignment is made without warranty or representation by Assignor
except as otherwise set forth in the Purchase Agreement.    


4.    The provisions of this Assignment shall be binding upon, and shall inure
to the benefit of, the parties hereto, and their respective successors and
assigns.


5.    This Assignment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.


ASSIGNOR:


_______________________,
a _______________________


By: _____________________
Name:
Title:




ASSIGNEE:


BRE/[ ] L.L.C.,
a Delaware limited liability company


By: _____________________
Name:
Title:


--------------------------------------------------------------------------------




EXHIBIT C
Form of Assignment and Assumption of Contracts
ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Agreement”) dated as of
_____________, 2011, between [SELLER/S], (“Assignor”) and BRE/[ ] L.L.C., a
Delaware limited liability company, having an address at 345 Park Avenue, 32nd
Floor, New York, New York 10154 (“Assignee”).
Background
This Agreement is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale dated as of October __, 2011 (the “Purchase
Agreement”) among [Assignor, as seller, the other Sellers named therein] and
BRE/Central Office Holdings L.L.C., as buyer. All capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.
Assignment and Assumption
In consideration of Ten ($10.00) Dollars in hand paid by Assignee, the receipt
and sufficiency of which is hereby acknowledged, Assignor does hereby assign,
transfer and set over unto Assignee, all of Assignor’s right, title and interest
in and to the Assumed Contracts as set forth on Schedule A attached hereto.
TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, from
and after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Assumed Contracts.
Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Assumed Contracts on the Assignor’s part to be performed
thereunder arising after the date hereof and Assignor hereby agrees to remain
liable for the performance of all of the terms, covenants and conditions of the
Assumed Contracts arising or accruing on and prior to the date hereof.
This Assignment is made without warranty or representation by Assignor except as
otherwise set forth in the Purchase Agreement.
This Assignment may be executed in any number of counterparts, each which will
be deemed an original, and all of which together will be deemed to constitute
one and the same instrument.
[The remainder of the page is intentionally left blank.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Assignor and Assignee have duly executed this instrument
as of the day first above written.
ASSIGNOR:


[SELLERS]




By:    _____________________________
Name:
Title:




ASSIGNEE:


BRE/[ ] L.L.C.,
a Delaware limited liability company




By:___________________________
Name:
Title:




Schedule A        Assumed Contracts


--------------------------------------------------------------------------------








EXHIBIT D
Form of Tenant Notice Letter
BRE/[ ] L.L.C.
c/o Blackstone Real Estate Acquisitions VI L.L.C.
345 Park Avenue – 32nd Floor
New York, New York 10154
__________ ___, 2011
[BY CERTIFIED MAIL]
[Name and Address
of Tenant]
Premises:    [PREMISES NAME, CITY, STATE]
Gentlemen and Ladies:


Please be advised that effective the date set forth above, the Premises have
been conveyed to BRE/[ ] L.L.C., a Delaware limited liability company (“Buyer”),
whose mailing address is c/o Blackstone Real Estate Acquisitions VI L.L.C., 345
Park Avenue, 32nd Floor, New York, New York 10154. You are hereby irrevocably
and unconditionally directed that, effective immediately, all future
communications, rents and payments are to be directed as follows:
____________________________________.
Buyer has assumed all of the obligations of the landlord under your lease from
this day forward, including any obligation to return your security deposit, if
any, in accordance with the provisions of your existing lease.
Lastly, please notify your insurance carrier and have it change the name of the
additional insured under any policies of insurance (as per your lease) to BRE/[
] L.L.C., and their successors and assigns. Once this is done, please deliver an
updated certificate of insurance to Buyer.


--------------------------------------------------------------------------------


 
Very truly yours,
 
 
 
BRE/[ ] L.L.C., a Delaware limited liability company
 
 
 
By:    _____________________________
Name:
Title:




 
[SELLER]


 
By:    _____________________________
Name:
Title:


--------------------------------------------------------------------------------




EXHIBIT E
Form of Daycare Ground Lease Assignment (Ground Lessor Interest)
THIS GROUND LEASE ASSIGNMENT (“Assignment”), dated ____________, 2011, is made
by and between Riverway Midwest, LLC, a Delaware limited liability company
(“Assignor”), and BRE/[ ] L.L.C., a Delaware limited liability company
(“Assignee”), with reference to the following facts:


A.    Assignor and the other Sellers named therein (Assignor and the other
Sellers are collectively, the “Sellers”) and Assignee are parties to that
certain Amended and Restated Purchase and Sale Agreement dated as of October__,
2011 (the “Purchase Agreement”), pursuant to which Sellers have agreed to sell,
and Assignee has agreed to purchase, the Assets (the “Sale”).


B.    On January 4, 1994, LaSalle National Bank (“Original Ground Lessor”)
entered into that certain Ground Lease (as amended and assigned as set forth
below, the “Lease”) with Comdisco, Inc. (“Original Ground Lessee”), a memorandum
of which was recorded in the Cook County Recorder’s Office on February 4, 1994
as Document 94118750 which such ground lease was (i) assigned by Original Ground
Lessor to Riverway Holdings, LLC by Assignment and Assumption of Leases dated as
of July 25, 2001 and recorded in the Cook County Recorder’s Office on April 19,
2005 as Document 0510919053, (ii) and further assigned by Riverway Holdings LLC
to Assignor by Assignment of Leases dated June 1, 2005 and (iii) further
assigned by Original Ground Lessee to Riverway Midwest II, LLC by an Assignment
of Ground Lease dated as of March 30, 2007 and recorded in the Cook County
Recorder’s Office on April 20, 2007 as Document 0711060038, which such Lease
relates to that certain property presently known as Riverway Child-Care and
located in Rosemont, Illinois and more particularly described on Exhibit A
attached hereto (the “Leased Premises”).
 
C.    In connection with the Sale, Assignor desires to transfer to Assignee, and
Assignee desires to accept from Assignor, all of Assignor's right, title and
interest, as ground lessor, in the Lease.


AGREEMENT


1.    Assignor’s Assignment . Assignor hereby assigns and transfers to Assignee
all of Assignor's right, title, and interest in and to, and delegates to
Assignee all of Assignor’s duties and obligations under, the Lease that arise
from and after the Closing Date.
2.Assignee’s Assumption. Assignee accepts the assignment of the Lease and
assumes all of Assignor’s right, title, and interest in and to, and will perform
all of Assignor’s duties and obligations under, the Lease from and after the
Closing Date.
3.    No Prior Transfer/Assignment. Assignor warrants and represents that it has
not assigned or transferred the Lease, that as of the Closing Date the same is
not encumbered, and it has full power and authority to make the foregoing
assignment.
4.    Miscellaneous.


a.    Notices. After the Closing Date, any notice, demand, request, consent,
approval, or communication that Assignor or Assignee desires or is required to
give to the other shall be deemed to have been sufficiently given or served when
presented in accordance with Section 14.9 of the Purchase Agreement.




--------------------------------------------------------------------------------


b.    Successors. This Assignment will inure to the benefit of and be binding
upon the parties and, as applicable, their respective heirs, legal
representatives, successors, and assigns.


c.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will be deemed to constitute one and the same instrument.


d.    Governing Law. This Assignment shall be governed by the laws of the State
of Illinois.


e.    Modification. This Assignment shall not be modified or amended, except by
a written document signed by Assignor and Assignee that specifically refers to
this Assignment.


f.    Defined Terms. Capitalized terms used herein and not defined shall have
the meaning given to them in the Purchase Agreement.


5.    Further Assurances. In the event that this Assignment shall be ineffective
for any reason, including any provision of the Lease, Assignor and Assignee
shall promptly execute such documentation as shall be reasonably satisfactory to
Assignor and Assignee to transfer to Assignee Assignor’s right, title and
interest in, to and under the Lease and the Leased Premises.


    


--------------------------------------------------------------------------------


This Assignment was executed by the duly authorized representatives of each of
the parties on the dates set forth below.


ASSIGNOR:                    


RIVERWAY MIDWEST, LLC,        
a Delaware limited liability company        


By:___________________________        
Name: _____________________
Title: ______________________




Date:_________________________        




ASSIGNEE:


BRE/[ ] L.L.C.,
a Delaware limited liability company


By:___________________________        
Name: _____________________
Title: ______________________




Date:_________________________        






--------------------------------------------------------------------------------


State of ____________    )            
County of __________
)





On ____/_____/11, before me, the undersigned, a Notary Public in and for said
State, personally appeared _____________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he / she / they executed the same in his / her / their capacity(ies),
and that by his / her / their signature(s) on the instrument, the individual(s),
or the person upon behalf of which the individual(s) acted, executed the
instrument.
Witness my hand and official seal.




___________________________
Notary Public
My commission expires:


--------------------------------------------------------------------------------


State of ____________    )            
County of __________
)





On ____/_____/11, before me, the undersigned, a Notary Public in and for said
State, personally appeared _____________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he / she / they executed the same in his / her / their capacity(ies),
and that by his / her / their signature(s) on the instrument, the individual(s),
or the person upon behalf of which the individual(s) acted, executed the
instrument.
Witness my hand and official seal.




___________________________
Notary Public
My commission expires:




--------------------------------------------------------------------------------


        
    




Form of Daycare Ground Lease Assignment (Ground Lessee Interest)
THIS GROUND LEASE ASSIGNMENT (“Assignment”), dated ____________, 2011, is made
by and between Riverway Midwest II, LLC, a Delaware limited liability company
(“Assignor”), and BRE/[ ] L.L.C., a Delaware limited liability company
(“Assignee”), with reference to the following facts:


A.    Assignor and the other Sellers named therein (Assignor and the other
Sellers are collectively, the “Sellers”) and Assignee are parties to that
certain Amended and Restated Purchase and Sale Agreement dated as of October __,
2011 (the “Purchase Agreement”), pursuant to which Sellers have agreed to sell,
and Assignee has agreed to purchase, the Assets (the “Sale”).


B.    On January 4, 1994, LaSalle National Bank (“Original Ground Lessor”)
entered into that certain Ground Lease (as amended and assigned as set forth
below, the “Lease”) with Comdisco, Inc. (“Original Ground Lessee”), a memorandum
of which was recorded in the Cook County Recorder's Office on February 4, 1994
as Document 94118750 which such ground lease was (i) assigned by Original Ground
Lessor to Riverway Holdings, LLC by Assignment and Assumption of Leases dated as
of July 25, 2001 and recorded in the Cook County Recorder's Office on April 19,
2005 as Document 0510919053, (ii) further assigned by Riverway Holdings, LLC to
Riverway Midwest, LLC by Assignment of Leases dated June 1, 2005 and (iii)
further assigned by Original Ground Lessee to Assignor by an Assignment of
Ground Lease dated as of March 30, 2007 and recorded in the Cook County
Recorder's Office on April 20, 2007 as Document 0711060038, which such Lease
relates to that certain property presently known as Riverway Child-Care and
located in Rosemont, Illinois and more particularly described on Exhibit A
attached hereto (the “Leased Premises”)..
 
C.    In connection with the Sale, Assignor desires to transfer to Assignee, and
Assignee desires to accept from Assignor, all of Assignor's right, title and
interest, as ground lessee, in the Lease.


AGREEMENT


1.    Assignor's Assignment . Assignor hereby assigns and transfers to Assignee
all of Assignor's right, title, and interest in and to, and delegates to
Assignee all of Assignor's duties and obligations under, the Lease that arise
from and after the Closing Date.
1.Assignee's Assumption. Assignee accepts the assignment of the Lease and
assumes all of Assignor's right, title, and interest in and to, and will perform
all of Assignor's duties and obligations under, the Lease from and after the
Closing Date.
3.    No Prior Transfer/Assignment. Assignor warrants and represents that it has
not assigned or transferred the Lease, that as of the Closing Date the same is
not encumbered, and it has full power and authority to make the foregoing
assignment.
4.    Miscellaneous.


a.    Notices. After the Closing Date, any notice, demand, request, consent,
approval, or communication that Assignor or Assignee desires or is required to
give to the other shall be deemed to have been sufficiently given or served when
presented in accordance with Section 14.9 of the Purchase Agreement.




--------------------------------------------------------------------------------


b.    Successors. This Assignment will inure to the benefit of and be binding
upon the parties and, as applicable, their respective heirs, legal
representatives, successors, and assigns.


c.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will be deemed to constitute one and the same instrument.


d.    Governing Law. This Assignment shall be governed by the laws of the State
of Illinois.


e.    Modification. This Assignment shall not be modified or amended, except by
a written document signed by Assignor and Assignee that specifically refers to
this Assignment.


f.    Defined Terms. Capitalized terms used herein and not defined shall have
the meaning given to them in the Purchase Agreement.


5.    Further Assurances. In the event that this Assignment shall be ineffective
for any reason, including any provision of the Lease, Assignor and Assignee
shall promptly execute such documentation as shall be reasonably satisfactory to
Assignor and Assignee to transfer to Assignee Assignor's right, title and
interest in, to and under the Lease and the Leased Premises.


    
This Assignment was executed by the duly authorized representatives of each of
the parties on the dates set forth below.


ASSIGNOR:                    


RIVERWAY MIDWEST II, LLC,        
a Delaware limited liability company        


By:___________________________        
Name: _____________________
Title: ______________________




Date:_________________________        




ASSIGNEE:


BRE/[ ] L.L.C.,
a Delaware limited liability company


By:___________________________        
Name: _____________________
Title: ______________________




Date:_________________________        








--------------------------------------------------------------------------------




State of ____________    )            
County of __________
)





On ____/_____/11, before me, the undersigned, a Notary Public in and for said
State, personally appeared _____________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he / she / they executed the same in his / her / their capacity(ies),
and that by his / her / their signature(s) on the instrument, the individual(s),
or the person upon behalf of which the individual(s) acted, executed the
instrument.
Witness my hand and official seal.




___________________________
Notary Public
My commission expires:
State of ____________    )            
County of __________
)





On ____/_____/11, before me, the undersigned, a Notary Public in and for said
State, personally appeared _____________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he / she / they executed the same in his / her / their capacity(ies),
and that by his / her / their signature(s) on the instrument, the individual(s),
or the person upon behalf of which the individual(s) acted, executed the
instrument.
Witness my hand and official seal.




___________________________
Notary Public
My commission expires:


--------------------------------------------------------------------------------




EXHIBIT F
Buyer’s Closing Certificate


THIS BUYER’S CLOSING CERTIFICATE (the “Certificate”) is made pursuant to Section
6.1(d)(iii) of that certain Agreement of Purchase and Sale Agreement (as the
same has been amended, modified and/or supplemented, the “Agreement”) by and
between Sellers (as defined in the Agreement) and BRE/[ ] L.L.C., a Delaware
limited liability company (“Buyer”) dated as of October __, 2011.


Buyer hereby certifies to Seller that:


1.
Each of the representations and warranties made by Buyer in the Agreement are
true and correct in all material respects as of the date of this Certificate;
and

2.
Buyer has performed all of its covenants under the Agreement in all material
respects as of the date of this Certificate.



[Remainder of page left blank;
Signatures follow on next page]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be legally bound hereby, Buyer has executed
this Certificate as of the day and year first above written.


Buyer:


BRE/[ ] L.L.C., a Delaware limited liability company


By:                        
Name:    
     Title:




--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


EXHIBIT G
Form of Deed - Illinois
 




THIS INSTRUMENT WAS PREPARED BY:    )
)
)
)
)
)
)
AFTER RECORDING RETURN TO:        )
)
)
)
)
(Space reserved for recording data.)

--------------------------------------------------------------------------------





SPECIAL WARRANTY DEED




THIS INDENTURE, made as of this _____ day of _______________, 201__, between
                        , a                      (“Grantor”), having an address
of                                             , and                         , a
                     (“Grantee”), having an address of
                                            .


WITNESSETH, that, Grantor, for and in consideration of the sum of TEN DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, has granted, bargained and sold, and by these
presents does grant, bargain and sell to Grantee, and its successors and assigns
forever, that certain land, situate, lying and being in the County of
                , State of Illinois commonly known as                         ,
and being more particularly described in Exhibit A attached hereto and made a
part hereof (the “Property”).


TOGETHER WITH all tenements, hereditaments and appurtenances thereto, belonging
or in anywise appertaining.


AND SUBJECT TO those matters as contained in Exhibit B attached hereto and made
a part hereof.


TO HAVE AND TO HOLD the Property, with the appurtenances, in fee simple, unto
Grantee, its successors and assigns, to its own proper use and benefit forever.


AND GRANTOR, for itself and for its successors and assigns, does specially
warrant the title to the Property and will defend the same against the lawful
claims (other than those set forth on Exhibit B) of all persons claiming by,
through or under Grantor, but not otherwise.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor hereby executes this instrument (Alternate for
corporate entities: has caused this instrument to be executed) as of the day and
year first above written.




[If individual(s)]


                    
[type name here]






[If corporate entity]
,
a                     


By:                        
Name:                         
Title:                         






[For Acknowledgment, remove corporate references if individual is grantor]
STATE OF                     )
) ss:
COUNTY OF                     )


I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that                     , as                  of
                        , a                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the same person whose
name is subscribed to the foregoing instrument, appeared before me this day in
person and acknowledged that ___he signed and delivered said instrument as
_______ free and voluntary act, and as the free and voluntary act of said
company, for the uses and purposes therein set forth.


Given under my hand and Notarial Seal this _______ day of ____________________,
20___.




                            
Print Name:                         
Notary Public [If notarized by PNM then add:
employed by the law firm of Pircher, Nichols & Meeks]


Commission Expiration:                     


--------------------------------------------------------------------------------


EXHIBIT A


LEGAL DESCRIPTION OF THE PROPERTY






























Commonly known as:                     .


Permanent Tax Parcel Nos.:                             .


--------------------------------------------------------------------------------


EXHIBIT B


EXCEPTIONS TO TITLE




--------------------------------------------------------------------------------


Form of Deed – Minnesota


 

(Top 3 inches Reserved for Recording Data)    

--------------------------------------------------------------------------------

LIMITED WARRANTY DEED        Minnesota Uniform Conveyancing Blanks
Business Entity to Business Entity        Form 10.2.9 (2006)

--------------------------------------------------------------------------------



DEED TAX DUE: $                        Date:                     
FOR VALUABLE CONSIDERATION,                             , a                 
under the laws of                     , (“Grantor”), hereby conveys and
quitclaims to                                     , a                      under
the laws of                     , (“Grantee”), real property in
                     County, Minnesota, described as follows:




Check here if part or all of the land is Registered (Torrens)    


together with all hereditaments and appurtenances.
This Deed conveys after-acquired title. Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT:
Check applicable box:
The Seller certifies that the Seller does not know of any wells on the described
real property.
A well disclosure certificate accompanies this document.
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.




--------------------------------------------------------------------------------


Grantor


                        




By:                        


Its:                        








STATE OF MINNESOTA    )
) ss.
COUNTY OF ________________    )


This instrument was acknowledged before me on                      , by
                     the                  of             .


(Seal, if any)
                        
SIGNATURE OF NOTARY PUBLIC OR OTHER OFFICIAL


Title (and Rank):                    


My commission expires:                




THIS INSTRUMENT WAS DRAFTED BY:
(insert name and address)


TAX STATEMENTS FOR THE REAL PROPERTY DESCRIBED IN THIS INSTRUMENT SHOULD B SENT
TO:
(include name and address of Grantee to whom tax statements should be sent)













--------------------------------------------------------------------------------






Form of Deed – Florida


THIS INSTRUMENT PREPARED BY,
AND AFTER RECORDING, RETURN TO:

________________________
________________________
________________________
________________________



Parcel Number(s):____________________


SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED (“Deed”) is made as of the ____day of ____________,
2011, by ___________________________________, a _________ ________, whose
mailing address is __________________________, Attention: ______________
(“Grantor”), to and for the benefit of _______________________, a ____________
_________, whose mailing address is ______________________,
Attention:____________ (“Grantee”). Grantee’s tax identification number is
_________________.
W I T N E S S E T H:
That Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by Grantee, the receipt
and sufficiency of which are hereby acknowledged, has granted, bargained,
conveyed, and sold, and does hereby grant, bargain, convey, and sell, unto
Grantee and Grantee’s successors and assigns, all that certain land lying,
situated and being in _____________ County, Florida, more particularly described
on Exhibit “A”, attached hereto and by this reference incorporated herein (the
“Land”), and all rights, privileges, tenements, hereditaments, easements and
appurtenances belonging to the Land;
TOGETHER WITH all of Grantor’s right, title and interest, if any, in and to all
buildings, structures and other improvements located on the Land, and any and
all fixtures attached to or incorporated within such buildings, structures and
other improvements, if any; and
TOGETHER WITH all of Grantor’s right, title and interest, in and to the streets,
venues, roads, ways, alleys, waterways, and canals, open and proposed, in front
of or adjoining the Property.
All of the property and property rights described above shall be referred to
herein as the “Property”.
TO HAVE AND TO HOLD the Property, and all the estate, right, title, interest,
lien, and equity whatsoever of Grantor with respect to same, either in law or in
equity, to the proper use and benefit of Grantee and Grantee’s successors and
assigns, forever, in fee simple.


--------------------------------------------------------------------------------


This conveyance is subject to the matters listed on Exhibit “B”, attached hereto
and incorporated herein by this reference (collectively, the “Permitted
Exceptions”); provided, however, that the reference to the Permitted Exceptions
shall not be deemed to reimpose any of same.
Subject to the Permitted Exceptions, Grantor does hereby covenant with Grantee
that, at the time of the delivery of this Deed, the Property was free from any
encumbrance made by Grantor, and that Grantor will specially warrant title to
the Property and will defend it against the lawful claims of all persons
claiming by, through or under Grantor, but against none other.
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of ________________ ___, 2011.
Signed, sealed and delivered    GRANTOR:
in the presence of:




[______________________________]
________________________
Print Name: ______________    
 
________________________    By: ________________________________
Print Name: ______________    Name:______________________________
Title:_______________________________




STATE OF ____________    )
)
COUNTY OF ___________    )
The foregoing instrument was acknowledged before me on _____________ ___, 2011
by _______________, as _______________ of ____________________, a _____________
______________, on behalf of the ______________. He/she is personally known to
me or produced a State of __________ Driver’s license as identification.


________________________________________
Notary Public in and for the State of ___________
        
Printed/Typed Name of Notary
My Commission Expires:     


--------------------------------------------------------------------------------


Exhibit “A”

LEGAL DESCRIPTION


[To be inserted]


--------------------------------------------------------------------------------


Exhibit “B”
PERMITTED EXCEPTIONS
[To be inserted]
 


--------------------------------------------------------------------------------


Form of Deed – Texas




NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN
INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:
YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.




When recorded, return to:


_________________________
_________________________
_________________________
_________________________




SPECIAL WARRANTY DEED


STATE OF TEXAS     §
    §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF __________    §
[GRANTOR], for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has GRANTED, BARGAINED, SOLD, and CONVEYED and
by these presents does GRANT, BARGAIN, SELL, AND CONVEY unto [GRANTEE], the real
property in __________ County, Texas, fully described in Exhibit A attached
hereto, together with all rights, titles, and interests appurtenant thereto
(collectively, the “Property”).
This Special Warranty Deed and the conveyance hereinabove set forth is executed
by Grantor and accepted by Grantee subject to the matters described in Exhibit B
hereto, to the extent the same are validly existing and applicable to the
Property (collectively, the “Permitted Encumbrances”).
TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Grantee, its successors and
assigns forever, and Grantor does hereby bind itself, its successors and
assigns, to WARRANT AND FOREVER DEFEND all and singular the title to the
Property unto the said Grantee, its successors and assigns against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Grantor but not otherwise, subject to the Permitted
Encumbrances.
Grantee’s address is:_______________________________________________.


--------------------------------------------------------------------------------


EXECUTED as of _____________________, 2011.
GRANTOR:


By:                        
Name:                        
Title:                        




THE STATE OF TEXAS            §
§
COUNTY OF __________            §


This instrument was acknowledged before me on the ____ day of ___________, 2011,
by                 ,                  of [GRANTOR], on behalf of said
[corporation/limited liability company/partnership].
                            
Notary Public in and for the State of Texas




Exhibit A - Legal Description
Exhibit B - Permitted Encumbrances


--------------------------------------------------------------------------------


EXHIBIT A
Legal Description


[To be attached]


--------------------------------------------------------------------------------


EXHIBIT B
Permitted Encumbrances


[To be completed]




--------------------------------------------------------------------------------


Form of Deed – Ohio
OHIO FORM OF LIMITED WARRANTY DEED
(3" top margin for first page; 1½" top margin on all subsequent pages)


LIMITED WARRANTY DEED


DUKE REALTY OHIO, an Indiana general partnership ("Grantor"), grants with
limited warranty covenants to BRE/[____], L.L.C., a Delaware limited liability
company ("Grantee"), whose tax mailing address is c/o Blackstone Real Estate
Acquisitions VI L.L.C., 345 Park Avenue, 32nd Floor, New York, NY 10154; Attn.
Tyler Henritze, all of Grantor’s interest in the following described real
property:


Situated in the State of Ohio, County of Franklin and in the ___________ of
________________ and being more particularly described on Exhibit "A" attached
hereto and made a part hereof.


Parcel No(s).:    _____________________________
Property Address(es):    _______________________
Prior Instrument(s) of Reference: Instrument No. ______________________,
Recorder's Office, Franklin County, Ohio


This conveyance is made subject to taxes and assessments not yet due and
payable; easements, conditions and restrictions of record, if any; legal
highways and zoning ordinances, and the permitted encumbrances set forth on
Exhibit "B", attached hereto and incorporated by reference herein.


IN WITNESS WHEREOF, Grantor has caused this instrument to be executed by its
duly authorized partner, this _____ day of ______________, 2011.
DUKE REALTY OHIO, an Indiana general partnership


By:    Duke Realty Limited Partnership, an Indiana
                                limited     partnership, its Managing Partner


By:    Duke Realty Corporation, an Indiana
                                    corporation, its General Partner
                
By: _____________________________
Name: _________________________
Title: __________________________




STATE OF ______________,
COUNTY OF _________________, SS:




The foregoing instrument was acknowledged before me this _____ day of
______________, 2011 by _________________________________,
as_____________________________ of Duke Realty Corporation, an Indiana
corporation, the general partner of Duke Realty Limited Partnership, a general
partner of Duke Realty Ohio, an Indiana general partnership, on behalf of the
general partnership.






_____________________________________________
Notary Public




--------------------------------------------------------------------------------




Print Name: __________________________
Notary Public for the State of ______________
My Commission Expires: ________________














































This Instrument Prepared By:


John B. Weimer, Esq.
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, OH 43215


--------------------------------------------------------------------------------


EXHIBIT "A"




LEGAL DESCRIPTION




Situated in the State of Ohio, County of Franklin and in the _________ of
________________ and being more particularly described as follows:




[to be inserted]


--------------------------------------------------------------------------------


EXHIBIT "B"


PERMITTED EXCEPTIONS
9/22/2011 12252820 V.2






[to be inserted]




--------------------------------------------------------------------------------




Form of Deed – Georgia


After recording return to:
_______________________
_______________________
_______________________


STATE OF ______________
COUNTY OF ____________


LIMITED WARRANTY DEED


THIS INDENTURE is made as of _________________, 200__, between
_________________________________, a ________ ___________________ (hereinafter
referred to as "Grantor"), and _____________________________, a __________
__________ (hereinafter referred to as "Grantee") ("Grantor" and "Grantee" to
include their respective heirs, successors, executors, administrators, legal
representatives and assigns where the context requires or permits).


W I T N E S S E T H:


GRANTOR, in consideration of the sum of Ten and No/100 Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, has granted, bargained, sold, aliened, conveyed and confirmed, and
does hereby grant, bargain, sell, alien, convey and confirm unto Grantee all
that tract or parcel of land lying and being in Land Lot ________ of the _______
District, ______ County, Georgia (hereinafter, together with all improvements
thereon, referred to as the "Property") as more particularly described in
Exhibit "A" attached hereto and incorporated herein by this reference.


TO HAVE AND TO HOLD the Property, with all and singular the rights, members and
appurtenances thereof, to the same being, belonging, or in anywise appertaining,
to the only proper use, benefit and behoove of Grantee forever in FEE SIMPLE.


AND GRANTOR WILL WARRANT and forever defend the right and title to the Property
unto Grantee against the claims of Grantor and all persons claiming through or
under Grantor, but not otherwise; subject only to those matters set forth and
described on Exhibit "B" attached hereto and incorporated herein by this
reference.


IN WITNESS WHEREOF, Grantor has signed and sealed this Deed the day, month and
year first above written.


(Signatures begin on Following Page)


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this Deed the day, month and
year first above written.




Signed, sealed and delivered
in the presence of:




                    
Witness


                    
Notary Public


My Commission expires:        


[NOTARIAL SEAL]


 
GRANTOR:


______________________________,
a __________ ______________________


By: ____________________________
Name: _________________________
Its: ____________________________









--------------------------------------------------------------------------------


EXHIBIT "A"


LEGAL DESCRIPTION




--------------------------------------------------------------------------------


EXHIBIT "B"


PERMITTED EXCEPTION


--------------------------------------------------------------------------------




EXHIBIT H
Form of Bill of Sale
___________________, a _______________________ , whose address is
________________________ (hereinafter referred to as “Seller”), in consideration
of Ten ($10.00) Dollars in hand paid by BRE/[ ] L.L.C., a Delaware limited
liability company, whose mailing address is 345 Park Avenue, New York, New York
10154 (hereinafter referred to as “Buyer”), the receipt and sufficiency of which
is hereby acknowledged, does hereby sell, grant, assign, convey, transfer and
set over unto Buyer, its successors and assigns, all fixtures, chattels,
equipment and articles of personal property placed in, attached to or located on
each Property used in connection with the operation and maintenance of the
Property that is owned by Seller and its Affiliates as of the date of this Bill
of Sale (collectively, the “Personal Property”).
TO HAVE AND TO HOLD the Personal Property unto Buyer, its successors and assigns
forever.
Seller represents and warrants that it has title to the Personal Property free
and clear of any Liens [other than those relating to the Third Party Loan
assumed by the Buyer]. Except as specifically provided in the previous sentence,
or as otherwise set forth in that certain Agreement of Purchase and Sale dated
as of October __, 2011, by and between the Sellers named therein and BRE/Central
Office Holdings L.L.C. (as the same may be amended, supplemented and/or modified
from time to time, the “Purchase Agreement”) this Bill of Sale is made without
warranty or representation of the Seller.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Purchase Agreement.
This Bill of Sale has been duly executed by Seller as of the ____ day of
________, 2011.
[SELLER/S]




By:    _____________________________
Name:
Title:
Schedule:
Schedule A        Description of Premises






















--------------------------------------------------------------------------------


EXHIBIT I
Form of Manager/Broker Lien Waiver









--------------------------------------------------------------------------------

SPACE ABOVE FOR RECORDER

--------------------------------------------------------------------------------



Prepared by & when recorded, return to:
Chicago Title #1211-2630-NJM
711 Third Ave, #500, NY, NY 10017


Instrument:
Release of Broker and/or Manager Lien


Dated:
As of ____/____/11


Premises, as legally described on SCHEDULE A hereto:
______________________________________________



--------------------------------------------------------------------------------



Broker Release:
The undersigned is the broker in the transaction evidenced by that certain
Contract of Sale/Purchase & sale Agreement between __________ and __________
dated as of ____/____/11 for the sale of all or part of the Premises, and in
consideration of $1 and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the undersigned, the undersigned
releases the broker lien or right to a broker lien against the Premises.




SEE ANNEXED EXECUTION PAGE


--------------------------------------------------------------------------------


EXECUTION PAGE




ENTITY:
________________________________, a _______________________




By:     ______________________________________________
Name:     ________________________________
Title:     ________________________________, duly authorized
Address:    ________________________________
Telephone:    (______) __________-_____________




Witness #1 as to Premises in GA:




____________________________________________
Name: _____________________________________




Witness #2 and Notary as to Premises in GA:




____________________________________________
Name: _____________________________________





--------------------------------------------------------------------------------

County of _______________, State of _______:

--------------------------------------------------------------------------------

On ____/____/11, before me, the undersigned, a Notary Public in and for said
State, personally appeared _____________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he / she / they executed the same in his / her / their authorized
capacity(ies), and that by his / her / their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. *** Witness my hand and official seal.

--------------------------------------------------------------------------------





____________________________________
Notary Public

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


SCHEDULE A
Legal Description of Premises




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


EXHIBIT J
Form of Assignment of Asset-Related Property
THIS ASSIGNMENT OF ASSET-RELATED PROPERTY (this “Assignment”) is made this __
day of _____________, 2011 by and between [SELLER/S] (“Assignor”) and BRE/[ ]
L.L.C., a Delaware limited liability company (“Assignee”).


RECITALS:


WHEREAS, as of the date hereof (the “Closing”), Assignor is assigning and
conveying to Assignee all of Assignor’s interest in that certain property
commonly known as _________________ and located in [CITY, STATE], and more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”); and


WHEREAS, in connection with the Closing, and in accordance with the terms of
this Assignment, Assignor desires to assign to Assignee all of Assignor’s right,
title and interest in, to and under the intangible property described in Exhibit
B attached hereto and incorporated herein by this reference (the “Asset-Related
Property”); and


WHEREAS, this Agreement is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale dated as of October __, 2011 (the “Purchase
Agreement”) among [Assignor, as seller, the other Sellers named therein] and
BRE/Central Office Holdings L.L.C., as buyer. All capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.


NOW, THEREFORE, for and in consideration of the foregoing and other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged:


1. Assignor hereby assigns, transfers and sets over unto Assignee, to the extent
transferable without cost to Assignor or third party consents, except as
otherwise set forth in the Purchase Agreement, all right, title and interest of
Assignor in, to and under the Asset-Related Property.


2. Assignee hereby accepts such assignment and agrees to perform all obligations
of Assignor pursuant to such Asset-Related Property, if any, arising from and
after the date hereof.


3. This Assignment is made without warranty or representation by Assignor except
as otherwise set forth in the Purchase Agreement.


4. The provisions of this Agreement shall be binding upon, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.


5. This Assignment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.


[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first written above.


ASSIGNOR:


[SELLER/S]


By: _________________________
Name:
Title:




ASSIGNEE:


BRE/[ ] L.L.C.,
a Delaware limited liability company


By: _________________________
Name:
Title:


--------------------------------------------------------------------------------




EXHIBIT K
Sellers’ Closing Certificate
THIS SELLERS’ CLOSING CERTIFICATE (the “Certificate”) is made pursuant to
Section 6.2(d)(iii) of that certain Agreement of Purchase and Sale Agreement (as
the same has been amended, modified and/or supplemented, the “Agreement”) by and
between the undersigned (the “Sellers” and BRE/[ ] L.L.C., a Delaware limited
liability company (“Buyer”) dated as of October __, 2011.


Sellers hereby certify to Buyer that:


1.
Each of the representations and warranties made by Seller in the Agreement are
true and correct in all material respects as of the date of this Certificate;
and

2.
Seller has performed all of its covenants under the Agreement in all material
respects as of the date of this Certificate.



[Remainder of page left blank;
Signatures follow on next page]


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, Seller has
executed this Certificate as of the day and year first above written.


Seller:


[SELLERS]


By:                        
Name:    
     Title:




--------------------------------------------------------------------------------




EXHIBIT L
Form of Entity Transferor Foreign Investors
Real Property Tax Act Certification and Affidavit


Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform BRE/[ ] L.L.C. (the “Transferee”)
that withholding of tax is not required upon disposition of a U.S. real property
interest by ________________, a ____________ _________________ (the
“Transferor”), the undersigned hereby certifies the following on behalf of the
Transferor:
Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);
The U.S. employer identification number of Transferor is ___________;
Transferor has an address at 600 East 96th Street, Suite 100, Indianapolis,
Indiana 46240.
The address of the subject property is ________________, [CITY, STATE].
Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have the authority to sign this document on behalf of
Transferor.


_____________, 2011
[SELLER/S]




By:    _____________________________
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT M
Intentionally Omitted




--------------------------------------------------------------------------------




EXHIBIT N
Form of Non-Compete Agreement


Non-Compete Terms
Definitions
“Affiliate” with respect to any Person, any Person Controlling, Controlled by or
under Common Control with such Person.


“BREP” shall mean BRE/Central Office Holdings L.L.C. and its affiliates and
subsidiaries.


“BREP Building” shall mean any single building set forth on the list of
Properties attached to the Purchase Agreement and ultimately purchased by BREP.


“Control” shall mean, either (i) ownership directly or indirectly of fifty
percent or more of the equity interests in a Person or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, by contract or otherwise.


“Disposition” shall mean the sale, transfer, assignment or exchange in whole or
in part, of any Duke Realty Parcel, including, without limitation any transfer,
sale, assignment or exchange of any direct or indirect interest in any owner of
a Duke Realty Parcel, excluding any transfers of interests in DRLP or any public
corporation that is an indirect owner of the Duke Realty Parcel. A Disposition
shall specifically exclude any bulk land sales conducted by Duke Related Parties
that includes other parcels owned by Duke Related Parties.


“Duke Realty Parcel(s)” shall mean, as the context may require, each parcel or
parcels of vacant or to-be-developed land listed in Schedule 1 attached hereto.


“Duke Realty Parties” shall mean DRLP and its wholly-owned subsidiaries as of
the date of the Purchase Agreement regardless of whether they continue to be
wholly-owned subsidiaries.


“Duke Building(s)” shall mean as the context may require, one or more buildings
owned by one or more of the Duke Realty Parties (regardless of whether such
building is constructed or proposed to be constructed), which shall include, but
not be limited to, the Duke Realty Parcels.


“Solicit” shall mean to initiate or otherwise enter into discussions with a
Tenant Party, either directly or through any Representative of a Tenant
regarding the opportunity to lease space in a building (whether or not
constructed or under construction at the time), including any RFP.


“Representative” shall mean, with respect to a Person, any employee, broker,
finder or other Person acting as a direct representative on behalf of such
Person.


“RFP” shall mean a request for a proposal from a Tenant Party, either directly
by the Tenant Party, or through a Representative of a Tenant Party, to enter
into a lease for space at any Duke Building.






2


--------------------------------------------------------------------------------


“Tenant” shall mean any tenant pursuant to a Lease in any BREP Building as of
the date of the Purchase Agreement.


“Tenant Affiliate” shall mean any Person Controlled, Controlling or under common
Control with such Tenant.


“Tenant Party” shall mean any Tenant or Tenant Affiliate.


“Termination Date” shall mean (a) with respect to the Covenant Not to Solicit
and the Right of First Offer (i) the date of that is the five year anniversary
of the Closing Date; and (b) with respect to the Covenant for RFPs, the date
that is the thirtieth month of the Closing Date; provided, however in the event
any Duke Buildings are sold to a Person that is not an Affiliate of Duke in an
arm’s length transaction and the applicable Duke Realty Party has complied with
the Right of First Offer provided for below, then the Termination Date with
respect to such Duke Building shall be the date of the closing of the sale to
such Person. In addition, to the extent any BREP Building is sold to a Person
who is not BREP then the Termination Date with respect to such BREP Building
shall be the date of closing of the sale to such Person.


1. Covenant Not to Solicit Tenants


From and after the date of the Purchase Agreement to the Termination Date, the
Duke Realty Parties covenant and agree that none of the Duke Realty Parties or
any Representative of any Duke Realty Party shall Solicit any Tenant Party to
enter into a lease for space at any Duke Building located or to be located
within a twenty mile radius of any BREP Building with respect to which such
Tenant Party is leasing space as of the date of the Purchase Agreement (the
“Duke Non-Solicit Area”) without BREP’s prior written consent, which consent may
be withheld in BREP’s sole discretion, but will be deemed given if BREP has not
responded within ten (10) Business Days after receipt of a written request for
consent from one or more of the Duke Realty Parties (such covenant by the Duke
Realty Parties, a “Covenant Not to Solicit”). In furtherance of the foregoing,
from and after the date of the Purchase Agreement to the Termination Date, the
Duke Realty Parties shall not, and shall not permit any Representative of any
Duke Realty Party, to respond to any RFP request for a lease of space at a Duke
Building in a Duke Non-Solicit Area without the prior consent of BREP, which
consent may be granted or denied in accordance with the further provisions of
this paragraph (such covenant by the Duke Realty Parties, a “Covenant for
RFPs”). In the event any Duke Realty Party receives an RFP request for a lease
of space at a Duke Building within the Duke Non-Solicit Area by or on behalf of
any Tenant Party that it desires to respond to, then the Duke Realty Party
receiving such RFP shall immediately notify BREP of the RFP and request BREP’s
consent thereto. BREP shall have ten (10) Business Days in which to respond to
such request, with BREP’s consent not to be unreasonably withheld, and which
consent BREP shall be required to grant in the event such RFP includes space
requirements or other specific building requirements that BREP determines in its
reasonable discretion cannot be accommodated by BREP in any BREP Building within
the Duke Non-Solicit Area.


3


--------------------------------------------------------------------------------




2. Right of First Offer


Subject to the rights of CBRE Operating Partnership, L.P. with respect to those
parcels so indicated on Schedule 1 hereto and the right of first refusal of
Primerica Life Insurance pursuant to that certain Memorandum of Rights dated as
of September 11, 2011 and attached hereto as Schedule 2, from and after the date
of the Purchase Agreement and prior to the Termination Date, no Duke Realty
Party shall cause a Disposition of any Duke Realty Parcel without first
complying with the right of first offer (“ROFO”) set forth in the provisions of
this Paragraph 2. If any Duke Realty Party desires to cause a Disposition of any
Duke Realty Parcel, such Duke Realty Party shall provide a notice (the “ROFO
Notice”) to BREP setting forth a statement of intent to invoke the ROFO and the
terms (“Proposed Terms”) which such Duke Realty Party would be willing to accept
in connection with a Disposition. The Proposed Terms must include the all cash
purchase price (the “ROFO Price”) which the Duke Realty Party would be willing
to accept and the other material economic terms and conditions on which such
Duke Realty Party would be willing to complete a Disposition. At any time within
on or before the last day of a 30 day period (the “Offer Period”) commencing on
the day BREP shall have received the ROFO Notice, BREP shall either:
(a) deliver to the Duke Realty Party a notice (the “Authorization Notice”) that
that it is declining the offer contained in the ROFO Notice and that such Duke
Realty Party is authorized to attempt to complete a Disposition of the Duke
Realty Parcel for an all cash purchase price equal to or greater than 95% of the
ROFO Price and otherwise on substantially the same terms as those set forth in
the Proposed Terms and on other terms that such Duke Realty Party reasonably
believes are customary in the market where the Duke Realty Parcel is located; or
(b) deliver to the Duke Realty Party a notice (the “Election Notice”) that is
electing to make the acquisition at the ROFO Price and in accordance with the
Proposed Terms and on such other terms that the parties mutually agree are
customary in the market where the Duke Realty Parcel is located.


In the event BREP does not send an Election notice to the Duke Realty party on
or before the last day of the Offer Period, BREP shall be deemed to have
delivered an Authorization Notice.


4


--------------------------------------------------------------------------------




If BREP shall have delivered, or be deemed to have delivered, an Authorization
Notice, then the Duke Realty party may proceed to a Disposition for a period of
up to six (6) months following the expiration of the ROFR Response Period to a
Person who if not an Affiliate of a Duke Realty Party and in which a Duke Realty
Party does not own any economic interest in an arm’s length transaction for a
purchase price of not less than 95% of the ROFO Price and otherwise on
substantially the same terms as those set forth in the Proposed Terms and on
other terms that such Duke Realty Party reasonably believes are customary in the
market where the Duke Realty Parcel is located. If the Duke Realty Party is (1)
unable to consummate such sale within such period or (2) is required to make any
modifications to the ROFO Price or Proposed Terms in order to consummate such
sale (other than a reduction in the purchase price of not less than 5% of the
ROFO Price), then the Duke Realty Party must again submit a ROFO Notice to BREP
under the terms of this Section 2 before it may proceed with any Disposition. If
BREP provided delivered an Election Notice to such Duke Realty Party in
accordance with the provisions of this Right of First Offer, then (i) within
fifteen days of the date of delivery of the Election Notice, the parties shall
enter into a purchase and sale agreement with respect to the applicable Duke
Realty Parcel
which purchase agreement shall reflect the ROFO Price, the Proposed Terms and
such other
terms as the parties mutually agree are customary in the market where the Duke
Realty Parcel is
located; (ii) immediately upon receipt of the ROFO Notice, BREP shall be granted
a due diligence period equal to 30 days from the date of receipt of the Election
Notice to inspect the Duke Realty Parcel and the Duke Realty Party shall be
required to cooperate with BREP and deliver to BREP such customary documents and
information as a seller would deliver to a proposed buyer in connection with a
due diligence period; and (iii) assuming BREP does not terminate any purchase
agreement entered into as a result of its due diligence inspections set forth in
(ii) immediately above, then the parties shall proceed to close on the purchase
and sale of the applicable Duke Realty Parcel on the date that is 30 days after
the last day of the due diligence period referenced above.


--------------------------------------------------------------------------------




Non-Compete Agreement
Duke Realty Parcels
Exhibit N Schedule 1


Market/Name/Cross Streets/Submarket/Acres
Atlanta/Legacy (DRLP)/Hwy 120 (Duluth Hwy) and Satellite Boulevard/NE Submarket
/49.53 (1)
Atlanta/Legacy (DCLP) ,Hwy 120 (Duluth Hwy) and Satellite Boulevard NE
Submarket/ 11.61
Atlanta/Northwinds Land/ Haynes Bridge Road and Northwinds Pkwy/North Fulton/
4.63
Atlanta/Windward Land/ Windward Parkway and Webb Bridge Road/North Fulton/ 15.74
Atlanta Total 81.51


Central Florida/Highland Oaks Land(DCLP)/Highland Manor and Bryan Road/I-75
Office (Tampa)/ 3.44
Central Florida/Northpoint Land/Lake Emma Road and Greenwood Blvd/Lake
Mary/22.50
Central Florida Total 25.94


Columbus/Easton Land/Easton Commons and Morse Crossing Northeast/(Easton/New
Albany)/9.52 (2)
Columbus/Hilliard Land/Riggins Ct. and Britton Pkwy Northwest
/Dublin/Hilliard)/6.30
Columbus/Tuttle Crossing Grounds/Parkwood Place and Emerald Parkway
Northwest/(Dublin/Hilliard)/30.16
Columbus/Tuttle Rings-Frantz Land/Blazer Pkwy and Rings Road
Northwest/(Dublin/Hilliard)/14.38
Columbus Total 60.36


Dallas/Frisco Office Land - DRLP/NE corner of the Dallas Tollway and Warren
Pkwy/Far North Dallas (office)/27.39
Dallas/Frisco Office Land - DCLP/NE corner of the Dallas Tollway and Warren
Pkwy/Far North Dallas (office)/7.36
Dallas Total 34.75


Minneapolis/The West End Office/Wayzata Boulevard and Utica Avenue/South West
Submarket/14.08
Minneapolis/Waterford Land/US 169 Frontage Road and 8th Avenue N./West
Submarket/12.10
Minneapolis Total 26.18


Grand Total 228.74


(1) Approximately six (6) acres encumbered by Primerica BTS lease.
(2) Encumbered by Qualified Future Development Agreement with Joint Venture
Partner.


--------------------------------------------------------------------------------




Exhibit O
O.C.G.A Section 48-7-128 Affidavit
See Attached


--------------------------------------------------------------------------------






IT-AFF1 (Rev. 3/94)


AFFIDAVIT OF SELLER'S RESIDENCE


_______________________________________
    _______________________________________
Seller's Name                         Seller's Identification Number (SSN or
FEI)


_______________________________________
    _______________________________________
_______________________________________     Spouse's Identification Number (if
jointly owned)
_______________________________________
Street Address


INSTRUCTIONS
This form is provided to be executed by the seller and furnished to the buyer to
establish Georgia residency, such that withholding from the proceeds of the sale
of property are not subject to the withholding laws of this state. (See O.C.G.A.
§ 48-7-128.)


Sellers are not subject to withholding from the proceeds of sale if either they
reside in Georgia or they are deemed to be a
Georgia resident by virtue of the fact that they have filed Georgia tax returns
in the preceding two years, do business or own
property in Georgia, intend to file a Georgia tax return for the current year,
and if they are a corporation or limited partnership,
are registered to do business in this state.


The seller is to execute this affidavit by placing an initial in the blank
preceding statements which apply. The buyer is to
keep the affidavit and furnish a copy to the Department of Revenue only if
requested.


Seller is exempt from withholding on the sale of property because:


_____     Seller is a resident of Georgia.
Seller is not a resident of Georgia, but is deemed a resident for purposes of
withholding because all of the following
apply:


_____     Seller is a nonresident who has filed Georgia tax returns for the
preceding two years; and


_____     Seller is an established business in Georgia and will continue
substantially the same business in Georgia after the
sale OR the seller has real property in the State at the time of closing of
equal or greater value than the withholding
tax liability as measured by the 100% property tax assessment of such remaining
property; and


_____     Seller will report the sale on a Georgia Income Tax return for the
current year and file by its due date; and


_____     If seller is a corporation or limited partnership, seller is
registered to do business in Georgia.


Under penalties of perjury, I swear that the above information is to the best of
my knowledge and belief, true, correct, and
complete.


______________________________________________
    _______________________________________________
Seller's Signature (and Title, if applicable)             Date




Sworn to and subscribed before me this
______day of _______________________, ______
_____________________________Notary public
My commission expires____________________
Exhibit P
TITLE AFFIDAVIT
dated as of _____/_____/11


BX from Duke


Sites in FL, GA, IL, MN, OH & TX



--------------------------------------------------------------------------------



Re:    Seller/Grantor:
Vestee as per Marked Commitment (as defined infra)
Grantee/Mtgor/Insured for OP:
TBA
LP Amt:
See SCHEDULE OF AMOUNTS OF INSURANCE
Lender/Mtgee/Insured for LP:
TBA
LP Amt:
See SCHEDULE OF AMOUNTS OF INSURANCE
______ % Title Insurer, aka CTIC, pursuant to Master #1211-2630 --- Overall
Title Coordinator:    
Chicago Title Insurance Company, a NE corporation (“CTIC”)
______ % Title Insurer, aka FirstAm-NLT, pursuant to Master #NLT-22173-NAT-11:
First American Title Insurance Company, a CA corporation (“FirstAm”) on behalf
of National Land Tenure, LLC, a NY limited liability company (“NLT”) pursuant to
Master # NLT-22173-NAT-11, as agent thereof (collectively, “FirstAm-NLT”)
______ % Title Insurer, aka FirstAm, pursuant to Master #496814-01:
First American Title Insurance Company, a CA corporation (“FirstAm”)
Marked Commitment:
Commitment issued and marked by one of the Title Insurers
Premises, each as legally described in the Marked Commitment:
See SCHEDULE OF AMOUNTS OF INSURANCE



--------------------------------------------------------------------------------



Certifications:
The undersigned hereby certifies the following to Title Insurer as to the
Premises:


Mechanics Liens:
All labor, services or materials rendered or furnished within the last 180 days
with the Premises or with the construction or repair of any building or
improvements on the Premises have been completed and paid for in full except (a)
as set forth on the annexed SCHEDULE OF WORK, or (b) routine repairs and/or
maintenance not exceeding $25,000 as to any given site. As to (a) and (b), any
and all charges have been or will be duly paid by the undersigned in the
ordinary course of business.


Possession:
To the knowledge of the undersigned, (a) Grantor’s possession of the Premises
has been peaceable and undisturbed and (b) Grantor’s title to the Premises has
never been disputed or questioned.


Tenants/Parties in Possession:
There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises other than those tenants     identified on the
annexed LIST OF TENANTS, having rights as tenants only, none of which have an
option to purchase (“OTP”) or right     of first refusal to purchase (“ROFR”)
that has not been waived which would apply to this transaction affecting the
Premises, and all of which tenants have leases containing automatic
subordination to landlord’s deeds of trust.


Taxes/Assessments:
All taxes, assessments, water rents and/or charges, sewer rents and/or charges,
sewer hook-up charges, fire service, gas charges, common charges (i.e.
condominium or association charges or dues) and other municipal charges that
would constitute a lien and be currently due and payable have been or will be
duly paid.


Options to purchase or rights of first refusal:
Grantor has not granted (and has no knowledge of) any unrecorded outstanding
options to purchase the Premises or rights of first refusal affecting the
Premises, that have not been waived or apply to this transaction.


--------------------------------------------------------------------------------


 
Pending Contracts/Agreements:
But for the instant transaction, Grantor has not entered into any contracts or
agreement for the sale, disposition or encumbrance of all or part of the
Premises.


Manager/Broker as to the Premises in GA & IL:    
Grantor (and the undersigned) has not entered into any agreement with (a) any
real estate broker for the payment of a commission or similar fee relating to
the purchase or sale of the Premises, or (b) any management firm for the payment
of a management or similar fee relating to the management or operation of the
Premises.


Disputes:
There are no disputes with any parties concerning the boundary lines of said
Premises; there are no encroachments upon said Premises from adjacent
properties, nor encroachments of any improvement located on the Premises upon
adjoining land, except as may be disclosed in a survey; and there have been no
violations of any covenants, conditions or restrictions of record affecting the
Premises by Seller.


Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
Grantor (or its constituent entities) which are now pending, nor has Grantor (or
its constituent entities) made any assignment for the benefit of creditors which
is in effect as to said Premises.


Zoning:
Grantor has not received any written notice of a violation of any applicable
zoning law, regulation or ordinance with respect to the Properties which has not
been cured or dismissed.


Entity Taxes:
All entity taxes and/or license fees due or owing by Grantor (and its
constituent entities) to the state(s) of formation and the state(s) where the
Premises are situated have been or will be duly paid.


Mortgages/Deeds of Trust/Security Deeds:
There are no unpaid or unsatisfied Mortgages/Deeds of Trust/Security Deeds other
than those set forth in each Marked Commitment.


General Indemnification:
The undersigned hereby indemnifies and holds Title Insurer harmless against all
loss or damage sustained by reason of the following, unless sustained by Title
Insurer as a result of its negligence:


Payoff Shortages:
Shortages in the payoff(s) to the existing lender(s) and/or lienholder(s), if
any, as set forth in any Marked Commitment.


Transfer Tax:
Shortages in transfer tax due or payable to the relevant recorder’s office in
connection with the recordation of the conveyances from Grantor to Grantee so
long as Title Insurer did not collect the amount due from Grantor or the
undersigned.


Mechanics Liens:
Mechanics liens, including any Notices of Commencement (“NOCs”) or Notices of
Non-Responsibility (“NNRs”), as well as any lien, or right to a lien, for
services, labor, or material heretofore or hereafter furnished, imposed by law
whether or not shown by the public records.


Gap Indemnification:
Between the most recent Effective Date of the Marked Commitment (with final
bringdowns of Effective Dates to be conducted within one week prior to closing)
and the date of recording of the conveyances from Grantor to Grantee but in no
event later than five (5) business days from the date hereof or five (5)
business days from the break of escrow, to the extent applicable and whichever
is later (hereinafter, the “Gap Period”), Grantor has not taken and will not
take any action to encumber or otherwise affect title to the Premises.


Further Assurances:
The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
conveyances from Grantor to Grantee.


Counterparts:
This document may be executed in counterparts.




--------------------------------------------------------------------------------




Inducement and Indemnification:
The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove.


SEE ANNEXED SIGNATURE PAGE


--------------------------------------------------------------------------------


SIGNATURE PAGE






Duke Realty Limited Partnership, an Indiana limited partnership






By:    ___________________________________________________
Name:    ___________________________________________
Title:    ___________________________________________, duly authorized






Subscribed and sworn to on _____/_____/11






______________________________________________
Notary Public


--------------------------------------------------------------------------------


SCHEDULE OF AMOUNTS OF INSURANCE
SEE ANNEXED


--------------------------------------------------------------------------------


SCHEDULE OF WORK
SEE ANNEXED


--------------------------------------------------------------------------------


SCHEDULE OF WORK




Property
Address
General Desc of Ongoing Work
Project Cost (approx)
Amt of Project Cost Paid to Date (approx)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
 
 







--------------------------------------------------------------------------------


LIST OF TENANTS
SEE ANNEXED


--------------------------------------------------------------------------------


LIST OF TENANTS




Property
Address
Tenant
State “Yes” if Tenant has OTP or ROFR and whether has been waived or released
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------






Exhibit Q


Easton Way III Easement/Subdivision Documents

THIS DECLARATION OF ACCESS EASEMENT (this "Agreement"), made the ___ day of
_________, 2011, by DUKE REALTY OHIO, an Indiana general partnership
(hereinafter referred to as "Declarant").


W I T N E S S E T H:


WHEREAS, Declarant is the fee simple owner of the land located in City of
Columbus, County of Franklin, State of Ohio which is depicted in Exhibit A and
described in Exhibits A-1 and A-2 attached hereto and by this reference
incorporated herein (each a "Parcel" and collectively called the "Properties").
The Properties are comprised of two (2) Parcels, the first is described on
Exhibit A-1 (herein called the "North Parcel"), and the second is described on
Exhibit A-2 (herein called the "South Parcel"); and


WHEREAS, Declarant desires to reserve and establish certain rights, privileges,
burdens and benefits of the Properties in connection with creating a
non-exclusive access easement.


NOW, THEREFORE, Declarant hereby declares and consents that the Properties are
and shall be held, transferred, aliened, sold, conveyed, leased, rented,
mortgaged, occupied, used and otherwise disposed of subject to the easements,
covenants, obligations, charges and assessments as hereinafter set forth:


1. Reciprocal Access Easement. Declarant hereby reserves, declares, establishes,
creates and grants over the Properties for benefit of each Owner (as hereinafter
defined) a perpetual, non-exclusive right, privilege and easement over that
portion of the Properties described on Exhibit B attached hereto (the "Access
Easement") for vehicular and pedestrian access, ingress and egress on, over,
across and through the drive lanes, exits, curb cuts and drive aisles located in
the parking areas on the Properties located thereon as an appurtenance to, and
as a burden on and encumbrance to the Properties.


2. Maintenance, Costs and Expenses. Each Owner shall be responsible for
maintaining, its own Parcel and the improvements thereon, at such Owner's sole
cost and expense, including, without limitation, the easement areas located on
the respective properties as described herein.


3. Reservation of Use. No building or other structure or obstruction shall be
permitted or maintained within the Access Easement, nor shall the grade of the
Access Easement be altered so as to materially interfere with the use of the
Access Easement as contemplated herein, except that paving, curbing, striping,
landscaping, light poles and signage or similar easily moved improvements that
do not materially interfere with the use of the Access Easement described herein
shall be permitted.


4. Owner. For the purposes of this Declaration, “Owner” means, in the singular
and plural as the case may be, any persons or entities owning from time to time
fee simple title to all or a portion of the Properties, and their successors and
assigns. Each of the Owners of the Properties shall have the right to grant the
right to use the Access Easement to its employees, tenants and licensees (the
"Owner Parties"). Notwithstanding the foregoing, none of the easements created
herein are intended to create any rights to the public.


--------------------------------------------------------------------------------


5. Covenants Running With the Land. The rights, agreements, duties, obligations
and easement set forth in this Agreement shall run with the land, binding upon
and benefiting and burdening the owners of the Properties and every portion
thereof, and their successors, assigns and legal representatives. Any transferee
of any portion of the Properties shall automatically be deemed, by acceptance of
the title to said property, to have assumed all obligations of this Agreement
relating thereto to the extent of its interest in said portion of the Properties
and the transferor shall upon the completion of such transfer be relieved of all
further liability under this Agreement except liability with respect to matters
that may have arisen during its period of ownership, if any.


6. Cross Indemnity. Each Owner shall indemnify, defend and hold harmless the
other Owner from and against any and all claims for damages (including, without
limitation, any legal fees actually incurred), which the indemnified party may
incur as a result of the indemnifying party’s rights under this Agreement,
except to the extent such claims arise from the negligence of the indemnified
party.


7. No Merger. There shall be no merger of the easement granted, established and
created hereby with the fee estate of any party, by reason of the fact that a
party or any one or more of the Owners may own or hold (a) the estate or
interest encumbered by such easement and (b) the fee estate of any of the
Properties; and no such merger shall occur until such parties and such Owner or
Owners, as the case may be, execute a written statement or instrument affecting
such merger and shall duly record the same.


8. Modifications. This Agreement may be amended only by a written instrument
executed by: (i) Owner(s) and (ii) the holders of all mortgages on the
Properties or any portion thereof.


9. Notices. Any notice, demand, or request, which is required or permitted
hereunder, shall be deemed effective for all purposes hereunder when hand
delivered in person (including delivery by reputable courier and air freight
companies) or posted with the United States Postal Service, certified mail,
postage prepaid to the Owner of the Properties as shown in the real property tax
records for Franklin County.


10. Governing Law. The laws of the State of Ohio shall govern this Agreement.
Any provisions of this Agreement which shall prove to be invalid, void or
illegal, shall in no way affect, impair or invalidate any other provisions
hereof.


[Remainder of page intentionally blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Owner has caused this Agreement to be executed by its duly
authorized representative as of the day and year above first written.


Owner:
DUKE REALTY OHIO, an Indiana general
partnership


By: Duke Realty Limited Partnership, its managing partner
By: Duke Realty Corporation,its general partner
By:
Printed:
Title:
STATE OF GEORGIA )
) SS:
COUNTY OF GWINNETT )
Before me, a Notary Public in and for said County and State, personally appeared
________________________, by me known to be the _____________ of Duke Realty
Corporation, an Indiana corporation, the general partner of Duke Realty Limited
Partnership, an Indiana limited partnership, the managing partner Duke Realty
Ohio, an Indiana general partnership, who, being duly sworn, acknowledged
execution of the foregoing instrument on behalf of said limited partnership,
general partnership and corporation.


WITNESS my hand and Notarial Seal this day of March, 2011.
Notary Public
Printed Signature
My Commission Expires:
My County of Residence:






This Agreement prepared by: Ann Kustoff, Corporate Attorney, Duke Realty, 3950
Shackleford Road, Suite 300, Duluth, GA 30096


--------------------------------------------------------------------------------




EXHIBIT A - THE PROPERTIES
[exhibita.jpg]










--------------------------------------------------------------------------------






EXHIBIT A-1 - NORTH PARCEL LEGAL DESCRIPTION
[exhibita1.jpg]


--------------------------------------------------------------------------------






EXHIBIT A-2 - SOUTH PARCEL LEGAL DESCRIPTION
[exhibita2.jpg]
















--------------------------------------------------------------------------------


EXHIBIT B -ACCESS EASEMENT
[exhibitb.jpg]


--------------------------------------------------------------------------------




Exhibit R    
CBS-1 Notice of Sale, Purchase or Transfer of Business (Illinois Assets)
See Attached


--------------------------------------------------------------------------------




[illinoisdepartmentofrevenue.jpg]
